

Exhibit 10.1


U.S. $475,000,000


THIRD AMENDED AND RESTATED WAREHOUSE LOAN AGREEMENT,


dated as of June 17, 2013


relating to the


WAREHOUSE LOAN AGREEMENT,


dated as of June 27, 2002


among


TRINITY INDUSTRIES LEASING COMPANY,


TRINITY RAIL LEASING WAREHOUSE TRUST (formerly known as Trinity Rail Leasing
Trust II),


THE BANKS AND OTHER LENDING INSTITUTIONS
FROM TIME TO TIME PARTY HERETO,


CREDIT SUISSE AG, NEW YORK BRANCH,
as Agent,


and


WILMINGTON TRUST COMPANY,
as Collateral Agent and Depositary

--------------------------------------------------------------------------------




1

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS

SECTION 1.01
Defined Terms    1

SECTION 1.02
Computation of Time Periods and Other Definitional Provisions    42

ARTICLE II
THE CREDIT FACILITY42

SECTION 2.01
Commitment to Lend    42

SECTION 2.02
Procedures for Borrowing    44

SECTION 2.03
Notice to Lenders; Funding of Loans    45

SECTION 2.04
Evidence of Loans    47

SECTION 2.05
Interest    48

SECTION 2.06
Repayment and Maturity of Loans    49

SECTION 2.07
Prepayments    49

SECTION 2.08
Adjustment of Commitments    58

SECTION 2.09
Liquidity Fee    61

SECTION 2.10
Pro-rata Treatment    61

SECTION 2.11
Sharing of Payments    62

SECTION 2.12
Payments; Computations; Proceeds of Collateral, Etc    63

SECTION 2.13
Adjustments to Advance Rate and Borrowing Base    64

SECTION 2.14
Interest Rate Risk Management    64

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY    64

SECTION 3.01
Taxes    64

SECTION 3.02
Illegality    67

SECTION 3.03
Increased Costs and Reduced Return    68

SECTION 3.04
Funding Losses    70

SECTION 3.05
Market Disruption    70

ARTICLE IV
CONDITIONS    71

SECTION 4.01
Conditions to Facility Closing    71

SECTION 4.02
Conditions to Second Amendment and Restatement Closing Date    76

SECTION 4.03
Conditions to Each Funding Date    80

ARTICLE V
REPRESENTATIONS AND WARRANTIES    82

SECTION 5.01
Organization and Good Standing    82

SECTION 5.02
Power; Authorization; Enforceable Obligations    83


2

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page


SECTION 5.03
No Conflicts    83

SECTION 5.04
No Default    83

SECTION 5.05
Financial Condition    83

SECTION 5.06
No Material Change    85

SECTION 5.07
Title to Properties    85

SECTION 5.08
Litigation    85

SECTION 5.09
Taxes    85

SECTION 5.10
Compliance with Law    85

SECTION 5.11
ERISA    86

SECTION 5.12
Subsidiaries    86

SECTION 5.13
Governmental Regulations, Etc    86

SECTION 5.14
Purpose of Loans    87

SECTION 5.15
Labor Matters    87

SECTION 5.16
Environmental Matters    87

SECTION 5.17
Intellectual Property    88

SECTION 5.18
Solvency    88

SECTION 5.19
Disclosure    88

SECTION 5.20
Security Documents    88

SECTION 5.21
Ownership    88

SECTION 5.22
Lease Documents    89

SECTION 5.23
Sole Business of the Borrower    89

SECTION 5.24
Separate Corporate Structure; No Employees    89

SECTION 5.25
Leases    90

SECTION 5.26
Railcars    91

SECTION 5.27
Sanctioned Person    91

ARTICLE VI
AFFIRMATIVE COVENANTS    91

SECTION 6.01
Information    91

SECTION 6.02
Preservation of Existence and Franchises; Authorizations, Approvals and
Recordations    94

SECTION 6.03
Books and Records    94

SECTION 6.04
ERISA    94

SECTION 6.05
Payment of Taxes and Other Debt    94


3

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page
SECTION 6.06
Insurance; Certain Proceeds    95

SECTION 6.07
Operation, Use and Maintenance    97

SECTION 6.08
Replacement of Parts; Modifications and Improvements    98

SECTION 6.09
Use of Proceeds    98

SECTION 6.10
Audits/Inspections/Appraisals    99

SECTION 6.11
Stamp Tax    100

SECTION 6.12
Follow-On Leases    100

SECTION 6.13
Accounts    100

SECTION 6.14
Manager    102

SECTION 6.15
Action after an Event of Default    102

SECTION 6.16
Compliance with Separate Corporate Structure; Employees    102

SECTION 6.17
Required Disclosures    102

ARTICLE VII
NEGATIVE COVENANTS    103

SECTION 7.01
Limitation on Debt    103

SECTION 7.02
Restriction on Liens    103

SECTION 7.03
Nature of Business    103

SECTION 7.04
Consolidation, Merger and Dissolution    103

SECTION 7.05
Asset Dispositions    103

SECTION 7.06
Investments    104

SECTION 7.07
Restricted Payments, etc    104

SECTION 7.08
Transactions with Affiliates    104

SECTION 7.09
Fiscal Year; Organization and Other Documents    105

SECTION 7.10
Additional Negative Pledges    105

SECTION 7.11
Impairment of Security Interests    105

SECTION 7.12
Debt Service Coverage Ratio    105

SECTION 7.13
No Amendments to the Lease Documents    105

SECTION 7.14
Lease Default    105

SECTION 7.15
Consolidation with Any Other Person    106

SECTION 7.16
Limitations on Employees, Subsidiaries    106

SECTION 7.17
Independence of Covenants    106

SECTION 7.18
Funds to Repay Loans    106

SECTION 7.19
Sanctioned Person    106


4

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page
ARTICLE VIII
OTHER COVENANTS    106

SECTION 8.01
Quiet Enjoyment    106

ARTICLE IX
DEFAULTS    107

SECTION 9.01
Events of Default    107

SECTION 9.02
Acceleration; Remedies    110

ARTICLE X
AGENCY PROVISIONS    111

SECTION 10.01
Appointment; Authorization    111

SECTION 10.02
Delegation of Duties    112

SECTION 10.03
Exculpatory Provisions    113

SECTION 10.04
Reliance on Communications    113

SECTION 10.05
Notice of Default    113

SECTION 10.06
Credit Decision; Disclosure of Information by the Agent or Collateral
Agent    114

SECTION 10.07
Indemnification    114

SECTION 10.08
Agent and Collateral Agent in Their Individual Capacities    115

SECTION 10.09
Successor Agents    115

SECTION 10.10
Request for Documents    116

ARTICLE XI
MISCELLANEOUS    116

SECTION 11.01
Notices and Other Communications    116

SECTION 11.02
No Waiver; Cumulative Remedies    117

SECTION 11.03
Amendments, Waivers and Consents    117

SECTION 11.04
Expenses    120

SECTION 11.05
Indemnification    121

SECTION 11.06
Successors and Assigns    123

SECTION 11.07
Confidentiality    127

SECTION 11.08
Set-off    128

SECTION 11.09
Interest Rate Limitation    128

SECTION 11.10
Counterparts    129

SECTION 11.11
Integration    129

SECTION 11.12
Survival of Representations and Warranties    129

SECTION 11.13
Severability    130

SECTION 11.14
Headings    130


5

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page
SECTION 11.15
Marshalling; Payments Set Aside    130

SECTION 11.16
Performance by the Agent    130

SECTION 11.17
Third Party Beneficiaries    130

SECTION 11.18
No Proceedings    130

SECTION 11.19
Governing Law; Submission to Jurisdiction    131

SECTION 11.20
Waiver of Jury Trial    132

SECTION 11.21
Binding Effect    132

SECTION 11.22
The Patriot Act    132


6

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(cont.)




Schedules:
Schedule A    -    Industry Concentration Chart
Schedule 1.01    -    Lenders and Commitments
Schedule 5.02    -    Required Consents, Authorizations, Notices and Filings
Schedule 6.06    -    Insurance
Schedule 6.10    -    Agreed-Upon Procedures Audit
Schedule 11.01    -    Notice Addresses; Agent's Office


Exhibits:
Exhibit A-1    -    Form of Request
Exhibit A-2    -    Form of Notice of Borrowing
Exhibit A-3    -    Form of Additional Collateral Certificate
Exhibit A-4    -    Form of Financing Notice
Exhibit A-5    -    Form of Monthly Report
Exhibit A-6    -    Form of Borrowing Base Certificate
Exhibit B    -    Form of Note
Exhibit C    -    Form of Assignment and Acceptance
Exhibit D-1
-    Form of Opinion of Counsel for the Borrower, the Manager and Trinity

Exhibit D-2
-    Form of Opinion of In-House Counsel for the Borrower, the Manager and
Trinity

Exhibit D-3    -    Form of Opinion of Delaware Trust Counsel for the Borrower
Exhibit D-4    -    Form of True Sale Opinion
Exhibit D-5    -    Form of Nonconsolidation Opinion
Exhibit D-6    -    Form of Opinion of Special STB Counsel for the Borrower
Exhibit D-7    -    Form of Opinion of Special Canadian Counsel for the Agent
Exhibit D-8    -    Form of Opinion of Counsel for the Depositary
Exhibit D-9    -    Form of Opinion of Counsel for the Marks Company
Exhibit E-1    -    Form of Security Agreement
Exhibit E-2    -    Form of Perfection Certificate
Exhibit E-3    -    Form of Payment Notice/Lessor Rights Notice
Exhibit E-4    -    Form of Notice of Lease Assignment
Exhibit F    -    Form of Depository Agreement
Exhibit G    -    Form of Performance Guaranty
Exhibit H    -    Form of Management Agreement
Exhibit I    -    Form of Insurance Management Agreement
Exhibit J-1    -    Form of Full Service Railcar Lease Agreement
Exhibit J-2    -    Form of Net Railcar Lease Agreement
Exhibit K    -    Form of Asset Contribution and Purchase Agreement
Exhibit L    -    Form of Administrative Services Agreement
Exhibit M    -    Form of Officer's Certificate







7

--------------------------------------------------------------------------------



THIRD AMENDED AND RESTATED WAREHOUSE LOAN AGREEMENT
This Third Amended and Restated Warehouse Loan Agreement is dated as of June 17,
2013 and is among TRINITY INDUSTRIES LEASING COMPANY, a Delaware corporation,
TRINITY RAIL LEASING WAREHOUSE TRUST (formerly known as Trinity Rail Leasing
Trust II), a Delaware statutory trust, the banks and other lending institutions
from time to time party hereto, CREDIT SUISSE AG, NEW YORK BRANCH (formerly
known as Credit Suisse, New York Branch), as Agent for the Lenders, and
WILMINGTON TRUST COMPANY, in its capacity as Collateral Agent and Depositary for
the Protected Parties referred to herein.
Background. The parties hereto have entered into a Warehouse Loan Agreement,
dated June 27, 2002, which was amended and restated pursuant to the Amended and
Restated Warehouse Loan Agreement dated August 7, 2007 and was further amended
and restated pursuant to the Second Amended and Restated Warehouse Loan
Agreement dated May 29, 2009 (the “Second Amended Loan Agreement”), and
subsequently amended on February 4, 2011, November 28, 2012 and February 1, 2013
(as so amended, the “Existing Loan Agreement”). The parties hereto wish to amend
and restate the Existing Loan Agreement to be as set forth herein.
The parties hereto agree as follows:
ARTICLE I


DEFINITIONS
SECTION . Defined Terms. The following terms, as used herein, have the following
meanings:
“A.A.R.” means the Association of American Railroads, and its successors.
“Acceptable Derivatives Agreement” means a Derivatives Agreement with a term
that extends at least until the anticipated Termination Date, in the form of any
of the following, in each case with monthly settlement and having a notional
amount equal to the aggregate outstanding principal amount of the Loans on the
date of such Derivatives Agreement, with such notional amount declining
automatically according to a schedule which is consistent with the then
anticipated principal repayments of the Loans:
(i)    an interest rate cap agreement to be entered into at the then prevailing
market rate, which for the avoidance of doubt, shall not result in any
additional upfront cost to the Borrower or under the Transaction Documents;
(ii)    an interest rate swap agreement to be entered into at the then
prevailing market rate, which for the avoidance of doubt, shall not result in
any additional upfront cost to the Borrower or under the Transaction Documents;
or
(iii)    any other Derivatives Agreement to be entered into at the then
prevailing market rate, which for the avoidance of doubt, shall not result in
any

1

--------------------------------------------------------------------------------



additional upfront cost to the Borrower or under the Transaction Documents, and
that is approved by (1) the Agent and the Required Lenders, in the case of a
Hedging Event described in clause (i) of the definition of such term, or (2) all
the Committed Lenders, in the case of a Hedging Event described in clause (ii)
of the definition of such term.
“Accounts” means, collectively, the Custody Account, the Collection Account, the
Maintenance Reserve Account, the Modifications and Improvements Account, the
Discretionary Account and the Liquidity Reserve Account.
“Additional Collateral Certificate” means a certificate substantially in the
form of Exhibit A‑3 hereto, with appropriate insertions and deletions or with
such other changes as may be reasonably agreed to by the Agent and the
Collateral Agent, and which certificate contains a description of the Railcars
and related Leases which are to become Portfolio Railcars and Portfolio Leases,
as the case may be.
“Adjusted Eurodollar Rate” means (i) with respect to any Loan held by any Lender
other than Bank of America or any Conduit Lender administered by Bank of
America, for each Interest Period, the quotient obtained (rounded upward, if
necessary, to the next higher 1/100th of 1%) by dividing (a) the rate set forth
in clause (i) of the definition of LIBOR for such Interest Period by (b) 1.00
minus the Eurodollar Reserve Percentage; or (ii) with respect to any Loan held
by Bank of America or any Conduit Lender administered by Bank of America, for
each day in such Interest Period, the quotient obtained (rounded upward, if
necessary, to the next higher 1/100th of 1%) by dividing (a) the rate set forth
in clause (ii) of the definition of LIBOR for such Interest Period by (b) 1.00
minus the Eurodollar Reserve Percentage.
“Adjusted Facility Amount” means the quotient of (i) the Committed Amount
divided by (ii) 0.725.
“Administrative Services Agreement” means the Second Amended and Restated
Administrative Services Agreement, substantially in the form of Exhibit L
hereto, dated as of May 29, 2009, between the Borrower and TILC.
“Advance Rate” means, as of any Calculation Date,
(a) with respect to any Portfolio Railcar which is subject to a Net Lease or a
Full Service Lease as of such Calculation Date, 72.50%; and
(b) with respect to any Portfolio Railcar not subject to a Net Lease or a Full
Service Lease as of such Calculation Date, 50.00%;
provided that, the Advance Rate with respect any Portfolio Railcar
(A) which is subject to clause (a) above, will continue to apply to such
Portfolio Railcar until the next Calculation Date on which such Portfolio
Railcar is no longer subject to a Net Lease or a Full Service Lease and (B)
which is subject to clause (b) above, will continue to apply

2

--------------------------------------------------------------------------------



to such Portfolio Railcar until the next Calculation Date on which such
Portfolio Railcar becomes subject to a Net Lease or a Full Service Lease.


“Affiliate” means, with respect to any Person, (i) any Person that directly, or
indirectly through one or more intermediaries, controls such Person (including
all directors and officers of such Person) (a “Controlling Person”) or (ii) any
other Person which is controlled by or is under common control with a
Controlling Person. As used herein, the term “control” means (i) with respect to
any Person having voting shares or their equivalent and elected directors,
managers or Persons performing similar functions, the possession, directly or
indirectly, of the power to vote 10.00% or more of the Equity Interests having
ordinary voting power of such Person, (ii) the ownership, directly or
indirectly, of 10.00% or more of the Equity Interests in any Person or (iii) the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting shares or their equivalent, by contract or otherwise.
“Agent” means Credit Suisse AG, New York Branch, in its capacity as agent for
the Lenders hereunder and under the other Loan Documents, and its successor or
successors in such capacity.
“Agent's Office” means the Agent's address and, as appropriate, account as set
forth and identified as such in Schedule 11.01, or such other address and
account as the Agent may from time to time notify to the Borrower and the
Lenders.
“Agreed-Upon Procedures Audit” has the meaning set forth in Section 6.10(b).
“Aggregate FMV” means, as of any date of determination with respect to any
specified group of Railcars, the aggregate of the Applicable Valuations of all
such Railcars (including, if Aggregate FMV is calculated on a Funding Date, any
such Railcars which will become Portfolio Railcars on such Funding Date, but
excluding any such Railcars which will cease to be Portfolio Railcars at the
time of such determination pursuant to Section 8.12 of the Security Agreement or
otherwise).
“Aggregated Default Interest” has the meaning set forth in Section 2.05(a).
“Aggregated Default Interest Rate” means, for any day during any Interest
Period, the sum of the Adjusted Eurodollar Rate for such day in such Interest
Period plus 500 basis points.
“Agreement” means this Warehouse Loan Agreement, as amended, supplemented,
amended and restated or otherwise modified from time to time.
“Alternative Rate” means, with respect to any Loan for any day during any
Interest Period, the sum of (i) Three-Month LIBOR plus (ii) 150 basis points
plus (iii) at any time after the Revolving Termination Date, the Step-Up Margin.

3

--------------------------------------------------------------------------------



“Amended Loan Documents” means the amendments and restatements of the Second
Amended Loan Agreement, the Management Agreement, the Insurance Management
Agreement, the Administrative Services Agreement, the Depository Agreement, the
Security Agreement, the Performance Guaranty, and the Asset Contribution and
Purchase Agreement, as well as the supplement to the Customer Collections
Account Administration Agreement delivered pursuant to Section 4.02(g), in each
case dated as of May 29, 2009.
“Amendment Closing Date” means June 17, 2013.
“Anti-Money Laundering Laws” has the meaning assigned to such term in Section
5.10(b).
“Applicable Law” means, with reference to any Person, all laws (foreign or
domestic), statutes, rulings, codes, ordinances and treaties, including the FRA
and the Interchange Rules, and all judgments, decrees, injunctions, writs and
orders of any court, arbitrator or other Governmental Authority, and all rules,
regulations, orders, interpretations, directives, licenses and permits of any
governmental body, instrumentality, agency or other regulatory authority
applicable to such Person or its property or in respect of its operations, and
for the avoidance of doubt shall include any Existing Law (as defined in Section
3.03(b)).
“Applicable Rate” means
(i) with respect to any Loan held by any Lender other than Bank of America or
any Conduit Lender administered by Bank of America, or for any other
circumstance specified in this Agreement, in each case for any day during any
Interest Period, the sum of (a) the rate set forth in clause (i) of the
definition of the Adjusted Eurodollar Rate for such Interest Period plus (b) the
Facility Margin plus (c) at any time after the Revolving Termination Date, the
Step-Up Margin; or
(ii) with respect to any Loan held by Bank of America or any Conduit Lender
administered by Bank of America for any day during any Interest Period, the sum
of (a) the rate set forth in clause (ii) of the definition of the Adjusted
Eurodollar Rate for such day during such Interest Period, plus (b) the Facility
Margin plus (c) at any time after the Revolving Termination Date, the Step-Up
Margin.
“Applicable Valuation” means with respect to any Railcar on any date of
calculation:
(x) the Depreciated Appraised Value of such Railcar on such date of calculation,
if (A) the aggregate Depreciated Appraised Value of all Portfolio Railcars as of
the date of the most recent Independent Appraisal of all Portfolio Railcars was
less than (B) the aggregate Depreciated Purchase Price of all Portfolio Railcars
as of the date of such Independent Appraisal; or
(y) the Depreciated Purchase Price of such Railcar on such date of calculation,
if (A) the aggregate Depreciated Purchase Price of all Portfolio

4

--------------------------------------------------------------------------------



Railcars as of the date of the most recent Independent Appraisal of all
Portfolio Railcars was less than (B) the aggregate Depreciated Appraised Value
of all Portfolio Railcars as of the date of such Independent Appraisal.
“Appraised Value”, with respect to any Railcar, means the amount set forth in
the most recent Independent Appraisal with respect thereto as the amount,
expressed in terms of currency, that may reasonably be expected for property
exchanged between a willing buyer and a willing seller with equity to both,
neither under any compulsion to buy or sell and both fully aware of all
relevant, reasonably ascertainable facts.
“Approved Fund” means (i) with respect to any Committed Lender, an entity
(whether a corporation, partnership, limited liability company, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is managed by such Committed Lender or an Affiliate of such
Committed Lender, (ii) with respect to any Committed Lender that is a fund that
invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Committed Lender or by an Affiliate of such
investment advisor, (iii) any Conduit Lender, and (iv) with respect to any
Conduit Lender, any of its Support Parties.
“Asset Contribution and Purchase Agreement” means the Second Amended and
Restated Asset Contribution and Purchase Agreement dated as of May 29, 2009, as
amended on February 4, 2011, substantially in the form of Exhibit K hereto,
between TILC and the Borrower.
“Asset Disposition” means any sale, lease or other disposition by the Borrower
(other than the lease of a Railcar pursuant to an Eligible Lease) of any
Portfolio Railcar, Portfolio Lease or other item of Collateral, whether by sale,
lease, transfer, Event of Loss, Condemnation or otherwise.
“Assignment and Acceptance” means an Assignment and Acceptance, substantially in
the form of Exhibit C hereto, under which an interest of a Lender hereunder is
transferred to an Eligible Assignee pursuant to Section 11.06(b).
“Availability Period” means the period from the Amendment Closing Date to the
Revolving Termination Date.
“Available Commitment” means, with respect to any Committed Lender, the
aggregate of such Committed Lender's Commitment less the aggregate principal
amount of outstanding Loans held by such Committed Lender (or any Conduit Lender
designated by such Committed Lender) under this Agreement.
“Back-up Manager” has the meaning set forth in the Management Agreement.
“Bank Credit Facility” means the Third Amended and Restated Credit Agreement
dated as of October 20, 2011, as may be amended from time to time among Trinity,
as borrower, the financial institutions now or hereafter parties thereto,
JPMorgan Chase

5

--------------------------------------------------------------------------------



Bank, N.A., individually and as issuing bank and as administrative agent, Bank
of America, N.A., The Royal Bank of Scotland plc and Wells Fargo Bank, N.A. as
co-syndication agents, Lloyds TSB Bank, PLC, as documentation agent and J.P.
Morgan Securities, Inc., as sole bookrunner and sole lead arranger.


“Bank of America” means Bank of America, N.A., as a Committed Lender.
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978, as
amended, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdiction from time to time affecting the rights of creditors
generally.
“Base Component” has the meaning set forth in the Management Agreement.
“Bill of Sale” means a bill of sale delivered to the Borrower from the seller
with respect to a Railcar and, if applicable, any related Lease in connection
with the Borrower's purchase of such Railcar and related Lease from such Seller.
“Borrower” means Trinity Rail Leasing Warehouse Trust (formerly known as Trinity
Rail Leasing Trust II), a Delaware statutory trust, and its successors.
“Borrower Change of Control” means either (i) Trinity shall cease to own
directly 100.00% of the Equity Interests of the Manager on a fully-diluted basis
assuming the conversion and exercise of all outstanding Equity Equivalents
(whether or not such securities are then convertible or unexercisable), (ii)
TILC shall cease to own directly 100.00% of the Equity Interests of the Borrower
on a fully diluted basis assuming the conversion and exercise of all outstanding
Equity Equivalents (whether or not such securities are then currently
convertible or exercisable).
“Borrowing” means a borrowing of Loans pursuant to Section 2.01 hereof.
“Borrowing Base” means, on any date with respect to the Portfolio and calculated
on an aggregate basis (after giving effect to (i) the addition to the “Borrowing
Base” of any and all Railcars to become Portfolio Railcars on such date and (ii)
the reduction of the “Borrowing Base” in respect of any and all Railcars that
will cease to be Portfolio Railcars on such date), a Dollar amount equal to the
difference of:
(A) the sum of:
(1) the product of:
(x) 72.50%; and
(y) the Aggregate FMV with respect to all the Eligible Railcars that are
Portfolio Railcars and that are subject to a Net Lease or a Full Service Lease
on such date; plus



6

--------------------------------------------------------------------------------



(2) the product of:    
(x) 50.00%; and
(y) the Aggregate FMV with respect to all the Eligible Railcars that are
Portfolio Railcars and that are not subject to a Net Lease or a Full Service
Lease on such date; minus
(B) the Excluded Assets Amount on such date.
“Borrowing Base Certificate” means a certificate of the chief financial officer
or chief accounting officer of each Facility Party, in the form of Exhibit A‑6
hereto or such other form as may hereafter be agreed by the Borrower (and/or the
Manager, as applicable) and the Agent, delivered to the Lenders pursuant to
Section 2.02(c) or 6.01(d), as applicable, and setting forth in reasonable
detail the calculation of the Borrowing Base as of the date required by such
Sections and such other information required thereby.
“Business Day” means any day of the week, other than a Saturday or a Sunday, on
which banks are open for business in London for the conduct of transactions in
the London interbank market and on which commercial banks in New York City and
Dallas, Texas are open for business and are not required or authorized by law,
executive order or governmental decree to be closed.
“Calculation Date” means with respect to any Settlement Date, the last day of
the calendar month immediately preceding such Settlement Date.
“Capital Lease” of any Person means any lease of property (whether real,
personal or mixed) by such Person as lessee which would, in accordance with
GAAP, be required to be accounted for as a capital lease on the balance sheet of
such Person.
“Cash Equivalents” means one or more of the following obligations which (i) are
acquired at a purchase price of not greater than par, (ii) have a fixed
principal amount due at maturity, if applicable, and (iii) unless full payment
of principal is paid in cash upon the exercise of the option, do not include any
embedded options (i.e., not callable, putable or convertible): (a) marketable
direct obligations issued by, or fully and unconditionally guaranteed by, the
United States Government or issued by any agency or instrumentality thereof and
backed by the full faith and credit of the United States, in each case maturing
within one year from the date of acquisition, (b) certificates of deposit, time
deposits, eurocurrency time deposits or overnight bank deposits having
maturities of one year or less from the date of acquisition issued by any United
States commercial bank having a long-term unsecured debt rating of at least “AA”
by S&P and “Aa2” by Moody's or, in substitution of Moody's if Moody's ceases
publishing ratings of long-term senior unsecured debt of commercial banks,
carrying an equivalent rating by another internationally recognized credit
rating agency, (c) commercial paper of an issuer rated at the time of
acquisition at least “A-1” by S&P and “P-1” by Moody's or, in substitution of
Moody's if Moody's ceases publishing ratings of commercial paper issuers
generally, carrying an equivalent rating by an internationally recognized rating
agency, and

7

--------------------------------------------------------------------------------



maturing within one year from the date of acquisition, (d) repurchase
obligations of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
Government, (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at the
time of acquisition at least “A-1” by S&P and “P-1” by Moody's, or, in
substitution of Moody's if Moody's ceases publishing ratings of such state,
commonwealth, territory, political subdivision, taxing authority or foreign
government , carrying an equivalent rating by an internationally recognized
rating agency, (f) securities with maturities of one year or less from the date
of acquisition backed by standby letters of credit issued by a commercial bank
satisfying the requirements of clause (b) of this definition or (g) shares of
money market mutual or similar funds that are registered with the Securities and
Exchange Commission under the Investment Company Act of 1940, as amended, and
operated in accordance with Rule 2a-7 thereunder and that, at the time of such
investment, are rated “Aaa” by Moody's and “AAA” by S&P (or carrying an
equivalent rating by another internationally recognized rating agency in
substitution of Moody's if Moody's ceases publishing ratings with respect to
Cash Equivalents of the type described in this clause (g)) or invest exclusively
in assets satisfying the requirements of clauses (a) through (f) of this
definition. Each rating by S&P described in this definition must be an
unqualified rating (i.e. one with no qualifying suffix), with the exception of
ratings with regulatory indicators and unsolicited ratings.
“Cash Flow” means all amounts received by or on behalf of, or credited to the
Borrower from any source under or in respect of a Lease or otherwise from the
ownership or operation of the Portfolio, including, without limitation, Monthly
Rent, service charges, rentals, Railroad Mileage Credits, delivery costs
reimbursed by a Lessee and cancellation or penalty payments, as well as all
other amounts paid under each Lease or any other Lease Document as
reimbursement, indemnity, fees or commissions, or on account of assumed
financial responsibility or liability or otherwise, other than Excepted
Payments.
“Casualty” means any Event of Loss or other casualty, loss, damage, destruction
or other similar loss with respect to any Portfolio Railcar or other item of
Collateral.
“Casualty Insurance Policy” means any insurance policy maintained by or on
behalf of the Borrower covering losses with respect to Casualties involving one
or more Portfolio Railcars or other items of Collateral.
“Casualty Proceeds” means all proceeds under any Casualty Insurance Policy, and
all other insurance proceeds, damages, awards, claims and rights of action of
the Borrower with respect to any Casualty.



8

--------------------------------------------------------------------------------



“Chattel Paper Legend” means the following statement: “COUNTERPART No. ___ OF
___ SERIALLY NUMBERED COUNTERPARTS. TO THE EXTENT THAT THIS DOCUMENT CONSTITUTES
CHATTEL PAPER UNDER THE UNIFORM COMMERCIAL CODE IN EFFECT IN ANY APPLICABLE
JURISDICTION, NO SECURITY INTEREST IN THIS DOCUMENT MAY BE CREATED THROUGH THE
TRANSFER AND POSSESSION OF ANY COUNTERPART OTHER THAN COUNTERPART NO. 1”.
“Closing Date” means June 27, 2002.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and Treasury Regulations issued
thereunder, in each case as in effect from time to time. Reference to particular
sections of the Code shall be construed also to refer to any successor sections.
“Collateral” means all of the property which is subject or is purported to be
subject to the Liens granted by the Collateral Documents.
“Collateral Agent” means Wilmington Trust Company in its capacity as collateral
agent and representative for the Protected Parties under the Security Agreement
and the Depository Agreement.
“Collateral Deficiency” means, as of any date of determination, the Dollar
amount of the excess, if any, of (x) the aggregate outstanding principal amount
of the Loans as of such date over (y) the Borrowing Base calculated as of such
date.
“Collateral Documents” means, collectively, the Security Agreement, each
Perfection Certificate, the Depository Agreement, the Customer Collections
Account Administration Agreement, the Asset Contribution and Purchase Agreement,
the Marks Company Trust Agreement, any additional pledges, security agreements,
patent, trademark or copyright filings or mortgages required to be delivered
pursuant to the Loan Documents and any instruments of assignment, control
agreements, lockbox letters or other instruments or agreements executed pursuant
to the foregoing.
“Collection Account” means the Collection Account established by the Depositary
pursuant to the Depository Agreement.
“Commitment” means, with respect to any Committed Lender, the commitment of such
Committed Lender, in an aggregate principal amount at any time outstanding of up
to such Committed Lender's Commitment Percentage of the Committed Amount, to
make Loans in accordance with the provisions of Section 2.01, in each case as
set forth on Schedule 1.01 or in the applicable Assignment and Acceptance as its
Commitment, as any such amount may be increased or decreased from time to time
pursuant to this Agreement.
“Commitment Percentage” means, for each Committed Lender, the percentage
identified as its Commitment Percentage on Schedule 1.01 hereto, as such
percentage

9

--------------------------------------------------------------------------------



may be modified in connection with any assignment made in accordance with the
provisions of Section 11.06(b).
“Committed Amount” means $475,000,000 or such lesser amount to which the
Committed Amount may be reduced pursuant to Section 2.08. Notwithstanding
anything in any Transaction Document to the contrary, each of the Committed
Lenders agrees (i) that the Committed Amount, as of the Amendment Closing Date,
will be equal to the amount specified pursuant to the preceding sentence and
(ii) it will undertake such action, in accordance with Section 11.06(b),
necessary so that the proportion of (A) the outstanding portion of its
respective Loans to the aggregate amount of all outstanding Loans is equal to
(B) its Commitment Percentage.


“Committed Lender” means a Lender listed on Schedule 1.01 and shown as having a
Commitment hereunder as of the Amendment Closing Date or which thereafter
acquires a Commitment hereunder in accordance with Section 11.06(b).
“Competitor of the Borrower” means a Person who either (i) is engaged in the
full service railcar leasing or manufacturing business or (ii) has a material
non-passive investment interest (whether held directly or indirectly) in, or is
otherwise an Affiliate of, a Person that is engaged in the full service railcar
leasing or manufacturing business; provided, however, that a Person which is a
commercial bank, savings institution, insurance company, trust company or
national banking association or an Affiliate of any thereof, or a Person
regularly engaged (or a Person which is a Subsidiary of a Person regularly
engaged) in the business of acting as the lessor or equity participant in a
trust or statutory trust acting as the lessor in net financial leases, in each
case acting for its own account, shall be deemed not to be a Competitor of the
Borrower, unless either Facility Party has notified the Agent and each Lender in
writing that such Person is a Competitor of the Borrower.
“Condemnation” means any taking of property or assets, or any part thereof or
interest therein, for public or quasi-public use under the power of eminent
domain, by reason of any public improvement or condemnation or in any other
manner.
“Condemnation Award” means all proceeds of any Condemnation or transfer in lieu
thereof with respect to any Portfolio Railcar or other item of Collateral.
“Conduit Lender” shall mean any Lender which is designated as a Conduit Lender
pursuant to Section 11.06(h).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any indenture, loan agreement, mortgage, deed of
trust, contract or other agreement, instrument or undertaking to which such
Person is a party or

10

--------------------------------------------------------------------------------



by which it or any of its property or assets is bound. Contractual Obligation
does not include obligations under the Transaction Documents.
“Corporate Base Rate” shall mean for any day, the higher of (i) the prime rate
per annum announced from time to time by Credit Suisse in New York in effect on
such day and (ii) the Federal Funds Rate plus 100 basis points. (The Corporate
Base Rate is not intended to represent the lowest rate charged by Credit Suisse
for extensions of credit.)
“CP Rate” means, with respect to any portion of a Loan funded and maintained by
a Conduit Lender through the direct or indirect issuance of commercial paper for
any day during any Interest Period, the sum of
(i) the rate applicable to such day in such Interest Period as calculated in the
manner specified by such Conduit Lender in writing to the Agent and the Borrower
as such Conduit Lender's “CP Rate” plus
(ii) the Facility Margin plus
(iii) at any time after the Revolving Termination Date, the Step-Up Margin.
“Credit Exposure”, as applied to each Lender, means (i) in the case of a
Committed Lender at any time prior to the termination of the Commitments, the
difference of (A) the Commitment Percentage of such Lender multiplied by the
Committed Amount less (B) the aggregate principal amount of all outstanding
Loans funded by a Conduit Lender on behalf of such Committed Lender, and (ii) in
the case of a Conduit Lender and in the case of a Committed Lender at any time
after the termination of the Commitments, the aggregate principal balance of the
outstanding Loans of such Lender.
“Credit Obligations” means, without duplication:
(i)    all principal of and interest (including, without limitation, any
interest which accrues after the commencement of any bankruptcy or insolvency
proceeding with respect to the Borrower, whether or not allowed or allowable as
a claim under the Bankruptcy Code) on any Loan under, or any Note issued
pursuant to, this Agreement or any other Loan Document;
(ii)    all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by any Facility Party (including,
without limitation, any amounts which accrue after the commencement of any
bankruptcy or insolvency proceeding with respect to such Facility Party, whether
or not allowed or allowable as a claim under the Bankruptcy Code) pursuant to
this Agreement or any other Loan Document;
(iii)    all expenses of the Agent and the Collateral Agent as to which the
Agent or the Collateral Agent, as the case may be, has a right to reimbursement
under Section 11.04 of this Agreement or under any other similar provision of
any other Loan

11

--------------------------------------------------------------------------------



Document, including, without limitation, any and all sums advanced by the
Collateral Agent to preserve the Collateral or preserve its security interests
in the Collateral; and
(iv)    all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 11.05 of this Agreement or under any other
similar provision of any other Loan Document;
together in each case with all renewals, modifications, consolidations or
extensions thereof.
“Creditor” means, without duplication, each Lender, each Derivatives Creditor,
the Agent and each Indemnitee and their respective successors and assigns, and
“Creditors” means any two or more of such Creditors.
“Cuban Assets Control Regulations” has the meaning assigned to such term in Part
515 of Title 31 of the Code of Federal Regulations.
“Custody Account” means the Custody Account established by the Depositary
pursuant to the Depository Agreement.
“Customer Collections Account Administration Agreement” means the Customer
Collections Account Administration Agreement, dated as of November 12, 2003,
among, inter alios, the Trinity Industries Leasing Company, Trinity Rail Leasing
III, L.P., TRIP Rail Leasing LLC, the TRL-III Transaction Investors identified
on the signature pages thereto, Credit Suisse AG, New York Branch, Wilmington
Trust Company, and the Borrower, as amended and/or supplemented from time to
time.
“Customer Collections Account Administration Agreement Severance” has the
meaning set forth in Section 9.02(f).
“Customer Payments Accounts” means the Customer Payments Account referred to and
defined in the Customer Collections Account Administration Agreement.
“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person under conditional sale or other title retention agreements
relating to property purchased by such Person to the extent of the value of such
property (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business), (iv)
all obligations of such Person to pay the deferred purchase price of property or
services (other than current accounts payable arising in the ordinary course of
business), (v) the capitalized amount of all Capital Leases of such Person that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (vi) all obligations (other than obligations in respect of
like kind exchanges) of such Person in respect of securities repurchase
agreements or otherwise to purchase securities or other property which arise out
of or in connection with the sale of the same or substantially similar
securities or property, (vii) all non-contingent obligations (and, for purposes
of Section 7.01, all contingent obligations) of such Person to reimburse any

12

--------------------------------------------------------------------------------



bank or other Person in respect of amounts paid under a letter of credit,
bankers' acceptance or similar instrument, (viii) all obligations of others
secured by (or for which the holder of such obligations has an existing right,
contingent or otherwise, to be secured by) a Lien on, or payable out of the
proceeds of production from, any property or asset of such Person, whether or
not such obligation is assumed by such Person; provided that the amount of any
Debt of others that constitutes Debt of such Person solely by reason of this
clause (viii) shall not for purposes of this Agreement exceed the greater of the
book value or the fair market value of the properties or assets subject to such
Lien, (ix) all Guaranty Obligations of such Person, (x) all Disqualified Stock
of such Person, (xi) all Derivatives Obligations of such Person and (xii) the
Debt of any other Person (including any partnership in which such Person is a
general partner and any unincorporated joint venture in which such Person is a
joint venturer) to the extent such Person would be liable therefor under
Applicable Law or any agreement or instrument by virtue of such Person's
ownership interest in or other relationship with such entity, except to the
extent the terms of such Debt provide that such person shall not be liable
therefor.
“Debt Service Coverage Ratio” means, with respect to any Settlement Date, the
ratio of:
(i)     the sum of the aggregate amount of
(A)     Monthly Rent actually collected and paid into the Collection Account
plus
(B)     payments of Railroad Mileage Credits to the Borrower, net of any portion
of such Railroad Mileage Credits which the Borrower is required to pay to
Lessees or other third parties plus
(C)     interest earned under deposits in the Accounts,
in each case for each of the three most recent Measuring Periods ended on or
prior to the Calculation Date immediately preceding such Settlement Date, to
(ii)     the sum of the aggregate amount of
(A)     interest expense accrued on the Loans plus
(B)     Liquidity Fees accrued hereunder plus
(C)     with respect to each Portfolio Railcar, the product of (a) the Monthly
Depreciation with respect to such Portfolio Railcar multiplied by (b) the
Advance Rate with respect to such Portfolio Railcar minus
(D)     payments owed to the Borrower (other than any Derivatives Termination
Value) as of such Settlement Date under any Derivatives Agreement plus



13

--------------------------------------------------------------------------------



(E)     payments owed by the Borrower (other than any Derivatives Termination
Value) as of such Settlement Date under any Derivatives Agreement,
in each case for each of the three most recent Measuring Periods ended on or
prior to the Calculation Date immediately preceding such Settlement Date.
“Debt Service Coverage Ratio (Six-Month)” means, with respect to any Settlement
Date, the ratio of:
(i)     the sum of the aggregate amount of
(A)     Monthly Rent actually collected and paid into the Collection Account
plus
(B)     payments of Railroad Mileage Credits to the Borrower, net of any portion
of such Railroad Mileage Credits which the Borrower is required to pay to
Lessees or other third parties plus
(C)     interest earned under deposits in the Accounts,
in each case for each of the six most recent Measuring Periods ended on or prior
to the Calculation Date immediately preceding such Settlement Date, to
(ii)     the sum of the aggregate amount of
(A)     interest expense accrued on the Loans plus
(B)     Liquidity Fees accrued hereunder plus
(C)     with respect to each Portfolio Railcar, the product of (a) the Monthly
Depreciation with respect to such Portfolio Railcar multiplied by (b) the
Advance Rate with respect to such Portfolio Railcar minus
(D)     payments owed to the Borrower (other than any Derivatives Termination
Value) as of such Settlement Date under any Derivatives Agreement plus
(E)     payments owed by the Borrower (other than any Derivatives Termination
Value) as of such Settlement Date under any Derivatives Agreement,
in each case for each of the six most recent Measuring Periods ended on or prior
to the Calculation Date immediately preceding such Settlement Date.
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
“Default Margin” means 375 basis points.

14

--------------------------------------------------------------------------------



“Depositary” means Wilmington Trust Company, or a successor thereto appointed
pursuant to the Depository Agreement.
“Depositary's Office” means the Depositary's address as set forth and identified
as such in Schedule 11.01, or such other address as the Depositary may from time
to time notify to the Agent, the Borrower and the Lenders.
“Depository Account” means the Depository Account established by the Depositary
pursuant to the Depository Agreement.
“Depository Agreement” means the Second Amended and Restated Depository
Agreement, substantially in the form of Exhibit F hereto, dated as of the May
29, 2009, among the Borrower, the Agent, the Collateral Agent, the Manager and
the Depositary.
“Depreciated Appraised Value” means, with respect to any Portfolio Railcar at
any time, an amount equal to the Appraised Value of such Portfolio Railcar minus
the product of
(a) the Monthly Depreciation with respect to such Portfolio Railcar multiplied
by
(b) the number of Settlement Dates from and excluding the date of the then most
recent Independent Appraisal with respect to such Portfolio Railcar to but
including the date as of which the Depreciated Appraised Value with respect to
such Portfolio Railcar is calculated.
“Depreciated Purchase Price” means, with respect to any Portfolio Railcar at any
time, an amount equal to the Original Purchase Price of such Portfolio Railcar
minus the product of
(a) the Monthly Depreciation with respect to such Portfolio Railcar multiplied
by
(b) the number of Settlement Dates from the date the Borrower acquired such
Portfolio Railcar to and including the date as of which the Depreciated Purchase
Price with respect to such Portfolio Railcar is calculated.
“Derivatives Agreement” means (i) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement and (ii) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and

15

--------------------------------------------------------------------------------



Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement.
“Derivatives Creditor” means any Lender or any Affiliate of any Lender from time
to time party to one or more Derivatives Agreements with the Borrower (even if
any such Lender for any reason ceases after the execution of such agreement to
be a Lender hereunder), and its successors and assigns, and “Derivatives
Creditors” means any two or more of such Derivatives Creditors.
“Derivatives Obligations” of any Person means all obligations (including,
without limitation, any amounts which accrue after the commencement of any
bankruptcy or insolvency proceeding with respect to such Person, whether or not
allowed or allowable as a claim under the Bankruptcy Code) of such Person in
respect of any Derivatives Agreement, excluding any amounts which such Person is
entitled to set-off against its obligations under Applicable Law.
“Derivatives Termination Value” means, at any date after the termination of any
Derivatives Agreement, after taking into account the effect of any legally
enforceable netting agreements relating to such Derivatives Agreement, the
amount payable by (in which case the amount shall be positive) or payable to (in
which case the amount shall be negative), the Borrower as a result of the
termination of such Derivatives Agreement.
“Designated Ineligible Type” means with respect to Portfolio Railcars and
Portfolio Leases, Railcars or Leases, as the case may be, which are of a type
which the Agent, in its reasonable discretion, has theretofore designated (by
written notice to the Borrower) as ineligible for inclusion in the Borrowing
Base hereunder.
“Designated Type” means when used with respect to Railcars, Railcars which are
classified as covered hopper grain cars or as coal cars (each of which shall be
a separate “type” of Railcar).
“Discretionary Account” means the Discretionary Account established by the
Depositary pursuant to the Depository Agreement.
“Disqualified Stock” of any Person means any Equity Interest of such Person
which by its terms (or by the terms of any security for which it is convertible
or for which it is exchangeable or exercisable), or upon the happening of any
event or otherwise (including an event which would constitute a Change of
Control), (A) matures or is mandatorily redeemable or subject to any mandatory
repurchase requirement, pursuant to a sinking fund or otherwise, (B) is
convertible into or exchangeable for Debt or Disqualified Stock or (C) is
redeemable or subject to any repurchase requirement arising at the option of the
holder thereof, in whole or in part, on or prior to the first anniversary of the
Termination Date.
“Dollars” and the sign “$” means lawful money of the United States.
“Effective Date” means the date this Agreement becomes effective in accordance
with Section 11.21.

16

--------------------------------------------------------------------------------



“Eligible Assignee” means (i) any Lender, (ii) any Affiliate of a Lender, (iii)
any Approved Fund and (iv) any other Person (other than a natural Person)
approved by the Agent, which approval will not be unreasonably withheld so long
as such assignee is a financial institution with a net worth of at least
$50,000,000.00.
“Eligible Lease” means, as of any date of determination, a Lease:
(i)    in the form or substantially in the form of Exhibit J-1 or Exhibit J-2
hereto or such other form as may have been approved by the Agent in its
reasonable discretion;
(ii)    which constitutes an operating lease in accordance with GAAP;
(iii)    which represents a transaction with respect to a related Railcar which
is either (A) evidenced by a single lease agreement between the Borrower and the
related Lessee governing only (y) the lease of such specific Railcar and (z)
other identified Railcars which have been or will be transferred concurrently to
the Borrower and are or will become Portfolio Railcars, or (B) evidenced by a
specific schedule to a master lease agreement between the Borrower and related
Lessee, which schedule identifies as the subject of (and sets forth the specific
economic terms of) a lease transaction only as to (y) such specific Railcar and
(z) other identified Railcars which have been or will be transferred
concurrently to the Borrower and are or will become Portfolio Railcars (i.e.,
Railcars subject to the same single lease agreement or single schedule to a
master lease agreement have not been and will not be transferred to the Borrower
by virtue of separate or “split” transfers);
(iv)    which is not a Designated Ineligible Type of Lease;
(v)    under which the Lessee is a Person (other than a natural Person)
organized under the laws of the United States (or any state thereof or the
District of Columbia), Canada (or any province thereof) or Mexico (or any state
thereof), or otherwise approved in writing by the Agent as evidenced by the
approval of the related Funding Package;
(vi)    which provides for payment in Dollars;
(vii)    which complies with all Applicable Laws of the jurisdiction in which it
was originated;
(viii)    which represents the legal, valid and binding obligation of the Lessee
thereunder, is enforceable against such Lessee in accordance with its terms
(subject to bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors' rights generally and to general
equitable principles) and was duly executed by parties having legal capacity to
do so;
(ix)    which is not the subject of, and with respect to which there does not
exist and are not overtly threatened, any actions, suits, investigations or
legal,

17

--------------------------------------------------------------------------------



equitable or arbitrative or administrative proceedings against or adversely
affecting any Facility Party;
(x)    which has not been satisfied, subordinated or rescinded and remains in
full force and effect; and
(xi)    in respect of which the Security Agreement is effective to create a
valid and perfected first priority Lien in favor of the Collateral Agent,
subject only to Permitted Liens.
“Eligible Railcar” means, as of any date of determination,
(i)    a Railcar other than a Railcar which the Agent has determined and has
previously notified the Borrower in writing is of a type which could, if
included in the Portfolio, cause the Loans or any Securitization of Portfolio
assets to receive a long term rating or a shadow rating of below “A-” from S&P
or which is otherwise a Designated Ineligible Type of Railcar;
(ii)    a Railcar other than a Railcar which as of such date of determination,
if leased, is leased to a third party pursuant to a Lease which is not an
Eligible Lease;
(iii)    a Railcar in respect of which the Security Agreement is effective to
create a valid and perfected first priority Lien in favor of the Collateral
Agent, subject only to Permitted Liens;
(iv)    a Railcar other than a Railcar (it being understood and agreed that
Railcars deemed ineligible under this clause (iv) shall be excluded from the
“Eligible Railcars” in descending order by age, beginning with the oldest
Portfolio Railcar) which, when taken together with all of the other Portfolio
Railcars, causes the weighted average age (weighted by Fair Market Values) of
all Eligible Railcars in the Portfolio from their respective dates of
manufacture to exceed seven years; and
(v)     a Railcar other than a Railcar with an age from its date of manufacture
equal to or greater than 25 years.
“Environmental Laws” means any current or future legal requirement of any
Governmental Authority pertaining to (i) the protection of health, safety, and
the environment, (ii) the conservation, management, damage to or use of natural
resources and wildlife, (iii) the protection or use of surface water and
groundwater or (iv) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42 USC
9601 et seq., Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and Hazardous and Solid Waste

18

--------------------------------------------------------------------------------



Amendment of 1984, 42 USC 6901 et seq., Federal Water Pollution Control Act, as
amended by the Clean Water Act of 1977, 33 USC 1251 et seq., Clean Air Act of
1966, as amended, 42 USC 7401 et seq., Toxic Substances Control Act of 1976, 15
USC 2601 et seq., Hazardous Materials Transportation Act, 49 USC App. 1801 et
seq., Occupational Safety and Health Act of 1970, as amended, 29 USC 651 et
seq., Oil Pollution Act of 1990, 33 USC 2701 et seq., Emergency Planning and
Community Right-to-Know Act of 1986, 42 USC 11001 et seq., National
Environmental Policy Act of 1969, 42 USC 4321 et seq., Safe Drinking Water Act
of 1974, as amended, 42 USC 300(f) et seq., any analogous implementing or
successor law, any comparable state, local and regional laws, and any amendment,
rule, regulation, order or directive issued thereunder.
“Equity Equivalents” means with respect to any Person any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Equity Interests of such Person or securities
exercisable for or convertible or exchangeable into Equity Interests of such
Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.
“Equity Interests” means all shares of capital stock, partnership interests
(whether general or limited), limited liability company membership interests,
beneficial interests in a trust and any other interest or participation that
confers on a Person the right to receive a share of profits or losses, or
distributions of assets, of an issuing Person, but excluding any debt securities
convertible into such Equity Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means: (i) a Reportable Event with respect to a Pension Plan; (ii)
a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA); (iii) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (iv) the
filing of a notice of intent to terminate, the treatment of a Pension Plan or
Multiemployer Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (v) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (vi) the imposition of any liability under Title IV of
ERISA, other

19

--------------------------------------------------------------------------------



than PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate.
“Eurodollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any other entity succeeding to the
functions currently performed thereby) for determining the maximum reserve
requirement for a member bank of the Federal Reserve System in New York City
with deposits exceeding five billion Dollars in respect of “Eurocurrency
liabilities”, whether or not a Lender has any Eurocurrency liabilities subject
to such reserve requirement at that time. Loans shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credits for prorations, exceptions or offsets
that may be available from time to time to a Lender. The Adjusted Eurodollar
Rate shall be adjusted automatically on and as of the effective date of any
change in the Eurodollar Reserve Percentage.
“Event of Default” has the meaning set forth in Section 9.01.
“Event of Loss”, with respect to any Portfolio Railcar, means any of the
following events:
(a)    during the term of any Lease with respect to such Railcar, such events
with respect to such Railcar as are included in the definition of “Destroyed”,
“Event of Loss”, “Total Loss” or any equivalent term, as the case may be, in
such Lease; and
(b)    when no Lease of such Railcar is in effect, any of the following events
with respect to such Railcar:
(i)    loss of such Railcar or the use of such Railcar due to destruction of or
damage to such Railcar or any other casualty which renders repair uneconomic or
which renders such Railcar permanently unfit for normal use;
(ii)    any damage to such Railcar which gives rise to a right to receive
Casualty Proceeds by the Agent or the Collateral Agent with respect to such
Railcar on the basis of an actual, constructive or compromised total loss;
(iii)    the theft or disappearance of such Railcar for a period in excess of 60
consecutive days;
(iv)    the confiscation of, seizure of or taking of title to or other
Condemnation of such Railcar by any Governmental Authority;
(v)    the requisition of use of such Railcar (not involving taking of title) by
any Governmental Authority, which continues for a period of more than 60
consecutive days; or

20

--------------------------------------------------------------------------------



(vi)    as a result of any law, rule, regulation, order or other action by the
STB or other Governmental Authority having jurisdiction, use of such Railcar in
the normal course of business of rail transportation is prohibited for a period
of longer than 60 consecutive days.
“Excepted Payments” means amounts payable to or for the benefit of the Borrower,
the Manager, the Agent, the Collateral Agent or any Lender (or any similar party
as defined and used in such Lease), including, without limitation, (i) proceeds
of public liability insurance (or other liability insurance maintained by or on
behalf of the Borrower for its own account) payable to or for the benefit of the
Borrower or the Lessee (or governmental indemnities in lieu thereof) and (ii)
any rights to enforce and collect the same, but excluding, for the avoidance of
doubt, payments for the use of, the loss of use of, damage to, or compensation
for any loss of acquisition of any Portfolio Railcar.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Excluded Assets Amount” means, as of any date of determination, the sum
(without duplication) of the following amounts (including in such calculation
amounts in respect of Eligible Railcars which will become Portfolio Railcars on
such date, but excluding amounts in respect of any Eligible Railcars which will
cease to be Portfolio Railcars on or before such date pursuant to Section 8.12
of the Security Agreement or otherwise)
(i)    the amount by which (x) the Aggregate FMV of all Eligible Railcars which
are either (A) not subject to a Lease as of the date of calculation or
(B) subject to a Lease with a Lessee with respect to which payment obligations
owed by such Lessee under such Lease, which in aggregate exceed more than 5
percent of the aggregate Monthly Rent then payable by such Lessee under such
Lease, are more than 120 days past the stated due dates for such payment
obligations, exceeds (y) 5.00% of the Adjusted Facility Amount; plus
(ii)    the Aggregate FMV of all Eligible Railcars which are not subject to a
Lease as of the date of calculation and have not been subject to a Lease for
more than 180 consecutive days; plus
(iii)    for each single Lessee whose unsecured, unsubordinated, non-credit
enhanced long-term indebtedness for money borrowed is rated at least BBB− by S&P
or Baa3 by Moody's, the amount by which (x) the Aggregate FMV of all Eligible
Railcars subject to one or more Eligible Leases to such Lessee exceeds (y)
25.00% of the Adjusted Facility Amount; plus
(iv)    the amount by which (x) the Aggregate FMV of all Eligible Railcars
subject to one or more Eligible Leases to Lessees whose unsecured,
unsubordinated, non‑credit enhanced long-term indebtedness

21

--------------------------------------------------------------------------------



for money borrowed is (A) rated lower than BBB− by S&P or Baa3 by Moody's or (B)
rated by neither S&P nor Moody's exceeds (y) 60.00% of the Adjusted Facility
Amount; plus
(v)    for each single Lessee whose unsecured, unsubordinated, non-credit
enhanced long-term indebtedness for money borrowed is (A) rated below BBB− by
S&P or Baa3 by Moody's or (B) rated by neither S&P nor Moody's, the amount by
which (x) the Aggregate FMV of all Eligible Railcars subject to one or more
Eligible Leases to such Lessee exceeds (y) 15.00% of the Adjusted Facility
Amount; plus
(vi)    the amount by which (x) the Aggregate FMV of all Eligible Railcars
subject to one or more Eligible Leases to Lessees whose unsecured,
unsubordinated, non‑credit enhanced long-term indebtedness for money borrowed is
rated by neither S&P nor Moody's exceeds (y) 50.00% of the Adjusted Facility
Amount; plus
(vii)    the amount by which (x) the Aggregate FMV of all Eligible Railcars
leased by the five Lessees who, collectively, lease Eligible Railcars having the
greatest Aggregate FMV, exceeds (y) 50.00% of the Adjusted Facility Amount; plus
(viii)    the amount by which (x) the Aggregate FMV of all Eligible Railcars
which are leased to Lessees domiciled outside the United States exceeds (y)
20.00% of the Adjusted Facility Amount; plus
(ix)    the amount by which (x) the Aggregate FMV of all Eligible Railcars which
are leased to Lessees domiciled in Mexico exceeds (y) 5.00% of the Adjusted
Facility Amount; plus
(x)    the Aggregate FMV of all Eligible Railcars which are subject to one or
more Eligible Leases to Lessees who are then subject to any proceeding of the
type described in Section 9.01(g); plus
(xi)    the amount by which (x) the Aggregate FMV of all (A) 70‑ton boxcars and
(B) steel coal cars exceeds (y) 3.00% of the Adjusted Facility Amount; plus
(xii)    the amount by which (x) the Aggregate FMV of all Specialty Railcars
exceeds (y) 5.00% of the Adjusted Facility Amount; plus
(xiii)    the amount by which (x) the Aggregate FMV of all covered hopper cars
with a gross rail load of 263,000 lbs. or less exceeds (y) 10.00% of the
Adjusted Facility Amount; plus
(xiv)    the maximum amount by which (x) the Aggregate FMV of all Railcars that
are leased to all Lessees categorized in any Industry

22

--------------------------------------------------------------------------------



Group (determined as of the commencement of each Lease) exceeds (y) an amount
equal to the product of (A) the Industry Concentration Percentage for such
Industry Group times (B) the Adjusted Facility Amount (provided that, to the
extent that a positive amount is calculated for any Industry Group under this
clause (xiv), only the highest positive amount calculated for any single
Industry Group pursuant to this clause (xiv) shall be deemed to be an “Excluded
Assets Amount” under this clause (xiv) and all other amounts shall be
disregarded); plus
(xv)    the Aggregate FMV of all Eligible Railcars which are, or which are
subject to one or more Eligible Leases which are, subject to any Lien other than
Permitted Liens; plus
(xvi)    the amount by which (x) the Aggregate FMV of all Eligible Railcars with
an age from their respective date of manufacture equal to or greater than 20
years exceeds (y) 5.00% of the Adjusted Facility Amount; plus
(xvii)    the amount by which (x) the Aggregate FMV of all Eligible Railcars
with an age from their respective date of manufacture equal to or greater than
10 years exceeds (y) 15.00% of the Adjusted Facility Amount; plus
(xviii)    the Aggregate FMV of all Eligible Railcars which otherwise fail to
meet the specifications and requirements established from time to time by, or
are otherwise deemed excluded from the Borrowing Base by, the Agent, in each
case in its reasonable discretion and following written notice by the Agent to
each Facility Party of such specifications and/or requirements or deemed
exclusions;
“Facility Margin” means 175 basis points.
“Facility Party” means each of the Manager and the Borrower, and “Facility
Parties” means both of the foregoing.
“Failed Lender” has the meaning set forth in Section 2.03(e).
“Failed Loan” has the meaning set forth in Section 2.03(e).
“Failed Loan Amount” has the meaning set forth in Section 2.03(e).
“Fair Market Value” means, with respect to any Railcar, the lesser of (i) the
Depreciated Appraised Value of such Railcar and (ii) the Depreciated Purchase
Price of such Railcar.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official

23

--------------------------------------------------------------------------------



interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code and any intergovernmental agreements entered into in
connection with the implementation of such Sections.
“Federal Funds Rate” means for any day the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to Credit Suisse AG,
New York Branch, on such day on such transactions as determined by the Agent.
“Final Interim Repayment” has the meaning set forth in Section 2.06.
“Financing Notice” means a notice in substantially the form of Exhibit A-4
hereto, with appropriate insertions.
“Follow-On Lease” has the meaning specified in Section 6.12.
“FRA” means the Federal Railroad Administration Rules and Regulations, as such
regulations are amended from time to time, or corresponding provisions of future
regulations.
“Full Service Lease” means a Lease substantially in the form of Exhibit J-1
hereto.
“Funding Date” means each date on which a Loan is made to the Borrower in
accordance with this Agreement.
“Funding Losses” has the meaning set forth in Section 3.04.
“Funding Package” means with respect to each Railcar:
(i)    a copy of each related Lease;
(ii)    an Independent Appraisal, if required under Section 6.10;
(iii)    a Physical Inspection Report, if required under Section 6.10;
(iv)    the following information:
(A)    the Manufacturer, type and car number, including whether such Railcar is
a Designated Type and the date of manufacture;



24

--------------------------------------------------------------------------------



(B)    the Mark that is, or after acquisition by the Borrower will be applicable
to such Railcar and the identity of the registered holder of such Mark;
(C)    the Lessee or proposed Lessee, if applicable, and the primary Industry in
which such Railcar operates;
(D)    the seller of the Railcar and whether it is an Affiliate of the Borrower;
(E)    the proposed Purchase Price, the information on any material
modifications (including, but not limited to, prospective material
modifications) to the Railcar that relate to such Purchase Price and a written
certification that, to the best of the Borrower's knowledge and belief, such
proposed Purchase Price does not exceed the fair market value of the Railcar;
(F)    the terms of the Lease or proposed Lease, if any, with respect to such
Railcar, including, without limitation, the terms, Monthly Rent, maintenance
reserves (if any), security deposit (if any), return conditions and if requested
by the Agent, non-confidential information showing the basis for the decision to
enter into the applicable Lease;
(G)    if Trinity or any of its Affiliates then owns or owned such Railcar at
any time prior to the purchase of such Railcar by the Borrower, (A) the dates of
such ownership, (B) the purchase price paid by Trinity and/or any such Affiliate
for such Railcar and (C) such further information as the Agent may reasonably
request;
(H)    search reports (or oral confirmation thereof) as of a recent date from
all public offices (including, without limitation, the STB and the Office of the
Registrar General of Canada) in which a filing or recording is required or would
be effective to perfect a Lien on the interests of the Borrower or the
applicable seller in such Railcar and any related Lease; and
(I)    if such Railcar is then subject to a Lien of record of any Person,
information regarding all such Liens including, but not limited to, (A) the name
of such lienholder, (B) a description of the collateral granted to such
lienholder to secure each such Lien and (C) the payoff amount required to
satisfy each such Lien;
(v)    a memorandum addressed to the Agent and each Lender describing all
material differences, if any, between any related Lease and the applicable form
of Lease attached hereto as Exhibit J-1 or J-2; and
(vi)     evidence satisfactory to the Agent that the insurances required by this
Agreement are in effect in respect of such Railcar;

25

--------------------------------------------------------------------------------



provided that to the extent one or more Lease Documents relating to a Railcar
that is or is intended to be subject to a Lease that will become a Portfolio
Lease on the applicable Funding Date has not been executed at the time such
Funding Package is delivered to the Agent, drafts of such documents may be
included in such Funding Package, and provided, further, that if drafts of the
foregoing are submitted, final versions of such documents must be received by
the Agent at least three days prior to the applicable Funding Date.
“GAAP” means at any time generally accepted accounting principles as then in
effect in the United States, applied on a basis consistent (except for changes
with which the independent public accountants of both Trinity and TILC have
concurred) with the financial statements of each of Trinity and TILC delivered
to the Agent and each of the Lenders pursuant to Section 6.01(a) and (b).
“Governmental Authority” means any federal, state, local, provincial or foreign
government, authority, agency, central bank, quasi-governmental or regulatory
authority, court or other body or entity, and any arbitrator with authority to
bind a party at law.
“Granting Lender” has the meaning specified in Section 11.06(h).
“Guaranty Obligation” means, with respect to any Person, without duplication,
any obligation (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guarantying, intended to
guaranty, or having the economic effect of guarantying, any Debt of any other
Person in any manner, whether direct or indirect, and including without
limitation any obligation, whether or not contingent, (i) to purchase any such
Debt or other obligation or any property constituting security therefor, (ii) to
advance or provide funds or other support for the payment or purchase of such
indebtedness or obligation or to maintain working capital, solvency or other
balance sheet condition of such other Person (including, without limitation,
maintenance agreements, comfort letters, take or pay arrangements, put
agreements or similar agreements or arrangements) for the benefit of the holder
of Debt of such other Person, (iii) to lease or purchase property, securities or
services primarily for the purpose of assuring the owner of such Debt or (iv) to
otherwise assure or hold harmless the owner of such Debt or obligation against
loss in respect thereof. The amount of any Guaranty Obligation hereunder shall
(subject to any limitations set forth therein) be deemed to be an amount equal
to the outstanding principal amount (or maximum principal amount, if larger) of
the Debt in respect of which such Guaranty Obligation is made.
“Hedging Event” means:
(i)    the occurrence and continuation of any of the following at any time
during the Availability Period:
(A)    on any Settlement Date, LIBOR commencing on such Settlement Date equals
or exceeds 4.00%;
(B)    on any Settlement Date, the Two Year USD Swap Rate equals or exceeds
4.00%; or

26

--------------------------------------------------------------------------------



(C)    receipt by the Borrower or the Agent of notification by S&P that entering
into an Acceptable Derivatives Agreement is necessary in order to retain the
then current rating by S&P of the Loans; or
(ii)    at any time, the occurrence of any Event of Default or Manager Event of
Default, or the occurrence of the third Scheduled Payment Date.
“Illegality Event” has the meaning specified in Section 3.02.
“Increased Cost” has the meaning specified in Section 3.03(a).
“Indemnified Liabilities” has the meaning set forth in Section 11.05.
“Indemnitee” has the meaning set forth in Section 11.05.
“Independent Appraisal” means a document executed by an Independent Appraiser
setting forth the Appraised Value of the item of equipment being appraised and
the data and explanation, all in reasonable detail, supporting such Appraised
Value.
“Independent Appraiser” means RailSolutions, Inc., or, in substitution of the
foregoing appraiser, any independent railcar appraisal expert of recognized
standing selected by the Agent, with the consent of the Required Lenders, in
consultation with, and reasonably satisfactory to, the Borrower; provided that
no such consultations with, or satisfaction of, the Borrower shall be required
so long as a Default, a Manager Event of Default or an Event of Default shall
have occurred and be continuing.
“Industry” means any industry listed in column I of Schedule A hereto.
“Industry Concentration Percentage” means, with respect to an Industry Group,
the percentages listed in column II of Schedule A hereto that correspond to the
Industry of such Industry Group.
“Industry Group” means Railcars that operate primarily in a particular Industry
(as certified by each Facility Party in each Borrowing Base Certificate).
“Insolvency Event” means any condition or event set forth in Section 9.01(g).
“Insurance Management Agreement” means the Second Amended and Restated Insurance
Management Agreement, substantially in the form of Exhibit I hereto, dated as of
May 29, 2009, between the Borrower and the Manager.
“Interchange Rules” means the interchange rules and supplements thereto
promulgated by the A.A.R., as in effect from time to time.
“Interest Period” means (i) initially, the period from the Amendment Closing
Date to the first Calculation Date following the Amendment Closing Date, and
(ii) thereafter, the period from the last day of the immediately preceding
Interest Period to the next



27

--------------------------------------------------------------------------------



succeeding Calculation Date; provided that the final Interest Period shall end
on but exclude the Termination Date.
“Interim Repayment” means any Preliminary Interim Repayment or the Final Interim
Repayment.
“Investment” in any Person means (i) the acquisition (whether for cash,
property, services, assumption of Debt, securities or otherwise) of assets,
Equity Interests, bonds, notes, debentures, time deposits or other securities of
such other Person, (ii) any deposit with, or advance, loan or other extension of
credit to or for the benefit of such Person (other than deposits made in
connection with the purchase of equipment or inventory in the ordinary course of
business) or (iii) any other capital contribution to or investment in such
Person, including by way of Guaranty Obligations of any obligation of such
Person, any support for a letter of credit issued on behalf of such Person
incurred for the benefit of such Person or any release, cancellation, compromise
or forgiveness in whole or in part of any Debt owing by such Person.
“Lease” means, with respect to any Railcar, (i) any lease entered into by the
Borrower, as lessor, and any and all supplements and amendments related thereto
or (ii) any such lease transferred to the Borrower pursuant to a Sale Agreement.
“Lease Default” means the occurrence of any default (other than a default which
has been waived in compliance with Section 7.14, excluding the proviso therein)
under a Lease which is not or has not become, through the giving of notice
and/or passage of time or otherwise, a Lease Event of Default.
“Lease Documents” means (i) each of the Leases, Notices of Lease Assignments and
Sale Agreements and (ii) each other document, certificate or opinion delivered
or caused to be delivered to or for the benefit of the Borrower pursuant
thereto.
“Lease Event of Default” means any default (other than a default which has been
waived with the specific written consent of the Agent under Section 7.14,
excluding the proviso thereof) under a Lease which, through the giving of
notice, the passage of time or otherwise, has become an “event of default” or
similar term (as defined and used in such Lease) thereunder, it being the
intention that a Lease Event of Default shall mean a default under a Lease as to
which the cure period, if any, has expired or which has no cure period.
“Legal Final Maturity Date” means the 30th anniversary of the Amendment Closing
Date.
“Lender” means each Committed Lender, Conduit Lender and each Eligible Assignee
which acquires or funds a Commitment or Loan pursuant to Section 11.06(b) or
11.06(h), and their respective successors.
“Lessee” means any lessee under any Lease.



28

--------------------------------------------------------------------------------



“Lessee Consent” means, with respect to any Lease, a consent, executed by the
respective Lessee, to the assignment of such Lease to the Borrower and to the
grant of the security interest in such Lease to the Collateral Agent, in each
case without any material qualifications.
“LIBOR” means:
(i)    with respect to any Loan held by any Lender other than Bank of America or
any Conduit Lender administered by Bank of America:
(a) for any Interest Period, the rate per annum equal to the rate determined by
the Agent to be the offered rate that appears on the page of the Reuters screen
(or any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for one-month deposits in Dollars (for delivery on the
first day of such Interest Period), determined as of approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period;
or
(b)    if the rate referred to in clause (a) above does not appear on such
Reuters page or service or such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Agent to be the offered rate
that appears on such other page or service that displays an average British
Bankers Association Interest Settlement Rate for one-month deposits in Dollars
(for delivery on the first day of such Interest Period), determined as of
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period; or
(c)    if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Agent as the rate of interest
(rounded upwards to the next 1/16th of 1%) at which one-month deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Loans held by Credit Suisse AG, New York
Branch, as would be offered by the principal London Office of Credit Suisse to
major banks in the offshore Dollar market at their request at approximately
11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period; or
(d)    if the rates referenced in the preceding clauses (a), (b) and (c) are not
available or are not established for any reason for any Interest Period, “LIBOR”
shall equal the Corporate Base Rate for each day during such Interest Period; or
(ii) with respect to any Loan held by Bank of America or any Conduit Lender
administered by Bank of America:
(a)    for any day during any Interest Period, the rate per annum equal to the
rate determined by Bank of America to be the offered rate that appears on the
page of the Reuters screen LIBOR01 page (or any successor

29

--------------------------------------------------------------------------------



thereto) that displays an average British Bankers Association Interest
Settlement Rate for one-month deposits in Dollars, determined as of
approximately 11:00 A.M. (London time) on such date, or if such date is not a
Business Day, then the immediately preceding Business Day;
(b)    if the rate referred to in clause (a) above does not appears on such
Reuters page or service or such page or service shall cease to be available,
then, for any day during any Interest Period, the rate per annum equal to the
rate determined by Bank of America to be the offered rate that appears on such
other page or service that displays an average British Bankers Association
Interest Settlement Rate for one-month deposits in Dollars, determined as of
approximately 11:00 A.M. (London time) on such date, or if such date is not a
Business Day, then the immediately preceding Business Day;
(c)    if the rates referenced in the preceding clauses (a) and (b) are not
available, then, for any day during any Interest Period, the rate per annum
determined by Bank of America as the rate of interest (rounded upwards to the
next 1/16th of 1%) at which one-month deposits in Dollars for delivery on the
date of such determination in same day funds in the approximate amount of the
Loans held by Bank of America, N.A., as would be offered by the principal London
Office of Bank of America to major banks in the offshore Dollar market at their
request at approximately 11:00 A.M. (London time) on such date, or if such date
is not a Business Day, then the immediately preceding Business Day; or
(d)    if the rates referenced in the preceding clauses (a), (b) and (c) are not
available or are not established for any reason for any Interest Period, “LIBOR”
shall equal the Corporate Base Rate for each day during such Interest Period.




“Lien” means, with respect to any asset, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement or
memorandum of lien under the Uniform Commercial Code or comparable laws of any
jurisdiction), including the interest of a purchaser of accounts receivable,
chattel paper, payment intangibles or promissory notes. For the avoidance of
doubt, a security interest granted by a Lessee on such Lessee's leasehold
interest with respect to any Railcar shall not be a “Lien” for purposes of this
Agreement so long as such grant would not entitle the grantee to any interest in
such



30

--------------------------------------------------------------------------------



Railcar (other than an interest in the Lessee's leasehold interest as evidenced
by the Lease) under Applicable Law.
“Liquidity Fee” has the meaning set forth in Section 2.09.
“Liquidity Reserve Account” means the Liquidity Reserve Account established by
the Depositary pursuant to the Depository Agreement.
“Liquidity Reserve Target Amount”, as calculated on any Calculation Date, means
an amount equal to nine times the sum of (i) the aggregate interest expense
payable on the Loans for the Interest Period ending on such Calculation Date
minus (ii) any amounts (other than any Derivatives Termination Value) owed to
the Borrower as of the related Settlement Date under any Derivatives Agreement
plus (iii) any amounts (other than any Derivatives Termination Value) owed by
the Borrower as of the related Settlement Date under any Derivatives Agreement
(for purposes of this calculation, the amounts referred to in clauses (ii) and
(iii) shall only include amounts accruing during the Interest Period as to which
the amount in clause (i) is computed).
“Loan” means a loan made under Section 2.01.
“Loan Documents” means this Agreement, the Notes, the Performance Guaranty and
the Collateral Documents, collectively, and all other related agreements and
documents issued or delivered hereunder or thereunder or pursuant hereto or
thereto, in each case as the same may be amended, modified or supplemented from
time to time.
“Maintenance Reserve Account” means the Maintenance Reserve Account established
by the Depositary pursuant to the Depository Agreement.
“Majority Lenders” means, collectively, Lenders whose aggregate Credit Exposure
constitutes more than 50.00% of the Credit Exposure of all Lenders at such time.
“Management Agreement” means the Third Amended and Restated Operation,
Maintenance, Servicing and Remarketing Agreement, substantially in the form of
Exhibit H hereto, dated as of the date hereof, among the Borrower, the Agent and
the Manager.
“Management Documents” means the Management Agreement, the Insurance Management
Agreement, the Administrative Services Agreement and the Marks Company Servicing
Agreement, collectively.
“Manager” means TILC, and its successors and permitted assigns.
“Manager Advances” means any advance (other than any advance giving rise to a
Reimbursement Amount) made by the Manager (from time to time in the Manager's
sole discretion) to the Borrower in respect of one or more delinquent Lease
payments which the Manager reasonably determines will ultimately be recoverable
to be deposited in the Collection Account on any Settlement Date or otherwise.
Outstanding Manager Advances shall bear interest at a rate per annum equal to
the rate set forth in clause (i) of

31

--------------------------------------------------------------------------------



the definition of the Applicable Rate and shall be repaid on each Settlement
Date in the order of priority of payments set forth in the applicable provisions
of Section 2.07(c).
“Manager Default” means a “Manager Default” as defined in the Management
Agreement.
“Manager Event of Default” means a “Manager Event of Default” as defined in the
Management Agreement.
“Manager's Fee” means as of any Settlement Date an amount equal to (i) the
Reimbursable Amounts and (ii) either (a) the Base Component, without giving
effect to any adjustment, amendment or other modification thereto not expressly
approved in writing by the Agent (acting with the prior written consent of the
Required Lenders), if the Manager is TILC or one of its Affiliates or (b) the
Monthly Rent actually collected under each Portfolio Lease by the Manager on
behalf of the Company for such calendar month multiplied by either (x) such
other percentage as may be agreed among the Successor Manager, the Borrower and
the Required Lenders, if the Agent or one of its Affiliates is the Manager or
(y) such other percentage as may be agreed among the Successor Manager, the
Borrower and each of the Committed Lenders, if the Manager is not TILC, the
Agent or one of their Affiliates.
“Manufacturer” means the relevant manufacturer of each Railcar.
“Margin Stock” means “margin stock” as such term is defined in Regulation U.
“Market Disruption Event” has the meaning set forth in Section 3.05.
“Marks” means identification marks of Railcars.
“Marks Company” means Trinity Marks Company, a Delaware statutory trust, and its
successors.
“Marks Company Delaware Trustee” means Wilmington Trust Company, in its capacity
as Delaware trustee for the Marks Company, and its successor or successors in
such capacity.
“Marks Company Interests” means all beneficial interests, including, without
limitation all special units of beneficial interests, now or hereafter issued to
or for the benefit of the Borrower representing the right of the Borrower to
receive payments of all Railroad Mileage Credits received by the Marks Company
in respect of Portfolio Railcars.
“Marks Company Servicing Agreement” means the Management and Servicing Agreement
dated as of May 17, 2001 between TILC and the Marks Company, as amended by the
First Amendment to the Management and Servicing Agreement, dated as of December
28, 2001, between TILC and the Marks Company.



32

--------------------------------------------------------------------------------



“Marks Company Trust Agreement” means the Second Amended and Restated Marks
Company Trust Agreement dated as of May 17, 2001 between TILC, as Settlor, UTI
Trustee and Initial Beneficiary, and Wilmington Trust Company, as Delaware
Trustee.
“Material Adverse Effect” means, with respect to any Trinity Party, any event or
circumstance which will have a material adverse effect, individually or in the
aggregate with other events or circumstances, on (i) the operations, business,
properties or condition (financial or otherwise) of any Trinity Party (after
taking into account any applicable insurance and any applicable indemnification
(to the extent the provider of such insurance or indemnification has the
financial ability to support its obligations with respect thereto and is not
disputing or refusing to acknowledge the same)), considered either individually
or as a whole, (ii) the ability of any Trinity Party to consummate the
transactions contemplated hereby to occur on the Closing Date or the Amendment
Closing Date, (iii)  the ability of any Trinity Party to perform any of its
obligations under any Transaction Document, (iv) the validity or enforceability
of the rights and benefits of the Lenders under any Transaction Document, (v)
the collectability of all or a material portion of the receivables originated
by, or transferred to, such Person or the collections or related rights related
thereto or any other Collateral, or (vi) the ability of the Manager, or any
replacement or successor to it, to service or administer the Railcars,
receivables, collections or related security.
“Measuring Period”, as determined with respect to any Settlement Date, means the
period from the second preceding Calculation Date to the then most recent
Calculation Date.
“Modifications and Improvements Account” means the Modifications and
Improvements Account established by the Depositary pursuant to the Depository
Agreement.
“Monthly Depreciation” means with respect to any Measuring Period, the aggregate
depreciation expense of the Borrower for such Measuring Period in respect of the
Portfolio Railcars, calculated for each such Portfolio Railcar based upon the
Original Purchase Price therefor paid by the Borrower (in the case of Portfolio
Railcars purchased by the Borrower from a seller other than TILC) or TILC (in
the case of Portfolio Railcars transferred to the Borrower under the Asset
Contribution and Purchase Agreement), using the straight-line method of
depreciation and assuming a 10.00% residual value and a useful life of 35 years
from the date of manufacture according to the following:
Monthly Depreciation =
OPP
X
(1-R)
 1 -
(1-R) x A
ULM
ULM
 
 

                        
Where:
“OPP” equals the Original Purchase Price with respect to such Portfolio Railcar;


“R” equals 0.10 (the residual value of any Portfolio Railcar);

33

--------------------------------------------------------------------------------





“A” equals the age of such Portfolio Railcar, as of the Funding Date with
respect to such Portfolio Railcar, expressed in months since date of
manufacture; and


“ULM” equals 420 (the useful life of any Portfolio Railcar, expressed in terms
of months).


“Monthly Rent” means the aggregate amount of monthly “Basic Rent” payments (or
other similar term used to describe scheduled monthly payments) actually paid by
each Lessee under the applicable Lease plus the aggregate amount (if any)
applied from Security Deposits to cover such “Basic Rent” payments; provided
that if any Lease requires scheduled payments of rent other than on a monthly
basis, an amount of such rent shall be allocated to each month on a pro rata
basis for the purpose of determining the aggregate amount of “Monthly Rent”.
“Monthly Report” means a report by the Manager in substantially the form of
Exhibit A‑5 hereto or such other form as may hereafter be agreed by the Required
Lenders, the Manager and the Agent, with appropriate insertions, or with such
other non-material changes as may be reasonably agreed to by the Agent.
“Moody's” means Moody's Investors Service, Inc., a Delaware corporation, and its
successors.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Net Cash Proceeds” means:
(i)    with respect to any Asset Disposition (other than pursuant to a
Securitization), (A) the gross amount of cash proceeds (including Casualty
Proceeds and Condemnation Awards in the case of any Event of Loss or
Condemnation) actually paid to or actually received by the Borrower in respect
of such Asset Disposition (including any cash proceeds received as income or
other proceeds of any noncash proceeds of any Asset Disposition as and when
received), less (B) the sum of (x) the amount, if any, of all taxes (other than
income taxes) (to the extent that the amount of such taxes shall have been set
aside for the purpose of paying such taxes when due), and customary fees,
brokerage fees, commissions, costs and other expenses (excluding all such fees,
brokerage fees, commissions, costs and other expenses payable to any Affiliates
of the Borrower other than as reimbursement for such amounts incurred for the
benefit of the Borrower and paid by such Affiliates to unrelated third parties
on behalf of the Borrower) that are incurred in connection with such Asset
Disposition and are payable by the Borrower, but only to the extent not already
deducted in arriving at the amount referred to in clause (i)(A) above, plus (y)



34

--------------------------------------------------------------------------------



appropriate amounts that must be set aside as a reserve in accordance with GAAP
against any liabilities associated with such Asset Disposition; and
(ii)    with respect to any Securitization, the gross amount of cash proceeds
paid to or received by the Borrower in respect of the closing of such
Securitization, net of underwriting discounts and commissions or placement fees,
investment banking fees, legal fees, consulting fees, accounting fees and other
customary fees and expenses directly incurred by the Borrower in connection
therewith (other than those payable to any Affiliate of the Borrower).
“Net Lease” means a Lease substantially in the form of Exhibit J-2 hereto.
“Non-U.S. Lender” has the meaning set forth in Section 3.01(d).
“Note” means a promissory note, substantially in the form of Exhibit B hereto,
evidencing the obligation of the Borrower to repay outstanding Loans, as such
note may be amended, modified, supplemented, extended, renewed or replaced from
time to time.
“Notice of Borrowing” means a request by the Borrower for a Borrowing,
substantially in the form of Exhibit A-2 hereto.
“Notice of Lease Assignment” means a Notice of Lease Assignment, substantially
in the form of Exhibit E-4 hereto.
“Obligations” means, at any date, (i) all Credit Obligations and (ii) all
Derivatives Obligations of the Borrower owed or owing to any Derivatives
Creditor.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Organization Documents” means: (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (ii) with respect to
any limited liability company, the certificate of formation and operating
agreement (or articles of organization, as the case may be); and (iii) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state or other jurisdiction of its formation, in each case as
amended from time to time.
“Original Purchase Price” means, with respect to any Railcar at any time, the
original purchase price of such Railcar paid by the Borrower (in the case of
Railcars purchased by the Borrower from a seller other than TILC) or TILC (in
the case of Railcars transferred to the Borrower under the Asset Contribution
and Purchase Agreement).
“Other Taxes” has the meaning set forth in Section 3.01(b).

35

--------------------------------------------------------------------------------



“Part” or “Parts” means all appliances, parts, instruments, appurtenances,
accessories, furnishings and other equipment of whatever nature, which may from
time to time be installed on, incorporated in or attached to, a Railcar and, so
long as such items remain subject to this Agreement, all such items which are
subsequently removed therefrom and which are owned by the Borrower.
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended and supplemented from time to time.
“Payment Notice/Lessor Rights Notice” has the meaning set forth in the Form of
Payment Notice/Lessor Rights Notice in the form of Exhibit E-3 hereto.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any entity succeeding to any or all of its
functions under ERISA.
“Pension Plan” means an “employee pension benefit plan” (as such term is defined
in Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by the Borrower or any ERISA
Affiliate or to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
“Perfection Certificate” means a certificate, substantially in the form of
Exhibit E-2 to this Agreement, completed and supplemented with the schedules and
attachments contemplated thereby to the satisfaction of the Agent and duly
executed by a Responsible Officer of the Borrower or TILC, as applicable.
“Performance Guaranty” means the Second Amendment and Restatement of Performance
Guaranty, substantially in the form of Exhibit G hereto, dated as of May 29,
2009, by Trinity in favor of the Collateral Agent for the benefit of the
Lenders.
“Permit” means any license, permit, franchise, right or privilege, certificate
of authority or order, or any waiver of the foregoing, issued or issuable by any
Governmental Authority.
“Permitted Interim Outstanding Principal Amount” means (a) with respect to the
first Scheduled Payment Date, two-thirds (2/3) of the outstanding principal
balance of the Loans as of the Revolving Termination Date, (b) with respect to
the second Scheduled Payment Date, one-third (1/3) of the outstanding principal
balance of the Loans as of the Revolving Termination Date and (c) with respect
to the third Scheduled Payment Date, 0.00% of the outstanding principal balance
of the Loans as of the Revolving Termination Date.
“Permitted Liens” means with respect to any Portfolio Railcar: (i) the Liens
granted by the Borrower to the Collateral Agent under the Loan Documents; (ii)
the respective rights of a Lessee under the Lease with respect to such Portfolio
Railcar

36

--------------------------------------------------------------------------------



(including, for the avoidance of doubt, the rights of any sublessee of the
Lessee, to the extent such sublease was entered into in accordance with the
Lease); (iii) Liens for Taxes payable by the Borrower either not yet due or
being contested in good faith by appropriate proceedings diligently conducted so
long as (x) such proceedings do not involve any imminent danger of the sale,
forfeiture or loss of such Portfolio Railcar or any interest therein and (y)
adequate reserves (maintained on a fleet-wide basis for all Railcars owned by
Trinity and its Subsidiaries) have been established in accordance with GAAP with
respect to such Taxes; (iv) materialmen's, suppliers', mechanics', workmen's,
repairmen's, employees' or other like Liens arising in the ordinary course of
business for amounts the payment of which is either not yet delinquent or is
being contested in good faith by appropriate proceedings diligently conducted so
long as (x) such proceedings do not involve any imminent danger of the sale,
forfeiture or loss of such Portfolio Railcar or any interest therein and (y)
adequate reserves (maintained on a fleet-wide basis for all Railcars owned by
Trinity and its Subsidiaries) have been established in accordance with GAAP with
respect to such amounts; (v) Liens arising out of judgments or awards against
the Borrower that do not give rise to any Default or Event of Default and with
respect to which there shall have been secured a stay of execution pending such
appeal or review; and (vi) customary salvage and similar rights of insurers
under policies of insurance maintained with respect to the Collateral.
“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a trust or an unincorporated association or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof.
“Physical Inspection Report” means with respect to each Railcar, a physical
inspection report of an independent inspector mutually acceptable to the
Borrower and the Agent, which report shall set forth, among other things, any
material unrepaired damage or maintenance deficiencies and the total number of
hours and miles with respect to such Railcar.
“Portfolio” means, collectively, all of the Portfolio Railcars and the Portfolio
Leases.
“Portfolio Lease” means a Lease with respect to a Portfolio Railcar.
“Portfolio Railcars” means a Railcar which is owned by the Borrower and which
has been funded in whole or in part by a Loan hereunder or included as a
Replacement Railcar or otherwise added to the Portfolio in accordance with
Sections 2.02(a) and (b) and not released from the Lien of the Security
Agreement pursuant to Section 8.12 of the Security Agreement or otherwise.
“Preliminary Interim Repayment” has the meaning set forth in Section 2.06.
“Prohibited Nations Acts” means the Trading with the Enemy Act, 50 U.S.C. app.
§§ 1-44 (2006), the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701- 1707 (2006), the USA Patriot Act, the Cuban Liberty and Democratic
Solidarity Act

37

--------------------------------------------------------------------------------



(Helms-Burton Act), Pub. L. No. 104-114, 110 Stat. 785 (1996), related
regulations issued by the Office of Foreign Assets Control of the United States
Department of the Treasury, including the Cuban Assets Control Regulations, and
any similar acts or governmental actions of the United States to the extent
applicable.
“Protected Party” means, without duplication, the Agent, the Collateral Agent,
the Depository, each Creditor, each Support Party and any participant, successor
or permitted assign of any thereof.
“Purchase Price” means, with respect to any Railcar, the aggregate purchase
price payable by the Borrower under the applicable Sale Agreement for such
Railcar, as such purchase price is certified in the applicable Request.
“Railcar” means a covered hopper car, tank car, boxcar, flat car or other
railcar or unit of railroad rolling stock (other than a locomotive), including
(i) any and all Parts relating thereto and (ii) any Replacement Railcars and any
and all Parts relating thereto, together with any and all accessions, additions,
improvements and replacements from time to time incorporated or installed in any
item thereof and together with all options, warranties, service contracts,
program services, test rights, maintenance rights, support rights, improvement
rights and indemnifications relating to any of the foregoing.
“Railcar Documentation” means with respect to each Railcar, (i) the documents
(including microfilm), data, manuals, diagrams and other written information
originally furnished by the Manufacturer and/or the seller thereof on or about
the relevant Funding Date, (ii) the documents, records, logs and other data
maintained (or required to be maintained) in respect of the Railcars pursuant to
the terms of Leases related to such Railcars during the term of such Leases,
(iii) the documents, records, logs and other data maintained (or required to be
maintained) in respect of the Railcars pursuant to any Applicable Law and (iv)
the documents, records, logs and other data maintained (or recommended to be
maintained) in respect of the Railcars pursuant to the applicable Manufacturer's
recommendations.
“Railroad Mileage Credits” means the mileage credit payments made by the
railroads under their applicable tariffs to the owner of the Marks on the
Railcar.
“Rating Agency” means each statistical rating organization, if any, then rating
the Loans.
“Register” has the meaning set forth in Section 11.06(d).
“Regulation O, T, U or X” means Regulation O, T, U or X, respectively, of the
Board of Governors of the Federal Reserve System as amended, or any successor
regulation.
“Reimbursable Amounts” has the meaning set forth in the Management Agreement.
“Reimbursement Amount” has the meaning specified in Section 2.07(c)(i).

38

--------------------------------------------------------------------------------



“Replacement Railcar” means (i) with respect to any Lease, a Railcar that
qualifies under the terms of such Lease to replace a Railcar subject to such
Lease and to thereby become a “car” as defined in such Lease and (ii) with
respect to any Railcars not subject to a Lease, a Railcar or Railcars having (in
the aggregate), in the reasonable judgment of the Agent, a Depreciated Purchase
Price, age and utility at least equal to, and being in at least as good an
operating and maintenance condition as, and having been maintained in a
substantially similar or better manner as, the Railcar being replaced (assuming
that such Railcar had been maintained in accordance with this Agreement).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Request” means a Request in substantially the form attached hereto as Exhibit
A-1, with appropriate insertions, or with such other changes as may be
reasonably agreed to by the Agent.
“Required Lenders” means, collectively, Lenders whose aggregate Credit Exposure
constitutes more than 66-2/3% of the Credit Exposure of all Lenders at such
time.
“Required Time Period” means:
(i)    in respect of any Hedging Event listed in clauses (i)(A) or (i)(B) of the
definition thereof, the period of 20 Business Days from (but excluding) the
Settlement Date on which such event occurs;
(ii)    in respect of any Hedging Event listed in clause (i)(C) of the
definition thereof, the period of 20 Business Days from (but excluding) the date
any such notice is received by the Borrower; and
(iii)    in respect of any Hedging Event listed in clause (ii) of the definition
thereof, the period of 10 Business Days from (but excluding) the date such event
occurs.
“Responsible Officer” means with respect to any Facility Party, the president,
any vice president, chief financial officer, treasurer or assistant treasurer of
such Facility Party (or, in the case of a Facility Party which is a partnership,
limited liability company or trust, any such officer of the general partner,
manager, trustee or Person performing similar management functions in respect
thereof). Any document delivered hereunder that is signed by a Responsible
Officer of a Facility Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Facility Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Facility Party.
“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any class of Equity Interests or Equity Equivalents of
the Borrower, now or hereafter outstanding, (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any class of

39

--------------------------------------------------------------------------------



Equity Interests or Equity Equivalents of the Borrower, now or hereafter
outstanding, (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any class of Equity
Interests or Equity Equivalents of the Borrower, now or hereafter outstanding,
and (iv) any loan, advance, tax sharing payment or indemnification payment to,
or investment in, any Affiliate of the Borrower.
“Revolving Termination Date” means the earlier of (i) June 15, 2015, or such
later date to which the Revolving Termination Date may have been extended
pursuant to Section 2.08, (ii) unless waived by the Required Lenders, the date
upon which any Manager Event of Default shall occur or (iii) such earlier date
upon which the Commitments shall have been terminated in their entirety in
accordance with this Agreement.
“S&P” means Standard & Poor's Ratings Services, a division of McGraw Hill
Financial, a New York corporation, and its successors.
“Sale Agreement” means, with respect to any Railcar and related Lease, if
applicable, the Asset Contribution and Purchase Agreement, or such other
agreement or agreements, in each case in form and substance acceptable to the
Agent in its reasonable discretion, between the applicable seller thereof and
the Borrower as shall provide for the purchase of such Railcar and related
Lease, if applicable, by the Borrower.
“Sanctioned Person” means: (a) a Person listed by OFAC on the “Specially
Designated Nationals and Blocked Persons List” as set forth on
http://www.ustreas.gov/offices/enforcement/ofac/sdn/ or any Person controlled by
a Person on such list or (b) any other Person with whom a U.S. Person may not
engage under any Prohibited Nations Act in the absence of specific governmental
authorization.
“Scheduled Payment Date” means each of (i) the first Settlement Date which falls
180 days or more after the Revolving Termination Date, (ii) the sixth Settlement
Date thereafter and (iii) the sixth Settlement Date after the date set forth in
clause (ii) herein.
“Second Amendment and Restatement Closing Date” means May 29, 2009.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Securitization” means any asset-backed offering sponsored by the Borrower,
Trinity and/or their Affiliates, and involving all or any of the Portfolio
Railcars and Portfolio Leases.
“Security Agreement” means the Second Amended and Restated Security Agreement,
substantially in the form of Exhibit E‑1 hereto, dated as of May 29, 2009,
between the Borrower, the Collateral Agent and the Agent.
“Security Deposit” means any cash held by or for the benefit of the Borrower as
a “security deposit” (or other similar term) pursuant to any Lease.

40

--------------------------------------------------------------------------------



“Settlement Date” means the 15th calendar day of each calendar month; provided
that if such day is not a Business Day, the applicable “Settlement Date” shall
be the next succeeding Business Day.
“Solvent” means, with respect to any Person as of a particular date, that on
such date (i) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (ii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person's ability to pay as such
debts and liabilities mature in their ordinary course, (iii) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person's assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (iv) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and (v)
the aggregate fair saleable value (i.e., the amount that may be realized within
a reasonable time, considered to be six months to one year, either through
collection or sale at the regular market value, conceiving the latter as the
amount that could be obtained for the assets in question within such period by a
capable and diligent businessman from an interested buyer who is willing to
purchase under ordinary selling conditions) of the assets of such Person will
exceed its debts and other liabilities (including contingent, subordinated,
unmatured and unliquidated debts and liabilities). For purposes of this
definition, “debt” means any liability on a claim, and “claim” means (i) a right
to payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured, or (ii) a right to an equitable remedy
for breach of performance if such breach gives rise to a payment, whether or not
such right is an equitable remedy, is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
secured or unsecured.
“Specialty Railcar” means a Railcar with a non‑standard design and specification
which is produced in a limited production run and whose application is limited
to a small number of end‑users.
“STB” means the United States Surface Transportation Board and its successors.
“Step-Up Margin” means a rate per annum equal to 100 basis points, which will
increase cumulatively by an additional 25 basis points on the third Settlement
Date following the Revolving Termination Date and on each third Settlement Date
thereafter.
“Subsidiary” means with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which (i) if
a corporation, more than 50.00% of the total voting power of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, limited liability company,
association or business entity other than a corporation, more than 50.00% of the
partnership or other similar ownership interests thereof is at the time

41

--------------------------------------------------------------------------------



owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have more than 50.00% ownership interest in
a partnership, limited liability company, association or other business entity
if such Person or Persons shall be allocated more than 50.00% of partnership,
association or other business entity gains or losses or shall be or control the
managing director, manager or a general partner of such partnership, association
or other business entity.
“Successor Manager” has the meaning set forth in the Management Agreement.
“Support Facility” shall mean any liquidity or credit support agreement or other
facility with a Conduit Lender which relates, either generally or specifically,
to this Agreement (including any agreement to purchase an assignment of or
participation in, or to make loans or other advances in respect of, Notes or
Loans).
“Support Party” shall mean any bank, insurance company or other entity extending
or having a commitment to extend funds to or for the account of a Conduit Lender
(including by agreement to purchase an assignment of or participation in, or to
make loans or other advances in respect of, Notes or Loans) under a Support
Facility.
“Taxes” has the meaning set forth in Section 3.01.
“Termination Date” means the date on which all outstanding Credit Obligations of
the Borrower have been repaid in full, the Revolving Termination Date has
occurred and all Commitments have been terminated.
“Three-Month LIBOR” means, for any Interest Period:
(i)    the rate per annum equal to the rate determined by the Agent to be the
offered rate that appears on the page of the Reuters screen (or any successor
thereto) that displays an average British Bankers Association Interest
Settlement Rate for three-month deposits in Dollars (for delivery on the first
day of such Interest Period), determined as of approximately 11:00 A.M. (London
time) two Business Days prior to the first day of such Interest Period; or
(ii)    if the rate referred to in clause (i) above does not appear on such
Reuters page or service or such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Agent to be the offered rate
that appears on such other page or service that displays an average British
Bankers Association Interest Settlement Rate for three-month deposits in Dollars
(for delivery on the first day of such Interest Period), determined as of
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period; or
(iii)    if the rates referenced in the preceding clauses (i) and (ii) are not
available, the rate per annum determined by the Agent as the rate of interest
(rounded upwards to the next 1/16th of 1%) at which three-month deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in

42

--------------------------------------------------------------------------------



the approximate amount of the Loans held by Credit Suisse AG, New York Branch,
as would be offered by the principal London Office of Credit Suisse to major
banks in the offshore Dollar market at their request at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period;
or
(iv)    if the rates referenced in the preceding clauses (i), (ii) and (iii) are
not available or are not established for any reason for any Interest Period,
“Three-Month LIBOR” shall equal the Corporate Base Rate for each day during such
Interest Period.
Notwithstanding the fact that “Three-Month LIBOR” is calculated, pursuant to
clauses (i), (ii) and (iii) above, as applicable, on the basis of three-month
deposits in Dollars, “Three-Month LIBOR” shall only apply to a single Interest
Period and shall be recalculated two Business Days prior to the first day of
each Interest Period, based on the rate determined by the Agent at such time.
“TILC” means Trinity Industries Leasing Company, a Delaware corporation, and its
successors and permitted assigns.
“Transaction Documents” means the Loan Documents and the Management Documents,
collectively.
“Treasury Regulations” means the regulations, including temporary and proposed
regulations, promulgated by the United States Department of Treasury with
respect to the Code, as such regulations are amended from time to time, or
corresponding provisions of future regulations.
“Trinity” means Trinity Industries, Inc., a Delaware corporation, and its
successors and permitted assigns.
“Trinity Change of Control” means the occurrence of any of the following events:
(i)    any “person” or “group” (within the meaning of Section 13(d) or 14(d) of
the Exchange Act) has become the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a Person shall be deemed to have
“beneficial ownership” of all securities that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), by way of merger, consolidation or otherwise, of 35.00% or more of the
Equity Interests of Trinity on a fully‑diluted basis after giving effect to the
conversion and exercise of all outstanding Equity Equivalents (whether or not
such securities are then currently convertible or exercisable); or
(ii)    during any period of two consecutive calendar years, individuals who at
the beginning of such period constituted the board of directors (or persons
performing similar functions) of Trinity together with any new members of such
board of directors whose elections by such board of directors or whose
nominations for election by the stockholders of Trinity was approved by a vote
of

43

--------------------------------------------------------------------------------



a majority of the members of such board of directors then still in office who
either were directors at the beginning of such period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the directors of Trinity still in office.
“Trinity Mark” means a Mark designated “TILX” or “TIMX” or any other railcar
Mark designation registered with the A.A.R. under the name of Trinity Marks
Company.
“Trinity Party” means each of the Manager, Trinity and the Borrower, and
“Trinity Parties” means each of the foregoing.
“Two Year USD Swap Rate” means, on any Settlement Date, the rate calculated by
the Agent on such Settlement Date as the fixed rate which would be payable by a
fixed rate payer (exclusive of credit spreads) in exchange for floating rate
payments equal to LIBOR under a two-year United States Dollar interest rate swap
agreement, with monthly settlement, having a notional amount equal to the
outstanding principal amount of the Loans on such Settlement Date.
“Unfunded Pension Liability” means at any date the excess of a Pension Plan's
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan's assets, determined in accordance with the assumptions
used for finding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.
“United States” means the United States of America, including the States and the
District of Columbia but excluding its territories and possessions.
“Unused Committed Amount” means, as of any date of determination, the amount by
which (i) the then applicable Committed Amount exceeds (ii) the aggregate
principal amount of all outstanding Loans as of such date.
“U.S. Person” means: (a) a U.S. citizen, (b) a U.S. resident, (c) an individual
or entity located in the United States, (d) an entity organized under U.S. law,
or (e) an entity owned or controlled by any of the above.

44

--------------------------------------------------------------------------------





SECTION .1.02 Computation of Time Periods and Other Definitional Provisions. For
purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. All references to time herein shall be references to Eastern
Standard time or Eastern Daylight time, as the case may be, unless specified
otherwise. References in this Agreement to Articles, Sections, Schedules,
Appendices or Exhibits shall be to Articles, Sections, Schedules, Appendices or
Exhibits of or to this Agreement unless otherwise specifically provided. Unless
the context otherwise requires, a reference to any agreement or other contract
includes supplements, modifications or amendments thereto. The definitions in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined.


ARTICLE II


THE CREDIT FACILITY


SECTION .2.01 Commitment to Lend. (a) Each Committed Lender severally agrees,
subject to the Agent's determination that the terms and conditions of
Sections 2.02 and 4.03 applicable to any Funding Date have been (i) satisfied
or, (ii) solely to the extent permitted by the last sentence of this clause (a)
temporarily waived by the Agent, which waiver shall last for a period of no
longer than 5 Business Days, or, (iii) in all other cases, waived by the Agent
and all of the Lenders, and on the other terms and conditions set forth in this
Agreement, to make Loans to the Borrower pursuant to this Section 2.01 on each
Funding Date during the Availability Period in order to fund the acquisition of
Railcars and related Leases by the Borrower on such Funding Date. The Loans
advanced on any Funding Date with respect to any Railcars and related Leases
shall not:
(i)    in the case of any Committed Lender, exceed (after giving effect to all
Loans of such Committed Lender and any Conduit Lender designated by such
Committed Lender repaid concurrently with the making of such Loans) its
Available Commitment;
(ii)     exceed the lesser of (A) the Unused Committed Amount and (B) the sum of
(1) the product of:
(x) 72.50%, or up to 100.00% if the aggregate amount of the Loans which would be
outstanding, after giving effect to the Loans to be advanced on such Funding
Date is equal to or less than the Borrowing Base; and
(y) the Aggregate FMV with respect to all the Eligible Railcars to be added to
the Portfolio on such Funding Date and that are subject to a Net Lease or a Full
Service Lease on such Funding Date; plus
(2) the product of:

45

--------------------------------------------------------------------------------



(x) 50.00%, or up to 100.00% if the aggregate amount of the Loans which would be
outstanding, after giving effect to the Loans to be advanced on such Funding
Date is equal to or less than the Borrowing Base; and
(y) the Aggregate FMV with respect to all the Eligible Railcars to be added to
the Portfolio on such Funding Date and that are not subject to a Net Lease or a
Full Service Lease on such Funding Date; or
(iii)     when added to the aggregate amount of the Loans then outstanding
(after giving effect to all Loans repaid concurrently with the making of such
Loans), exceed the lesser of (A) the Committed Amount and (B) the Borrowing Base
(after giving effect to the addition to and/or removal of the respective
Aggregate FMV of any Eligible Railcars to be added to or removed from the
Portfolio on such Funding Date).
Each Borrowing shall be in a minimum aggregate principal amount of $5,000,000,
in the case of the first Borrowing hereunder, or $1,000,000, in the case of
subsequent Borrowings, and shall be made from the several Committed Lenders
ratably in proportion to their respective Commitments. The Lenders have no
obligation to make any Loan hereunder except as expressly set forth in this
Agreement. Within the foregoing limits, the Borrower may borrow under this
Section 2.01, repay, or, to the extent permitted by Section 2.07, prepay, Loans
and reborrow under this Section 2.01. In connection with the transactions on any
Funding Date, the Agent may in its sole discretion grant the Borrower a
temporary waiver for a specified period of time (which, for the avoidance of
doubt, shall last for a period of no longer than 5 Business Days) to perform its
obligations under clauses (i) or (ii) of the penultimate sentence of clause (c)
of Section 2.02 and to fulfill the conditions set forth in Section 4.03 (other
than clauses (a), (b), (c), (d), (f), (g), (m), or (n) thereof).
(b)    Notwithstanding any other provision of this Agreement which requires
Borrowings to be made from the Committed Lenders (or from their related Conduit
Lenders) ratably in proportion to the respective Commitments of such Committed
Lenders, or which requires payments of principal and interest on the Loans to be
made and allocated, or Loans to be continued or converted, based on Commitment
Percentages rather than outstanding principal amounts:


(i)if, as a result of any increase in a Committed Lender's Commitment, its
Commitment Percentage is greater than the percentage which the Loans of such
Committed Lender and its related Conduit Lenders constitutes of the aggregate
outstanding Loans of all Lenders, then any further Borrowing will be made from
such Committed Lender and its related Conduit Lenders on a non‑pro‑rata basis
until their outstanding Loans constitute the same percentage of all the
outstanding Loans as such Committed Lender's Commitment Percentage,

46

--------------------------------------------------------------------------------



(ii)payments of principal and interest on the Loans will be made to the Lenders
according to the respective outstanding principal amounts of such Loans, and
(iii)outstanding Loans will be continued and converted according to their
outstanding principal amounts rather than the Committed Percentages of the
applicable Lenders.


SECTION .2.02 Procedures for Borrowing.


(a)Requests; Delivery of Funding Packages. The Borrower may from time to time
provide the Agent with a Request, signed by a Responsible Officer of the
Borrower, to add additional Railcars and related Leases to the Portfolio.
Concurrent with the delivery of the Request, the Borrower shall deliver to the
Agent the Funding Package for each such Railcar. The Borrower shall also set
forth in such Request for each Lease in effect prior to the proposed Funding
Date, a statement that, to the knowledge of the Facility Parties, (i) the Lessee
has made rent payments on time (giving effect to any applicable grace periods)
under such Lease or, if not, a description of any late payments of which any
Facility Party is aware during the one-year period (or shorter period, if the
term of such Lease commenced less than one year prior to the date of such
Request) prior to the date of such Request and a summary description of any
earlier such defaults, if any, of which any Facility Party is aware and (ii) no
Lease Default or Lease Event of Default under such Lease has occurred during the
one-year period (or shorter period, if the term of such Lease commenced less
than one year prior to the date of such Request), prior to the date of such
Request or, if that is not the case, a description of any such Lease Default or
Lease Event of Default of which any Facility Party is aware. The Borrower shall
supplement the Request with whatever additional information the Agent reasonably
requests about the proposed transaction.


(b)Determination of Acceptability by the Agent. Subject to the terms and
conditions of this Section 2.02 and Section 4.03 applicable to any Funding Date
either (i) being satisfied or (ii) solely to the extent permitted by the last
sentence of Section 2.01(a), temporarily waived by the Agent, the Agent shall
determine, with exercise of its sole discretion, whether or not to include each
Railcar and Lease described in any Request and related Funding Package in the
Portfolio; provided that, in the case of any Railcar of any Designated Type
which, if included in the Portfolio, would cause the Aggregate FMV of all
Portfolio Railcars of such Designated Type to exceed 30.00% of the Committed
Amount, the written approval of the Agent (acting with consent of all the
Lenders) shall be required to approve such Railcar for inclusion in the
Portfolio. Within six Business Days of receipt of the Request and a complete
Funding Package with respect to such Railcar, the Agent shall inform the
Borrower if the Railcar and Lease referred to in the Request and Funding Package
may be added (subject to the terms and conditions of this Agreement) to the
Portfolio. In exercising its discretion to determine whether to include a
transaction that is the subject of a Request in the Portfolio, the Agent shall





47

--------------------------------------------------------------------------------



consider the following factors, among others: the current and future anticipated
value of the Railcar, the current and anticipated users of the Railcar and
maintenance issues related to the Railcar; the credit quality of the proposed
Lessee, its ability to perform its obligations under the proposed Lease, its
performance record with respect to other leases and debt obligations and its
maintenance and operational standards; whether the transaction is appropriate to
be included in a Securitization; and whether the Securitization contemplated by
the Borrower can be completed prior to the third Scheduled Payment Date.


(c)Notice of Borrowings. Upon approval by the Agent (with the consent of the
Required Lenders, if required) of a Railcar and any related Lease to be added to
the Portfolio in accordance with Section 2.02(b) (but in any event no more
frequently than once in any week), the Borrower may, subject to the terms and
conditions of this Agreement, borrow Loans in respect of each such Railcar and
related Lease which is an Eligible Railcar and/or Eligible Lease, as applicable.
In such event, the Borrower shall give the Agent a Notice of Borrowing not later
than 11:00 A.M. on the second Business Day prior to the date of the proposed
Funding Date, specifying:
(i)the proposed Funding Date of such Borrowing, which shall be a Business Day no
earlier than 10 Business Days (unless otherwise approved by the Agent) following
receipt by the Agent of the Request and a complete Funding Package with respect
to each Railcar;
(ii)the aggregate amount of the Borrowing to be made on such Funding Date; and
(iii)a description of the Eligible Railcars to be financed and the Eligible
Lease(s) to be pledged on such Funding Date (which may be by cross reference to
or attachment of the related Request);
and attaching a pro forma Borrowing Base Certificate giving effect to all Loans
requested pursuant to such Notice of Borrowing and the pledge of all Railcars
and Leases to be added to the Portfolio on the proposed Funding Date. The Agent
shall deliver to all Committed Lenders a copy of the Funding Package with
respect to all Railcars funded on any Funding Date within 10 Business Days after
such Funding Date.
SECTION .2.03 Notice to Lenders; Funding of Loans.
(a)Notice to Lenders. Upon receipt of a Notice of Borrowing, the Agent shall
promptly deliver to each Committed Lender (i) a Financing Notice notifying such
Committed Lender of such Funding Date and of such Committed Lender's ratable
share of the Loans referred to therein and (ii) the pro forma Borrowing Base
Certificate delivered by the Borrower to the Agent pursuant to Section 2.02(c).
(b)Funding of Loans. Not later than 11:00 A.M. on the applicable Funding Date,
each Lender shall make available or instruct (followed by diligent
(c)














48

--------------------------------------------------------------------------------



attention to such instruction until such time as the Agent shall have received
such Loan) its correspondent bank, if any, to make available its share of such
Borrowing, in Federal or other immediately available funds, to the Depositary at
the Depositary's Office. Unless the Agent determines that any applicable
condition specified in Article IV has not been satisfied or waived, the Agent
shall, by 2:30 P.M., instruct the Depositary to make the amount of such
Borrowing available to the Borrower at the general deposit account in the United
States designated by the Borrower in immediately available funds in a wire
transfer. In the event that the conditions as set forth in Section 4.03 for such
Loan are not satisfied or waived on the applicable Funding Date, the Agent shall
instruct the Depositary to return to the Lenders their respective Loans advanced
pursuant to this Section 2.03.


A Notice of Borrowing, once delivered to the Agent, shall be irrevocable and
binding on the Borrower. Following such Notice of Borrowing, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill, on or before the proposed Funding Date
specified in the Notice of Borrowing, the conditions set forth in Section 4.03,
including any loss, cost or expense incurred by reason of the liquidation or
re-employment of deposits or such funds acquired by the Lenders to fund the
Loans to be made pursuant to this Section 2.03(b). Any such loss, cost or
expense shall be paid in accordance with Section 2.07(c) after any Lender shall
have furnished to the Borrower and the Agent, with reasonable supporting
calculations, a notice specifying the amounts thereof.
(c)    Funding by the Agent in Anticipation of Amounts Due from the Lenders.
Unless the Agent shall have received notice from a Lender prior to the date of
any Borrowing that such Lender will not make available to the Depositary such
Lender's share of such Borrowing, the Agent may assume that such Lender has made
such share available to the Depositary on the Funding Date of such Loan in
accordance with subsection (b) of this Section, and the Agent may, in reliance
upon such assumption, instruct the Depositary to make available to the Borrower
on such date a corresponding amount on the Agent's behalf. If and to the extent
that such Lender shall not have so made such share available to the Depositary,
such Lender and the Borrower (if and to the extent such corresponding amount was
made available by the Agent hereunder) severally agree to repay to the Agent
forthwith on demand such corresponding amount, together with interest thereon
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Agent at (i) a rate per annum equal to the
higher of the Federal Funds Rate and the rate set forth in clause (i) of the
definition of the Applicable Rate, in the case of the Borrower, and (ii) the
Federal Funds Rate, in the case of such Lender. If such Lender shall repay to
the Agent such corresponding amount, such amount so repaid shall constitute such
Lender's Loan included in such Borrowing for purposes of this Agreement.
(d)Obligations of Lenders Several. The failure of any Lender to make a Loan
required to be made by it as part of any Borrowing hereunder shall not relieve
any other Committed Lender of its obligation, if any, hereunder to make any Loan
on the Funding Date of such Borrowing, but, except as otherwise provided in
Section 11.06(h), no



49

--------------------------------------------------------------------------------



Lender shall be responsible for the failure of any other Lender to make the Loan
to be made by such other Lender on such Funding Date.


(e)Failed Loans. If any Committed Lender (in such capacity, a “Failed Lender”)
shall fail to make any Loan (a “Failed Loan”, and the amount of such Failed
Loan, the “Failed Loan Amount”) which such Committed Lender is otherwise
obligated hereunder to make to the Borrower on the Funding Date of any Borrowing
and the Agent shall not have received notice from the Borrower or such Committed
Lender that any condition precedent to the making of the Failed Loan has not
been satisfied, then, until such Committed Lender shall have made or be deemed
to have made (pursuant to the last sentence of this subsection (e)) the Failed
Loan in full or the Agent shall have received notice from the Borrower or such
Committed Lender that any condition precedent to the making of the Failed Loan
was not satisfied at the time the Failed Loan was to have been made, whenever
the Agent shall receive any amount from the Borrower for the account of such
Committed Lender, (i) the amount so received (up to the amount of such Failed
Loan) will, upon receipt by the Agent, be deemed to have been paid to the
Committed Lender in satisfaction of the obligation for which paid, without
actual disbursement of such amount to the Committed Lender, (ii) the Committed
Lender will be deemed to have made the same amount available to the Agent for
disbursement as a Loan to the Borrower (up to the amount of such Failed Loan)
and (iii) the Agent will disburse such amount (up to the amount of the Failed
Loan) to the Borrower or, if the Agent has previously made such amount available
to the Borrower on behalf of such Committed Lender pursuant to the provisions
hereof, reimburse itself (up to the amount made available to the Borrower);
provided, however, that the Agent shall have no obligation to disburse any such
amount to the Borrower or otherwise apply it or deem it applied as provided
herein unless the Agent shall have determined in its sole discretion that to so
disburse such amount will not violate any law, rule, regulation or requirement
applicable to the Agent. Upon any such disbursement by the Agent, such Committed
Lender shall be deemed to have made a Loan to the Borrower in satisfaction, to
the extent thereof, of such Committed Lender's obligation to make the Failed
Loan.


SECTION .2.04 Evidence of Loans.


(a)Lender Accounts. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
(b)Agent Records. The Agent shall maintain accounts in which it will record (i)
the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Agent hereunder
from the Borrower and each Lender's share thereof.







50

--------------------------------------------------------------------------------





(c)Evidence of Debt. The entries made in the accounts maintained pursuant to
subsections (a) and (b) of this Section 2.04 shall be conclusive evidence
(absent manifest error) of the existence and amounts of the obligations therein
recorded; provided, however, that the failure of any Lender or the Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with their terms.
(d)Notes. Notwithstanding any other provision of this Agreement, if any Lender
shall request and receive a Note or Notes as provided in Section 11.06 or
otherwise, then the Loans of such Lender shall be evidenced by a single Note
substantially in the form of Exhibit B, and payable to the order of such Lender
in an amount equal to the aggregate unpaid principal amount of such Lender's
Loans.
(e)Note Endorsements. Each Lender having a Note shall record the date and amount
of each Loan made by it and the date and amount of each payment of principal
made by the Borrower with respect thereto, and may, if such Lender so elects in
connection with any transfer or enforcement of its Note, endorse on the reverse
side or on the schedule, if any, forming a part thereof appropriate notations to
evidence the foregoing information with respect to each outstanding Loan
evidenced thereby; provided that the failure of any Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under any such Note. Each Lender is hereby irrevocably authorized
by the Borrower so to endorse its Note and to attach to and make a part of its
Note a continuation of any such schedule as and when required. When the Borrower
has paid a Note in full and the applicable Lender no longer has any Commitment
outstanding, such Lender will promptly return such Note to the Agent, who will
return such Note to the Borrower, against receipt therefor, marked “PAID IN
FULL”.
(f)Lost, Mutilated and Destroyed Notes, etc. If any Note issued to a Lender
pursuant to this Agreement shall become mutilated, destroyed, lost or stolen,
the Borrower shall, upon the written request of the holder of such Note, execute
and deliver to the Agent, who shall endorse and deliver to the applicable Lender
in replacement thereof a new Note, payable to the same holder in the same
principal amount and dated the same date as the Note so mutilated, destroyed,
lost or stolen. If the Note being replaced has become mutilated, such Note shall
be surrendered to the Borrower for cancellation and if the Note being replaced
has been destroyed, lost or stolen, the holder of such Note shall furnish to the
Borrower such indemnification as may be required by the Borrower to hold the
Borrower harmless and evidence reasonably satisfactory to the Borrower of the
destruction, loss or theft of such Note and of the ownership thereof; provided,
however, that if the holder of such Note is a Committed Lender, the written
undertaking of such Lender shall be sufficient indemnity for purposes of this
Section 2.04(f).


SECTION .2.05 Interest.


(a)Rate of Interest.





51

--------------------------------------------------------------------------------



(i)Each Committed Lender may elect to advance Loans at the Alternative Rate by
delivering an irrevocable notice to the Agent, on the Amendment Closing Date,
notifying the Agent of such election (a “Notice of Alternative Rate Election”).
Upon receipt of a Notice of Alternative Rate Election from any such Committed
Lender, any Loan advanced by such Committed Lender on or after the Amendment
Closing Date will bear interest at the Alternative Rate. For the avoidance of
doubt, any Committed Lender or Conduit Lender not delivering a Notice of
Alternative Rate Election on the Amendment Closing Date will be deemed to have
declined such election, and any Loan advanced by such Lender on or after the
Amendment Closing Date will bear interest at the Applicable Rate or the CP Rate,
as applicable.


(ii)Subject to Section 3.05, each Loan shall bear interest on the outstanding
principal amount thereof, for each day (excluding the last day) during each
Interest Period applicable thereto, at a rate per annum equal to the Applicable
Rate or the Alternative Rate, as applicable, for such day, or if any Conduit
Lender shall so designate (in accordance with the definition of CP Rate) for any
Loan funded and maintained by such Conduit Lender through the issuance of
commercial paper, the CP Rate for such day; provided that any change to the
interest rate from the CP Rate to LIBOR may occur at any time, but with respect
to any Loan funded by a Conduit Lender other than any Conduit Lender
administered by Bank of America, any change from LIBOR to the CP Rate shall not
take effect until the next succeeding Interest Period following receipt by the
Borrower of written notice from the Lender of such designation. Such interest
shall be payable in arrears on each Settlement Date and on the Termination Date.


(iii)At any time during which an Event of Default has occurred and is
continuing, each Loan shall bear additional interest (in addition to the
interest payable pursuant to Section 2.05(a)(ii)) on the outstanding principal
amount thereof, for each day (excluding the last day) during each Interest
Period applicable thereto, at a rate per annum equal to the Default Margin and
such accrued additional interest shall be aggregated on the last day of such
Interest Period (all such aggregated additional interest, the “Aggregated
Default Interest”). Such Aggregated Default Interest shall bear interest on the
outstanding amount thereof, for each day during each Interest Period applicable
thereto, at a rate per annum equal to the Aggregated Default Interest Rate and
such accrued interest shall be aggregated on the last day of such Interest
Period with the Aggregated Default Interest and shall be deemed “Aggregated
Default Interest” upon such aggregation. Aggregated Default Interest and the
interest thereon shall be payable in arrears on the date on which the aggregate
principal amount of the Loans have been paid in full pursuant to the terms of
this Agreement.


(b)Determination and Notice of Interest Rates. Based on the election (or lack
thereof) made by each Lender in accordance with Section 2.05(a)(i), the Agent
shall determine each interest rate applicable to the Loans hereunder as provided
in this

52

--------------------------------------------------------------------------------



Agreement. The Agent shall give prompt notice to the Borrower and the
participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.


SECTION .2.06 Repayment and Maturity of Loans. On each of the first two
Scheduled Payment Dates, the Borrower shall repay together with accrued interest
thereon to the Collection Account a principal amount of the Loans equal to the
excess (if any) of (x) the aggregate principal amount of the Loans outstanding
as of such Scheduled Payment Date minus (y) the Permitted Interim Outstanding
Principal Amount applicable to such Scheduled Payment Date (either such amount,
a “Preliminary Interim Repayment”). On the third Scheduled Payment Date, the
Borrower shall repay to the Collection Account the remainder of the aggregate
outstanding principal amount of the Loans and all accrued interest thereon
(including all Aggregate Default Interest and all accrued interest thereon)
(such amount, the “Final Interim Repayment”), and the Loans of each Lender shall
be ratably repaid. In the event that any Interim Repayment is not paid when due,
the Agent may, with the prior written consent of each Lender (which such consent
shall be in the sole discretion of each such Lender) extend any such payment
date on terms satisfactory to such Lenders (in their sole discretion); provided
that, any such extension shall not extend any such payment beyond the Legal
Final Maturity Date.


SECTION .2.07 Prepayments.


(a)Voluntary Prepayments. The Borrower shall have the right voluntarily to
prepay Loans in whole or in part without premium or penalty; provided, however,
that (i) each partial prepayment of Loans shall be in a minimum principal amount
of $1,000,000 and (ii) the Borrower shall have given prior written or telecopy
notice (or telephone notice promptly confirmed by written or telecopy notice) to
the Agent by 10:00 A.M., at least five Business Days prior to the date of
prepayment. Each notice of prepayment shall specify the prepayment date and the
principal amount to be prepaid. Each notice of prepayment shall be irrevocable
and shall commit the Borrower to prepay such Loan by the amount stated therein
on the date stated therein. All prepayments under this Section 2.07(a) shall be
accompanied by accrued interest on the principal amount being prepaid to the
date of payment together with any amounts owed to any Lender pursuant to Section
3.04 hereof.


(b)Mandatory Prepayments. The Borrower shall be required to prepay Loans as
provided in clauses (i) through (vii) of this Section 2.07(b). All payments
under this Section 2.07(b) shall be accompanied by accrued interest on the
principal amount being prepaid to the date of payment together with any amounts
owed to any Lender pursuant to Section 3.04 hereof.


(i)On each Settlement Date, an aggregate amount equal to the amount of all Cash
Flow and other amounts on deposit in the Collection Account (as of the
Calculation Date immediately preceding such Settlement Date in the case of any
Settlement Date occurring prior to the Revolving Termination Date) and, at the
Agent's discretion (subject to Section 6.13(c)), the Liquidity Reserve Account
shall be applied (and the Loans, together with other Obligations then

53

--------------------------------------------------------------------------------



due, shall be prepaid to the extent of cash available therefore) in accordance
with the provisions of Section 2.07(c)(i), 2.07(c)(ii) or 2.07(c)(iii), as
applicable.


(ii)Following the occurrence of an Event of Default and acceleration of the
Loans, the outstanding Loans shall be paid immediately, together with accrued
interest thereon to the date of such prepayment, the amount, if any, owed to
each Lender pursuant to Section 3.04 hereof and other Obligations owed
hereunder.


(iii)If on any Settlement Date, the Agent notifies the Borrower that a
Collateral Deficiency exists, the Borrower shall on or prior to the next
succeeding Settlement Date (or, if such Collateral Deficiency exists solely as a
result of an exclusion by the Agent of any Designated Ineligible Type of Railcar
or Lease or as a result of an exclusion of one or more Eligible Railcars
pursuant to clause (xviii) of the definition of “Excluded Assets Amount”, the
second succeeding Settlement Date) either (A) pay the amount of such Collateral
Deficiency together with accrued interest thereon and the amount, if any, owed
to each Lender pursuant to Section 3.04 hereof to the Collection Account, and on
the following Settlement Date, or at the sole discretion of the Agent upon
receipt, such payment shall be applied by the Agent in accordance with the then
applicable provisions of Section 2.07(c) or (B) purchase or acquire by capital
contribution additional Eligible Railcars and/or Eligible Leases approved by the
Agent in its sole discretion pursuant to Section 2.02 and/or other collateral
acceptable to the Agent and all the Lenders so that such Collateral Deficiency
no longer exists.


(iv)On the first Business Day after receipt thereof by the Borrower, and
notwithstanding the provisions of Section 2.07(c)(i), (ii) or (iii), any Net
Cash Proceeds received from an Asset Disposition in connection with a
Securitization permitted by Section 7.05(iii) shall be paid to the Collection
Account and applied in accordance with the provisions of clauses second, third,
fourth, fifth, sixth, seventh, ninth, tenth, eleventh and thirteenth of
Section 2.07(c)(ii) in such order; provided, that the Agent in its sole
discretion may agree to the application of such Net Cash Proceeds on a Business
Day other than a Settlement Date, so long as prior to and after giving effect to
such application no Collateral Deficiency shall exist.


(v)Net Cash Proceeds received by the Borrower from Asset Dispositions (other
than in connection with a Securitization),
(a)at any time upon the occurrence and during the continuation of any Event of
Default, such Net Cash Proceeds shall be paid into the Collection Account and
applied in the order or priority set forth in Section 2.07(c)(iii) on the first
Business Day after receipt by the Borrower of such Net Cash Proceeds, to the
extent required to cure such Event of Default if such Event of Default can be
cured in full solely by the payment of cash or immediately available funds;

54

--------------------------------------------------------------------------------



(b)subject to Section 2.07(b)(v)(a), at any time during the Availability Period,
such Net Cash Proceeds not otherwise required to be paid in the Collection
Account pursuant to Sections 2.07(b)(iii), 2.07(b)(v)(c), 2.07(b)(vi) or
2.07(b)(vii) shall be applied in accordance with the provisions of clauses
second, third, fourth, fifth, sixth, seventh, ninth, tenth, eleventh, and
fourteenth of Section 2.07(c)(i) in such order; provided, that the Agent may
agree to the application of such Net Cash Proceeds on a Business Day other than
a Settlement Date, so long as prior to and after giving effect to such
application no Collateral Deficiency shall exist; and


(c)at any other time, such Net Cash Proceeds not otherwise required to be paid
into the Collection Account pursuant to Sections 2.07(b)(iii), 2.07(b)(v)(b),
2.07(b)(vi) or 2.07(b)(vii) shall be applied in accordance with the provisions
of clauses second, third, fourth, fifth, sixth, seventh, ninth, tenth, eleventh
and thirteenth of Section 2.07(c)(ii) in such order; provided, that the Agent in
its sole discretion may agree to the application of such Net Cash Proceeds on a
Business Day other than a Settlement Date, so long as prior to and after giving
effect to such application no Collateral Deficiency shall exist;


provided, however, that if the payment of such amount pursuant to Section
2.07(b)(v)(a), Section 2.07(b)(v)(b) or Section 2.07(b)(v)(c), together with the
occurrence of any related Event of Loss or any release of Railcars from the
Portfolio or the application of cash or Cash Equivalents from the Liquidity
Reserve Account pursuant to any provision hereof would result in a Collateral
Deficiency, such payment amount shall be increased (up to the amount of the
total Net Cash Proceeds being applied on such date) to the extent required to
prevent such Collateral Deficiency from occurring.
(vi)On the first Settlement Date to occur after receipt of the proceeds of any
rescission pursuant to Section 4.11 of any Sale Agreement (or any time before
such first Settlement Date, if elected by the Borrower), the proceeds of such
rescission shall be applied first, to costs and expenses described in Section
4.11 of the applicable Sale Agreement, second, in the order of priority set
forth in Section 2.07(c)(iii) such that and only to the extent that, after
giving effect to such payment, no Collateral Deficiency exists and third the
balance, if any, as directed by the Borrower.


(vii)If any Interim Repayment shall not have been paid on the date specified for
such Initial Repayment in Section 2.06, the Agent (at the written request of the
Majority Lenders) shall direct the Borrower (at any time on or after the date
when such amount was due) to (and upon receipt of such direction the Borrower
shall or shall cause the Manager to) sell all or any part of the Collateral in
the amount and in the manner specified by the Agent, and upon any such sale the
Borrower shall prepay a portion of the principal amount of the outstanding Loans
in an aggregate amount equal to the Net Cash Proceeds for

55

--------------------------------------------------------------------------------



each Railcar so sold. For the avoidance of doubt, the failure of the Agent or
the Lenders to give or make any such direction or request, as applicable, on the
date that any Interim Repayment was not paid when due shall not waive their
respective rights to give such direction at any future time that such amount
continues to be unpaid.


(c)Application of Payments and Prepayments.


(i)Application of Collections During the Availability Period. Subject to Section
2.07(c)(iii), so long as no Manager Default or Manager Event of Default has
occurred and is continuing, on each Settlement Date during the Availability
Period, all amounts on deposit in the Collection Account as of the Calculation
Date immediately preceding such Settlement Date and amounts which the Agent
elects to apply from the then current balance of the Liquidity Reserve Account
shall be applied by the Depositary in the following order of priority:
first, to the Manager, for distribution to the Lessees, if any, whose payments
in respect of the applicable Leases are not made net of any Railroad Mileage
Credits due and owing to such Lessee, an amount equal to the Railroad Mileage
Credits due to such Lessee for which an allocation has not previously been made
pursuant to this clause (or any corresponding clause of any other subsection in
this Section 2.07(c)) as certified to the Agent by the Manager not later than
the Calculation Date immediately preceding such Settlement Date;
second, to the payment of any fees or indemnities payable or expenses (including
the Liquidity Fee and, if the Manager is not TILC or one of its Affiliates, the
Manager's Fee payable on such Settlement Date, together with the aggregate
amount of any Manager's Fees which were due and payable on any previous
Settlement Date and remain unpaid) permitted under this Agreement or any other
Loan Document, in each case as approved by the Agent;
third, to reimburse the Collateral Agent and the Agent for any fees and expenses
incurred by the Collateral Agent or the Agent, as the case may be (including,
without limitation, reasonable attorney's fees and expenses and the fees and
expenses of any person appointed by the Agent to replace the Manager pursuant to
the Management Agreement) in connection with any Manager Event of Default or
Event of Default and the exercise by the Agent and/or the Collateral Agent of
any right or remedy hereunder and not previously reimbursed or paid by the
Lenders;
fourth, to reimburse the Lenders for any fees and expenses incurred by the
Lenders as described in Section 11.04 and for any amounts paid by the Lenders to
the Agent in compensation for fees and expenses incurred



56

--------------------------------------------------------------------------------



by the Agent as described in clause second or third of this Section 2.07(c)(i);
fifth, ratably (x) to the payment of accrued and unpaid interest (except for
Aggregated Default Interest and accrued and unpaid interest thereon) on the
Loans and (y) to the payment of Derivatives Obligations (other than for the
payment of Derivatives Termination Values payable by the Borrower), if any, then
due and payable;
sixth, to the payment of all indemnities in respect of Taxes, Other Taxes, stamp
taxes, funding losses referred to in Section 3.04, increased costs referred to
in Section 3.03, losses, costs and expenses referred to in Section 2.03(b) and
other amounts, other than principal of or interest on the Loans, payable to any
Protected Party in accordance with the Loan Documents;
seventh, deposit to the Liquidity Reserve Account the positive difference (if
any) between (x) the Liquidity Reserve Target Amount and (y) the balance of the
Liquidity Reserve Account, in each case as determined on the immediately
preceding Calculation Date;
eighth, if the Manager is TILC or one of its Affiliates, the Manager's Fee
payable on such Settlement Date, together with the aggregate amount of any
Manager's Fees which were due and payable on any previous Settlement Date and
remain unpaid;
ninth, if (A) any amount (a “Reimbursement Amount”) paid by a Lessee into the
Collection Account since the last Settlement Date was specifically paid to
reimburse any expense paid by the Manager under the Management Agreement (but
not to include payments by the Manager in respect of unpaid Monthly Rent
amounts) because the Lessee had failed to pay an amount due or perform an
obligation under the applicable Lease, (B) the Lessee has cured all payment
defaults under the applicable Lease and (C) the Manager has provided the Agent
with documentation that enables the Agent to verify the amounts distributable
under this clause ninth, to reimburse the Manager for such payment in an amount
up to but not exceeding, the Reimbursement Amount;
tenth, to the ratable payment of the unpaid principal of the Loans in an amount
not exceeding an amount such that, after giving effect to such payment, no
Collateral Deficiency then exists;
eleventh, to the Derivatives Creditors for the payment of Derivatives
Termination Values payable by the Borrower;
twelfth, to reimburse the Manager for outstanding Manager Advances, together
with accrued interest thereon and, thereafter, only if the outstanding Manager
Advances have been paid in full, then to the

57

--------------------------------------------------------------------------------



ratable payment of the unpaid Aggregated Default Interest and any accrued and
unpaid interest thereon;
thirteenth, deposit to the Maintenance Reserve Account and/or the Modifications
and Improvements Account, in each case the amount determined by the Borrower in
its sole discretion; and
fourteenth, deposit to the Discretionary Account or, subject to Section 7.07,
otherwise at the direction of the Borrower.
(ii)Application of Collections Following the Availability Period. Subject to
Section 2.07(c)(iii), all amounts on deposit in the Collection Account as of the
Calculation Date immediately preceding such Settlement Date, amounts which the
Agent elects to apply from the then current balance of the Liquidity Reserve
Account and all other payments received and all amounts held or realized by or
for the benefit of the Collateral Agent or the Agent (including any amount
realized by the Collateral Agent or the Agent after the exercise of any remedy
as set forth herein or in any other Loan Document and all proceeds of the
Collateral), and all payments or amounts then held or thereafter received by or
for the benefit of the Collateral Agent or the Agent hereunder or under the Loan
Documents, in the Accounts or elsewhere shall be applied by the Depositary (A)
on each Settlement Date during the Availability Period on which a Manager
Default or Manager Event of Default has occurred and is continuing and (B) on
each Settlement Date occurring on or after the Revolving Termination Date in the
following order of priority:
first, to the Manager, for distribution to the Lessees, if any, whose payments
in respect of the applicable Leases are not made net of any Railroad Mileage
Credits due and owing to such Lessee, an amount equal to the Railroad Mileage
Credits due to such Lessee for which an allocation has not previously been made
pursuant to this clause (or any corresponding clause of any other subsection in
this Section 2.07(c)) as certified to the Agent by the Manager not later than
the Calculation Date immediately preceding such Settlement Date;
second, to the payment of any fees or indemnities payable or expenses (including
the Liquidity Fee and, if the Manager is not TILC or one of its Affiliates, the
Manager's Fee payable on such Settlement Date, together with the aggregate
amount of any Manager's Fees which were due and payable on any previous
Settlement Date and remain unpaid) permitted under this Agreement or any other
Loan Document, in each case as approved by the Agent
third, to reimburse the Collateral Agent and the Agent for any fees and expenses
incurred by either of the Collateral Agent or the Agent (including, without
limitation, reasonable attorney's fees and expenses and the fees and expenses of
any person appointed by the Agent to replace the

58

--------------------------------------------------------------------------------



Manager pursuant to the Management Agreement) in connection with any Manager
Event of Default or Event of Default and the exercise by the Agent and/or the
Collateral Agent of any right or remedy hereunder and not previously reimbursed
or paid by the Lenders;
fourth, to reimburse the Lenders for any fees and expenses incurred by the
Lenders as described in Section 11.04 and for any amounts paid by the Lenders to
the Agent in compensation for fees and expenses incurred by the Agent as
described in clause second or third of this Section 2.07(c)(ii);
fifth, ratably (x) to the payment of accrued and unpaid interest (except for
Aggregated Default Interest and accrued and unpaid interest thereon and interest
based on the Step-Up Margin) on the Loans and (y) to the payment of Derivatives
Obligations (other than for the payment of Derivatives Termination Values
payable by the Borrower), if any, then due and payable;
sixth, to the payment of all indemnities in respect of Taxes, Other Taxes, stamp
taxes, funding losses referred to in Section 3.04, increased costs referred to
in Section 3.03, losses, costs and expenses referred to in Section 2.03(b) and
other amounts, other than principal of or interest on the Loans, payable to any
Protected Party in accordance with the Loan Documents;
seventh, deposit to the Liquidity Reserve Account the positive difference (if
any) between (x) the Liquidity Reserve Target Amount and (y) the balance of the
Liquidity Reserve Account, in each case as determined on the immediately
preceding Calculation Date;
eighth, if the Manager is TILC or one of its Affiliates, the Manager's Fee
payable on such Settlement Date, together with the aggregate amount of any
Manager's Fees which were due and payable on any previous Settlement Date and
remain unpaid;
ninth, to the ratable payment of the unpaid principal amount of the Loans and,
thereafter, only if the aggregate outstanding amount of all Loans has been paid
in full, then to the ratable payment of (x) any portion of accrued and unpaid
interest on the Loans based on the Step-Up Margin and (y) the unpaid Aggregated
Default Interest and any accrued and unpaid interest thereon;
tenth, to the Derivatives Creditors for the payment of Derivatives Termination
Values payable by the Borrower;
eleventh, (A) if (x) the Lessee has paid a Reimbursement Amount, (y) the Lessee
has cured all payment defaults under the applicable Lease and (z) the Manager
has provided the Agent with documentation that

59

--------------------------------------------------------------------------------



enables the Agent to verify the amounts distributable under this clause
eleventh, to reimburse the Manager for such payment in an amount up to but not
exceeding, the Reimbursement Amount and (B) to reimburse the Manager for
outstanding Manager Advances, together with accrued interest thereon;
twelfth, deposit to the Maintenance Reserve Account and/or the Modifications and
Improvements Account, in each case the amount determined by the Borrower in its
sole discretion; and
thirteenth, deposit to the Discretionary Account or, subject to Section 7.07,
otherwise at the direction of the Borrower.
(iii)Payment if an Event of Default is Continuing. Notwithstanding anything to
the contrary set forth in this Agreement or any other Loan Document, if any
Event of Default has occurred and is continuing, unless the Agent shall elect,
with the consent of the Required Lenders, to apply such amounts in accordance
with Section 2.07(c)(ii) above, all amounts on deposit in the Collection
Account, amounts which the Agent elects to apply from the then current balance
of the Liquidity Reserve Account and all other payments received and all amounts
held or realized by or for the benefit of the Collateral Agent or the Agent
(including any amount realized by the Collateral Agent or the Agent after the
exercise of any remedy as set forth herein or in any other Loan Document and all
proceeds of the Collateral), and all payments or amounts then held or thereafter
received by or for the benefit of the Collateral Agent or the Agent hereunder or
under the Loan Documents, in the Accounts shall be applied by the Depositary in
the following order of priority:


first, to the Manager, for distribution to the Lessees, if any, whose payments
in respect of the applicable Leases are not made net of any Railroad Mileage
Credits due and owing to such Lessee, an amount equal to the Railroad Mileage
Credits due to such Lessee for which an allocation has not previously been made
pursuant to this clause (or any corresponding clause of any other subsection in
this Section 2.07(c)) as certified to the Agent by the Manager not later than
the Calculation Date immediately preceding such Settlement Date;
second, to the payment of any fees or indemnities payable or expenses (including
the Liquidity Fee and, if the Manager is not TILC or one of its Affiliates, the
Manager's Fee payable on such Settlement Date, together with the aggregate
amount of any Manager's Fees which were due and payable on any previous
Settlement Date and remain unpaid) permitted under this Agreement or any other
Loan Document, in each case as approved by the Agent;
third, to reimburse the Collateral Agent and the Agent for any fees and expenses
incurred by either of the Collateral Agent or the Agent

60

--------------------------------------------------------------------------------



(including, without limitation, reasonable attorney's fees and expenses and the
fees and expenses of any person appointed by the Agent to replace the Manager
pursuant to the Management Agreement) in connection with any Manager Event of
Default or Event of Default and the exercise by the Agent and/or the Collateral
Agent of any right or remedy hereunder and not previously reimbursed or paid by
the Lenders;
fourth, to reimburse the Lenders for any fees and expenses incurred by the
Lenders as described in Section 11.04 and for any amounts paid by the Lenders to
the Agent in compensation for fees and expenses incurred by the Agent as
described in clause second or third of this Section 2.07(c)(iii);
fifth, ratably (x) to the payment of accrued and unpaid interest (except for
Aggregated Default Interest and accrued and unpaid interest thereon and interest
based on the Step-Up Margin) on the Loans and (y) to the payment of Derivatives
Obligations (other than for the payment of Derivatives Termination Values
payable by the Borrower), if any, then due and payable;
sixth, to the payment of all indemnities in respect of Taxes, Other Taxes, stamp
taxes, funding losses referred to in Section 3.04, increased costs referred to
in Section 3.03, losses, costs and expenses referred to in Section 2.03(b) and
other amounts, other than principal of or interest on the Loans, payable to any
Protected Party in accordance with the Loan Documents;
seventh, to the ratable payment of the unpaid principal amount of the Loans;
eighth, to the Derivatives Creditors for the payment of Derivatives Termination
Values payable by the Borrower;
tenth, to the ratable payment of (x) any portion of accrued and unpaid interest
on the Loans based on the Step-Up Margin and (y) the unpaid Aggregated Default
Interest and any accrued and unpaid interest thereon;
eleventh, provided that no Manager Event of Default has occurred and is
continuing and provided that the Manager is TILC or one of its Affiliates, the
Manager's Fee payable on such Settlement Date, together with the aggregate
amount of any Manager's Fees which were due and payable on any previous
Settlement Date and remain unpaid;
twelfth, (A) if (x) the Lessee has paid any Reimbursement Amount and (y) the
Manager has provided the Agent with documentation that enables the Agent to
verify the amounts distributable under this clause twelfth, to reimburse the
Manager for such payment in an amount up to,

61

--------------------------------------------------------------------------------



but not exceeding, the Reimbursement Amount and (B) to reimburse the Manager for
outstanding Manager Advances, together with accrued interest thereon; and
thirteenth, deposit to the Discretionary Account or, subject to Section 7.07,
otherwise at the direction of the Borrower.
(iv)Earnings on Cash Equivalents. Any earnings on Cash Equivalents shall
constitute part of the Collateral and shall be applied in accordance with
Section 2.07(c). Any losses resulting from any Cash Equivalents shall be for the
Borrower's account, and under no circumstances shall the Agent, the Collateral
Agent or any Lender have any liability or responsibility therefor.


(d)Release of Amounts from Liquidity Reserve Account. On any Settlement Date
during the Availability Period, if there exists in the Liquidity Reserve Account
any amount in excess of the Liquidity Reserve Target Amount (after giving effect
to all other payments to be made on such Settlement Date and as calculated on
the Calculation Date immediately preceding such Settlement Date), and upon
written certification by the Manager and Borrower that no Default or Manager
Default has occurred and is continuing, the Agent shall be deemed to have
released such excess amount from the Liquidity Reserve Account and such excess
amount shall be applied by the Depositary in accordance with Section 2.07(c).


SECTION .2.08 Adjustment of Commitments.


(a)Optional Termination or Reduction of Commitments (Pro Rata). The Borrower may
from time to time permanently reduce or terminate the Committed Amount in whole
or in part (in minimum amounts of $20,000,000 or in integral multiples of
$5,000,000 in excess thereof (or, if less, the full remaining amount of the then
applicable Committed Amount)) upon five Business Days' prior written or telecopy
notice to the Agent, which notice shall be irrevocable once delivered to the
Agent; provided, however, no such termination or reduction shall be made which
would cause the aggregate principal amount of the outstanding Loans to exceed
the lesser of (i) the Committed Amount as so reduced and (ii) the Borrowing Base
at such time. The Agent shall promptly notify each affected Lender of the
receipt by the Agent of any notice from the Borrower pursuant to this
Section 2.08(a). Any partial reduction of the Committed Amount pursuant to this
Section 2.08(a) shall be applied to the Commitments of the Committed Lenders
pro-rata based upon their respective Commitment Percentages.


(b)Optional Termination of Commitments (Non-Pro-Rata). If (i) any Lender or
other Protected Party has demanded compensation or indemnification pursuant to
Section 3.01, 3.03 or 3.04, (ii) the obligation of the applicable Lender to fund
its Loans at the applicable Adjusted Eurodollar Rate has been suspended pursuant
to Section 3.02, (iii) a Market Disruption Event exists or is in effect with
respect to any Loan for any day during any Interest Period (other than a Loan on
which interest is based on the CP Rate or the Alternative Rate for such Interest
Period) or (iv) any Lender has failed

62

--------------------------------------------------------------------------------



to consent to a proposed amendment, waiver, discharge or termination which
pursuant to the terms of Section 11.03 or any other provision of any Loan
Document requires the consent of the Required Lenders or all of the Lenders, the
Borrower shall have the right, with the prior written consent of the Agent, to
(i) remove such Lender and all related Protected Parties by terminating the
Commitment of the related Committed Lender in full or (ii) replace such Lender
and all related Protected Parties by causing the related Committed Lender to
assign its Commitment to one or more existing Committed Lenders or Eligible
Assignees pursuant to Section 11.06. The replacement of a Lender pursuant to
this Section 2.08(b) shall be effective on the tenth Business Day following the
date of notice of such replacement to the Lenders through the Agent, subject to
the satisfaction of the following conditions:


(i)each replacement Committed Lender and/or Eligible Assignee, and each
Protected Party subject to replacement, shall have satisfied the conditions to
an Assignment and Acceptance set forth in Section 11.06(b) and, in connection
therewith, the replacement Committed Lender(s) and/or Eligible Assignee(s) shall
pay to each Protected Party subject to replacement an amount equal in the
aggregate to the sum of (A) the principal of, and all accrued but unpaid
interest on, its outstanding Loans and (B) all accrued but unpaid fees owing to
it pursuant to Section 2.09; and


(ii)the Borrower shall have paid (from the Discretionary Account or otherwise)
to the Agent for the account of each replaced Protected Party an amount equal to
all obligations owing to such replaced Protected Party by the Borrower pursuant
to this Agreement and the other Loan Documents (other than those obligations of
the Borrower referred to in clause (i)(A) above).


In the case of the removal of a Protected Party pursuant to this Section
2.08(b), upon payment by the Borrower (from the Discretionary Account or
otherwise) to the Agent for the account of the Protected Party subject to such
removal of an amount equal to the sum of (i) the aggregate principal amount of
all Loans held by such Protected Party and (ii) all accrued interest, fees and
other amounts owing to such Protected Party hereunder, including, without
limitation, all amounts payable by the Borrower to such Protected Party under
Article III or Sections 11.05 and 11.06, such Protected Party shall cease to
constitute a Protected Party hereunder; provided that the provisions of this
Agreement (including, without limitation, the provisions of Article III and
Sections 11.05 and 11.06) shall continue to govern the rights and obligations of
a removed Protected Party with respect to any Loans made or any other actions
taken by such removed Protected Party while it was a Protected Party.
(c)Automatic Termination. The Commitments of the Committed Lenders shall
automatically terminate on the Revolving Termination Date.


(d)Optional Extensions of Commitments.


(i)If the Borrower shall request, by notice to the Agent not less than 30 days
prior to the Revolving Termination Date then in effect, that the

63

--------------------------------------------------------------------------------



Availability Period be extended until the date which is 364 days after such
Revolving Termination Date, then the Agent shall promptly (but in no event later
than 2 days after receipt) notify each Committed Lender of such request, and
each Committed Lender shall notify the Borrower and the Agent not more than 15
Business Days after the date on which the Agent shall have received the
Borrower's request (which date shall be set forth in the notice of such request
given by the Agent) of its election so to extend or not extend the Availability
Period. Any Committed Lender which shall not timely notify the Agent of such
election shall be deemed to have elected not to extend such Availability Period.


(ii)If one or more Committed Lenders shall timely notify the Agent pursuant to
clause (d)(i) of this Section 2.08 of its election not to extend the
Availability Period or shall be deemed to have elected not to extend the
Availability Period by virtue of having not timely notified the Agent of its
election to extend such Availability Period, then the Agent shall so advise the
Borrower and the remaining Lenders, and the remaining Lenders then maintaining a
Commitment or any of them shall have the right (but not the obligation), upon
notice to the Agent not later than the Business Day immediately preceding the
applicable Revolving Termination Date, to increase their respective Commitments
by an amount equal in the aggregate to the Commitments of the Committed Lenders
who have, or have been deemed to have, elected not to extend the Availability
Period. Each Lender electing to increase its Commitment hereunder shall specify
in its notice to the Agent the amount by which it is willing to increase its
Commitment; provided that if the aggregate amount of proposed increases by all
remaining Lenders shall equal or exceed the aggregate Commitments of those
Lenders who have, or have been deemed to have, elected not to extend the
Availability Period, the amount of any increase in Commitments shall not exceed
for any Lender the product of (A) the quotient of (x) such Lender's Commitment
divided by (y) the aggregate Commitments of all the remaining Lenders (in each
case determined before giving effect to any increase in the Commitments of the
remaining Lenders pursuant to this subsection (d)) multiplied by (B) the
aggregate Commitments of the Lenders who have, or have been deemed to have,
elected not to extend the Availability Period. Each increase in the Commitment
of a Lender hereunder shall be evidenced by a written instrument executed by
such Lender and the Agent and shall take effect on the Revolving Termination
Date in effect for the Lenders who have, or have been deemed to have, elected
not to extend the Availability Period.


(iii)If the aggregate Commitments of the Lenders shall exceed the aggregate
amount by which the remaining Lenders have agreed to increase their Commitments
pursuant to subsection (d)(ii) of this Section 2.08, the Borrower may, with the
approval of the Agent, designate one or more Eligible Assignees willing to
extend Commitments until the date which is 364 days after the Revolving
Termination Date in effect for the Lenders who have, or have been deemed to
have, elected not to extend the Availability Period in an aggregate amount not
greater than such excess. Any such Eligible Assignee shall, on or

64

--------------------------------------------------------------------------------



prior to the Revolving Termination Date in effect for the Lenders who have, or
have been deemed to have, elected not to extend the Availability Period, execute
and deliver to the Borrower, the Agent and each Lender an instrument,
satisfactory to the Borrower, the Agent and the Lenders who have, or have been
deemed to have, elected not to extend the Availability Period, setting forth the
amount of such Eligible Assignee's Commitment and containing its agreement to
purchase the outstanding principal amount of any existing Loans with respect to
such Lender, along with all accrued interest thereon (including all Aggregate
Default Interest and all accrued interest thereon), and to perform all the
obligations of, such Lender hereunder. The Commitment of such Eligible Assignee
and the obligation to pay the purchase price for such Loans shall become
effective, and such Eligible Assignee shall become a Committed Lender hereunder,
on the Revolving Termination Date then in effect for the Lenders who have, or
have been deemed to have, elected not to extend the Availability Period.


(iv)The Borrower shall deliver to each Eligible Assignee (upon request of such
Eligible Assignee), on the Revolving Termination Date in effect for the Lenders
who have, or have been deemed to have, elected not to extend the Availability
Period, a Note evidencing the Borrower's obligation to pay Loans made by such
Eligible Assignee pursuant to this Agreement.


(v)If, after giving effect to any increase in the Commitments of one or more
remaining Lenders pursuant to clause (ii) above and any assignments to or new
Commitments of one or more Eligible Assignees pursuant to clause (iii) above,
the extension of the Availability Period as provided in this Section 2.08(d)
shall not have been approved by Lenders holding Commitments equal in the
aggregate to 100.00% of the Committed Amount, then the Availability Period shall
not be extended but shall continue in effect until the Revolving Termination
Date and shall then terminate. If Lenders holding Commitments equal in the
aggregate to 100.00% of the Committed Amount shall have elected to extend the
Availability Period as provided in this Section 2.08(d), then (A) the
Availability Period with respect to the Commitments of such Lenders and any
which becomes a Lender hereunder shall continue until the date which is 364 days
after the Revolving Termination Date in effect prior to such election and, as to
such Lenders, the term “Revolving Termination Date”, as used herein, shall mean
such 364th day; (B) the Commitments of the Lenders who have, or have been deemed
to have, elected not to extend the Availability Period shall continue in effect
until the Revolving Termination Date in effect prior to such extension and shall
then terminate, and, as to such Lenders, the term “Revolving Termination Date”,
as used herein, shall continue to mean such Revolving Termination Date; and (C)
on the Revolving Termination Date in effect prior to such extension, each Lender
who has, or has been deemed to have, elected not to extend the Availability
Period shall cease to be a Lender hereunder; provided that the provisions of
this Agreement (including, without limitation, the provisions of Article III and
Sections 11.04 and 11.05) shall continue to govern the rights and obligations of
such Lender with respect to any Loans made.

65

--------------------------------------------------------------------------------



SECTION .2.09 Liquidity Fee. On each Settlement Date, the Borrower shall pay to
the Agent (or at the direction of the Agent) for the account of each Committed
Lender a fee (the “Liquidity Fee”) on such Lender's Commitment Percentage of the
daily average Unused Committed Amount for the Measuring Period ended most
recently prior to such Settlement Date, computed at a per annum rate for each
day equal to 50 basis points. The Liquidity Fee shall commence to accrue on the
Amendment Closing Date and shall be due and payable in arrears on each
Settlement Date for the Measuring Period ending most recently prior to such
date, beginning with the first of such dates to occur after the Amendment
Closing Date.


SECTION . Pro-rata Treatment. (a) Except to the extent otherwise provided
herein, (including without limitation in Sections 2.01(b) and 2.10(b)), each
Borrowing, each payment or prepayment of principal of or interest on any Loan,
each payment of fees, each reduction of the Committed Amount and each conversion
or continuation of any Loan, shall be allocated pro-rata among the relevant
Lenders in accordance with the respective Commitment Percentages of such Lenders
(or, if the Commitments of such Lenders have expired or been terminated, in
accordance with the respective principal amounts of the outstanding Loans of
such Lenders); provided that, in the event any amount paid to any Lender
pursuant to this Section 2.10 is rescinded or must otherwise be returned by the
Agent, each Lender shall, upon the request of the Agent, repay to the Agent the
amount so paid to such Lender, with interest for the period commencing on the
date such payment is returned by the Agent until the date the Agent receives
such repayment at a rate per annum equal to, during the period to but excluding
the date two Business Days after such request, the Federal Funds Rate, and
thereafter, the Corporate Base Rate plus two percent per annum.


(a)Pursuant to a consent and joinder agreement (the “Consent and Joinder
Agreement”) dated as of the Amendment Closing Date, Credit Suisse AG, Cayman
Islands Branch, as a Committed Lender, and Alpine Securitization Corp., as a
Conduit Lender (together, the “Departing Lenders”) desire to terminate their
Commitments under this Agreement, and Credit Suisse AG, Cayman Islands Branch
and GIFS Capital Company, LLC (together the “Joining Lenders”) desire to join
this Agreement as a Committed Lender and a Conduit Lender, respectively. 
Notwithstanding any other provision in this Agreement (including without
limitation in Sections 2.01(a), 2.10(a), 2.11 and 2.12)  and upon the execution
of the Consent and Joinder Agreement, (i) the Joining Lenders shall make an
initial Loan to the Borrower on the Amendment Closing Date in an amount equal to
the outstanding principal balance of the Departing Lender's Loans, (ii) to
complete the termination of the Departing Lenders, the Borrower directs the
Joining Lenders to make payment of such initial Loan (as described in
subsection(b)(i) of this Section 2.10) to the Departing Lenders instead of to
the Borrower, (iii) the Borrower shall pay to the Departing Lenders an amount
equal to all obligations owing to the Departing Lenders by the Borrower related
to the June 2013 Interest Period pursuant to this Agreement and the other Loan
Documents (other than the outstanding principal balance of the Departing
Lenders' Loans) and (iv) to complete the termination of the Departing Lenders,
the Borrower directs the Joining Lenders to make payment of obligations in
subsection (b)(iii) of this Section 2.10  to the Departing Lenders on behalf of
the Borrower for which such Joining Lenders will be reimbursed

66

--------------------------------------------------------------------------------



by the Borrower in accordance with the Consent and Joinder Agreement.  Upon the
execution of the Consent and Joinder Agreement, the Departing Lenders shall
cease to be a party to this Agreement and shall cease to have any rights, and be
released from its obligations, under this Agreement and the other related Loan
Documents (except for those rights and obligations which, by the terms of this
Agreement or the related Loan Documents expressly survive the termination
thereof or the departure of an applicable party thereto) and the Joining Lenders
shall become parties to and become bound by the provisions of this Agreement as
a Lender and shall be entitled to the benefits of a Lender under this Agreement
and the related Loan Documents.


SECTION .2.11 Sharing of Payments. The Lenders agree among themselves that,
except to the extent otherwise provided herein, if any Lender shall obtain
payment in respect of any Loan or any other obligation owing to such Lender
under this Agreement through the exercise of a right of setoff, banker's lien or
counterclaim, or pursuant to a secured claim under Section 506 of the Bankruptcy
Code or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable bankruptcy, insolvency or
other similar law or otherwise, or by any other means, in excess of its pro-rata
share of such payment as provided for in this Agreement, such Lender shall
promptly pay in cash or purchase from the other Lenders a participation in such
Loans and other obligations in such amounts, and make such other adjustments
from time to time, as shall be equitable to the end that all Lenders share such
payment in accordance with their respective ratable shares as provided for in
this Agreement. The Lenders further agree among themselves that if payment to a
Lender obtained by such Lender through the exercise of a right of setoff,
banker's lien, counterclaim or other event as aforesaid shall be rescinded or
must otherwise be restored, each Lender which shall have shared the benefit of
such payment shall, by payment in cash or a repurchase of a participation
theretofore sold, return its share of that benefit (together with its share of
any accrued interest payable with respect thereto) to each Lender whose payment
shall have been rescinded or otherwise restored. The Borrower agrees that any
Lender so purchasing such a participation may, to the fullest extent permitted
by law, exercise all rights of payment, including setoff, banker's lien or
counterclaim, with respect to such participation as fully as if such Lender were
a holder of such Loan or other obligation in the amount of such participation.
If under any applicable bankruptcy, insolvency or other similar law, any Lender
receives a secured claim in lieu of a setoff to which this Section 2.11 applies,
such Lender shall, to the extent practicable, exercise its rights in respect of
such secured claim in a manner consistent with the rights of the Lenders under
this Section 2.11 to share in the benefits of any recovery on such secured
claim.


SECTION .2.12 Payments; Computations; Proceeds of Collateral, Etc.
  
(a)Payments by the Borrower. Unless otherwise expressly provided in a Loan
Document, all payments by the Borrower to the Protected Parties pursuant to each
Loan Document shall be made by the Borrower (or by its designee) to the Agent
for the pro rata account of the Protected Parties entitled to receive such
payment or, at the direction of the Agent, directly to such Protected Parties.
All payments shall be made without setoff, deduction (except for Taxes which are
expressly addressed in Section

67

--------------------------------------------------------------------------------



3.01) or counterclaim not later than 11:00 A.M. New York City time on the date
due in Dollars in same day or immediately available funds to such account or
accounts (if payment is to be made directly to the Protected Parties) as the
Agent shall specify from time to time by notice to the Borrower. Funds received
after that time shall be deemed to have been received by the Agent or a
Protected Party, as the case may be, on the next succeeding Business Day. In the
event that a payment is made to Agent for the pro rata account of the Protected
Parties entitled to such payment, the Agent shall promptly remit in same day
funds to each Protected Party its share, if any, of such payments received by
the Agent for the account of such Protected Party. Whenever any payment is to be
made hereunder or under any Loan, or whenever the last day of any Interest
Period would otherwise occur on a day other than a Business Day, such payment
shall be made, and the last day of such Interest Period shall occur, on the next
succeeding Business Day and interest at the Applicable Rate or the Alternative
Rate, as applicable, shall accrue on such amount from the original due date to
such next Business Day; provided, that if such extension would cause the last
day of such Interest Period to occur in a new calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day.


(b)Distributions by the Agent. Each such distribution by the Agent to such
Protected Party shall be made in accordance with Section 2.07. Upon the request
of any Protected Party, the Agent in its sole discretion may cause to be
distributed to such Protected Party on such due date a corresponding amount with
respect to the amount then due such Protected Party. If and to the extent the
Borrower shall not have so made such payment in full to the Agent and the Agent
shall have so caused to be distributed to such Protected Party a corresponding
amount with respect to the amount then due such Protected Party, such Protected
Party shall repay to the Agent forthwith on demand such amount distributed to
such Protected Party together with interest thereon, for each day from the date
such amount is distributed to such Protected Party until the date such Protected
Party repays such amount, at the Federal Funds Rate for the first three Business
Days after demand by the Agent and at the rate set forth in clause (i) of the
definition of the Applicable Rate or the Alternative Rate, as applicable,
thereafter until the date such Protected Party repays such amount to the Agent.


(c)Computations. All computations of interest and fees hereunder shall be made
on the basis of the actual number of days elapsed over a year of 360 days.
Interest shall accrue from and include the date of borrowing but exclude the
date of payment.


SECTION .2.13 Adjustments to Advance Rate and Borrowing Base. The percentages
specified in the definition of “Advance Rate” may be modified by the agreement
of all of the Lenders; provided that, any increase in such percentage shall be
subject to confirmation by each Rating Agency that such increase will not cause
either of such rating agencies to reduce or withdraw its rating of the Notes
and/or Loans and any decrease in such percentage shall require the agreement of
the Borrower. Any change in any such percentage shall take effect on the next
succeeding Settlement Date or as otherwise agreed by the Borrower and each of
the Lenders.

68

--------------------------------------------------------------------------------



SECTION .2.14 Interest Rate Risk Management. The Borrower agrees that, upon the
occurrence of any Hedging Event, it will enter into an Acceptable Derivatives
Agreement in consultation with the Agent no later than the last day of the
Required Time Period, using funds available under clause (y) of clause fifth of
Section 2.07(c)(i), (ii) or (iii), as applicable.


The Borrower will, to the extent required by any Committed Lender, amend any
Acceptable Derivatives Agreement which is then in effect at any time when there
is (i) any increase in the outstanding principal amount of the Loans or (ii) any
change in the contractual payment schedule of the Loans, so that such Acceptable
Derivatives Agreement, as amended, would comply with the definition of
“Acceptable Derivatives Agreement” if first entered into on the date of such
amendment.
Amounts received by the Borrower under any Acceptable Derivatives Agreement
shall be deposited into the Collection Account and applied as set forth in
Section 2.07(c).


ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


SECTION .3.01 Taxes.


(a)Payments Net of Certain Taxes. Any and all payments by the Borrower to or for
the account of any Protected Party hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, charges or withholdings, and
all liabilities with respect thereto, excluding, in the case of each Protected
Party, (i) taxes imposed on its net income, and franchise, branch profits,
capital or net worth taxes imposed on it, in each case by the jurisdiction under
the laws of which such Protected Party is organized or has an office or place of
business, other than solely on account of being a party to, receiving a payment
or income under, or enforcing, this Agreement or any other Loan Document, or any
political subdivision thereof, and (ii) any U.S. federal withholding taxes
imposed under FATCA (all such non-excluded taxes, duties, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If the Borrower shall be required by law to deduct or withhold any
Taxes from or in respect of any sum payable under this Agreement or any other
Loan Document to any Protected Party, (i) the sum payable shall be increased as
necessary so that after making all required deductions and withholdings
(including deductions and withholdings applicable to additional sums payable
under this Section 3.01) such Protected Party receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and withholdings, (iii) the Borrower shall pay the
full amount deducted or withheld to the relevant taxation authority or other
authority in accordance with Applicable Law and (iv) the Borrower shall furnish
to the Agent, at the Agent's Office, the original or a certified copy of a
receipt evidencing payment thereof.



69

--------------------------------------------------------------------------------



(b)Other Taxes. In addition, the Borrower agrees to pay any and all present or
future stamp or documentary, excise or property taxes or similar levies which
arise from any payment made under this Agreement or any other Loan Document or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any other Loan Document (hereinafter referred to as “Other Taxes”).


(c)Additional Taxes. (i) The Borrower agrees to indemnify each Protected Party
for the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this Section
3.01) paid or payable by such Protected Party and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Protected Party,
shall be conclusive absent manifest error.


(ii)    Each Lender shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to such Lender's failure to
comply with the provisions of Section 11.06(e) relating to the maintenance of a
participant register and (iii) any excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (ii). If the Administrative
Agent reasonably determines that it has received a refund of any Taxes
indemnified pursuant to this Section 3.01(c)(ii), it shall, within 30 days of
making such determination, pay the Lender an amount equal to such refund (but
only to the extent of indemnity payments made pursuant to Section 3.01(c)(ii))
net of all out-of-pocket expenses of the Administrative Agent and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). The preceding sentence shall not be construed to
require the Administrative Agent to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Lender or
any other person. The obligations of each Lender and the Administrative Agent
under this Section 3.01(c)(ii) shall survive the payment in full of principal
and interest hereunder.





70

--------------------------------------------------------------------------------



(d)Tax Forms and Certificates. Each Lender that is a U.S. person shall, on or
prior to the date of its execution and delivery of this Agreement in the case of
each Lender listed on the signature pages thereof and on or prior to the date on
which it becomes a Lender in the case of each other Lender, and from time to
time thereafter as required by law on or prior to the expiration of the form or
certificate most recently provided, provide the Borrower and the Agent with
true, complete and correct Internal Revenue Service Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax. Each Lender
organized under the laws of a jurisdiction outside the United States (a
“Non-U.S. Lender”) shall, on or prior to the date of its execution and delivery
of this Agreement in the case of each Lender listed on the signature pages
thereof and on or prior to the date on which it becomes a Lender in the case of
each other Lender, and from time to time thereafter as required by law on or
prior to the expiration of the form or certificate most recently provided,
provide the Borrower and the Agent with true, complete and correct (i) Internal
Revenue Service Form W‑8‑BEN or W‑8‑ECI, as appropriate, or any successor form
prescribed by the Internal Revenue Service, certifying that such Lender is
entitled to benefits under an income tax treaty to which the United States is a
party which reduces to zero the rate of withholding tax on payments of interest
or certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct of a trade or business in the United
States or (ii) any other form or certificate required by any United States
taxing authority (including any certificate required by Sections 871(h) and
881(c) of the Internal Revenue Code), certifying that such Lender is entitled to
an exemption from tax on payments pursuant to this Agreement or any of the other
Loan Documents. Additionally, if a Lender or Protected Party sells, assigns or
transfers any participation in a Loan to another Person, such Lender or
Protected Party shall provide any new forms required as a result of such sale or
transfer (including, if necessary, Internal Revenue Service Form W‑8IMY).


(e)Failure to Provide Tax Forms and Certificates. For any period with respect to
which a Lender has failed to provide the Borrower and the Agent with the
appropriate form or certificate in the manner and as prescribed by Section
3.01(d) (unless such failure is due to a change in treaty, law or regulation
occurring subsequent to the date on which a form originally was required to be
provided), neither such Lender nor any related Protected Party shall be entitled
to indemnification under Section 3.01(a) or 3.01(c) with respect to Taxes
imposed by the United States or any political subdivision therein as a result of
such failure; provided, however, that should a Protected Party, which is
otherwise exempt from or subject to a reduced rate of withholding tax, become
subject to Taxes because of its or any related Lender's failure to deliver a
form required to be delivered hereunder, the Borrower shall take such steps as
such Lender or Protected Party shall reasonably request at such Protected
Party's cost to assist such Protected Party to recover such Taxes.


(f)Obligations in Respect of Non-U.S. Lenders. The Borrower shall not be
required to indemnify any Non-U.S. Lender or related Protected Party or to pay
any additional amounts to any Non-U.S. Lender or related Protected Party, in
respect of United States Federal withholding tax pursuant to subsections (a) or
(c) above to the extent that the obligation to withhold amounts with respect to
United States Federal

71

--------------------------------------------------------------------------------



withholding tax existed on the date such Non-U.S. Lender became a party to this
Agreement (or, in the case of a participant, on the date such participant
acquired its participation interest) or to the extent such obligation to
withhold amounts with respect to United States federal withholding tax arises
after such date as a result of a change in residence, place of incorporation,
principal place of business, or office or location in which Loans governed by
this Agreement are booked or recorded by such Lender or Protected Party;
provided, however, that this subsection (f) shall not apply (i) to any
participant that becomes a participant as a result of an assignment,
participation, transfer or designation made at the request of the Borrower or
where a change of office or location in which Loans governed by this Agreement
are booked or recorded is made at the request of the Borrower and (ii) to the
extent the indemnity payment or additional amounts any participant would be
entitled to receive (without regard to this subsection (f)) do not exceed the
indemnity payment or additional amounts that the Person making the assignment,
participation or transfer to such participant would have been entitled to
receive in the absence of such assignment, participation, transfer or
designation.


(g)Obligations in Respect of FATCA. Without duplication to a Lender's obligation
to provide tax forms or certificates under Section 3.01(d), if a payment made to
a Lender under any Loan Document would be subject to U.S. federal withholding
taxes imposed under FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower or the Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Agent as may be necessary for the Borrower and
the Agent to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender's obligations under FATCA or to
determine the amount to deduct and withhold from such payments. Solely for
purposes of this Section 3.01(g), FATCA shall include any amendments made to
FATCA after the date of this Agreement.


(h)Mitigation. If the Borrower is required to pay additional amounts to or for
the account of any Protected Party pursuant to this Section 3.01, then such
Protected Party will agree to use reasonable efforts to eliminate or reduce any
such additional payment which may thereafter accrue if such change, in the
judgment of such Protected Party, is not otherwise disadvantageous to such
Lender.


(i)Tax Receipts. Within thirty days after the date of any payment of Taxes, the
Borrower shall furnish to the Agent the original or a certified copy of a
receipt evidencing such payment (to the extent one is so provided).


(j)Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
subsections (a) through (i) above shall survive the payment in full of principal
and interest hereunder and under any instrument delivered hereunder.

72

--------------------------------------------------------------------------------



SECTION .3.02 Illegality. If, on or after the date of this Agreement, the
adoption of any Applicable Law, or any change in any Applicable Law, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for the
applicable Lender to make, maintain or fund any of its Loans at a rate based
upon the applicable Adjusted Eurodollar Rate (such event being hereinafter
referred to as an “Illegality Event”) and such Lender shall so notify the Agent,
the Agent shall forthwith give notice thereof to the other Lenders and the
Borrower, whereupon until such Lender notifies the Borrower and the Agent that
the circumstances giving rise to such suspension no longer exist, interest on
the Loans of such Lender shall accrue and be payable at the Corporate Base Rate.
If an Illegality Event does not affect all Lenders, the Agent shall make a good
faith effort to cause the Lenders that are not affected by such Illegality Event
to purchase the Loans held by the affected Lenders. The foregoing shall not
delay or otherwise affect the Borrower's obligation to pay interest at the
Corporate Base Rate as provided in this paragraph.


SECTION .3.03 Increased Costs and Reduced Return.
(a)If, on or after the date hereof, (i) the adoption of or any change in any
Applicable Law (including any Existing Law (defined below)) or in the
interpretation or application thereof applicable to any Protected Party, (ii)
any request, guidance or directive (whether or not having the force of law) from
any central bank or other Governmental Authority or (iii) the compliance,
application or implementation by any Protected Party with the foregoing
subclauses (i) or (ii) or any Existing Law, in each case made subsequent to the
Effective Date (or, if later, the date on which such Protected Party becomes a
Protected Party):


(i)shall subject such Protected Party to any tax of any kind whatsoever with
respect to any Loans made by it or its Note or its obligation to make Loans, or
change the basis of taxation of payments to such Protected Party in respect
thereof (except for (A) Taxes and Other Taxes covered by Section 3.01 and
(B) changes in taxes measured by or imposed upon the net income or franchise tax
(imposed in lieu of such net income tax), of such Protected Party or any
Affiliate thereof);


(ii)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Protected
Party which is not otherwise included in the determination of the applicable
Adjusted Eurodollar Rate hereunder; or


(iii)shall impose on such Protected Party any other condition;





73

--------------------------------------------------------------------------------



and the result of any of the foregoing is to increase the cost to such Protected
Party of making, converting into, continuing or maintaining any Loans or to
reduce any amount receivable hereunder in respect thereof (any such increased
cost or reduction hereinafter referred to as an “Increased Cost”), then, in any
such case, upon notice to the Borrower from such Protected Party, through the
Agent, in accordance herewith, the Borrower shall be obligated to pay such
Protected Party, in accordance with Section 2.07(c), any additional amounts
necessary to compensate such Protected Party on an after-tax basis (after taking
into account applicable deductions and credits in respect of the amount
indemnified) for such increased cost or reduced amount receivable.
(b)If any Protected Party shall have determined that (i) the adoption or the
becoming effective of, or any change in, or any change by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof in the interpretation or administration of, any
Applicable Law (including any Existing Law), regarding capital adequacy, (ii)
any request, guidance or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency, or (iii) the compliance, application or implementation by such Protected
Party or its parent corporation of the foregoing subclauses (i) or (ii) or any
Existing Law has or would have the effect of reducing the rate of return on such
Protected Party's (or parent corporation's) capital or assets as a consequence
of its commitments or obligations hereunder to a level below that which such
Protected Party, or its parent corporation, could have achieved but for such
adoption, effectiveness, change or compliance (taking into consideration such
Protected Party's (or parent corporation's) policies with respect to capital
adequacy), then, upon notice from such Protected Party to the Borrower, the
Borrower shall be obligated to pay to such Protected Party in accordance with
Section 2.07(c), such additional amount or amounts as will compensate such
Protected Party on an after-tax basis (after taking into account applicable
deductions and credits in respect of the amount indemnified) for such reduction.
Each determination by any such Protected Party of amounts owing under this
Section shall, absent manifest error, be conclusive and binding on the parties
hereto. For the avoidance of doubt, an Applicable Law regarding capital adequacy
shall include, but not be limited to, (i) the final rule titled “Risk-Based
Capital Guidelines; Capital Adequacy Guidelines; Capital Maintenance: Regulatory
Capital; Impact of Modifications to Generally Accepted Accounting Principles;
Consolidation of Asset-Backed Commercial Paper Programs; and Other Related
Issues,” adopted by the United States bank regulatory agencies on December 15,
2009 (the “FAS 166/167 Capital Guidelines”); (ii) the Dodd-Frank Wall Street
Reform and Consumer Protection Act; (iii) the revised Basel Accord prepared by
the Basel Committee on Banking Supervision as set out in the publication
entitled “Basel II: International Convergence of Capital Measurements and
Capital Standards: A Revised Framework,” as updated from time to time (“Basel
II”); (iv) the publication entitled “Basel III: A global regulatory framework
for more resilient banks and banking systems,” as updated from time to time
(“Basel III”); or (v) any implementing rules, regulations, guidance,
interpretations or directives from any Official Body relating to the FAS 166/167
Capital Guidelines, the Dodd-Frank Wall Street Reform and Consumer Protection
Act, Basel II or Basel III (whether or not having the force of law and whether
any such Applicable Law becomes effective before or after the date hereof)
(collectively, “Existing Law”).

74

--------------------------------------------------------------------------------



(c)A certificate of each Protected Party setting forth such amount or amounts as
shall be necessary to compensate such Protected Party or its holding company as
specified in subsection (a) or (b) above, as the case may be, shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay each Protected Party the amount shown as due on any such certificate
delivered by it on the next succeeding Settlement Date in accordance with
Section 2.07(c).


(d)Promptly after any Protected Party becomes aware of any circumstance that
will, in its sole judgment, result in a request for increased compensation
pursuant to this Section, such Protected Party shall notify the Borrower
thereof. Failure on the part of any Protected Party so to notify the Borrower or
to demand compensation for any increased costs or reduction in amounts received
or receivable or reduction in return on capital with respect to any period shall
not constitute a waiver of such Protected Party's right to demand compensation
with respect to such period or any other period. The protection of this Section
shall be available to each Protected Party regardless of any possible contention
of the invalidity or inapplicability of the law, rule, regulation, guideline or
other change or condition which shall have occurred or been imposed.


SECTION .3.04 Funding Losses. The Borrower shall indemnify each Protected Party
against any loss or reasonable expense (but excluding in any event loss of
anticipated profit) which such Protected Party may sustain or incur as a
consequence of (i) any failure by the Borrower to fulfill on the date of any
Borrowing hereunder the applicable conditions set forth in Article IV, so long
as any such failure is not solely due to the failure of the Agent or any Lender
to comply with its obligations hereunder in all material respects, (ii) any
failure by the Borrower to borrow or to refinance any Loan hereunder after
irrevocable notice of such Borrowing, or refinancing has been given pursuant to
Section 2.02 or 2.07, so long as any such failure is not solely due to the
failure of the Agent or any Lender to comply with its obligations hereunder in
all material respects or (iii) any payment or prepayment of a Loan, whether
voluntary or involuntary, pursuant to any other provision of this Agreement or
otherwise made on a date other than the Settlement Date applicable thereto, so
long as any such payment, prepayment or conversion is not solely due to the
failure of the Agent or any Lender to comply with its obligations hereunder in
all material respects (each such loss or expense, a “Funding Loss”). Such
Funding Losses shall be determined by each Protected Party in its sole
discretion and shall include an amount equal to the excess, if any, as
reasonably determined by such Protected Party, of (i) its cost of obtaining the
funds for the Loan being paid, prepaid or not borrowed (based on LIBOR or the CP
Rate, in the case of any Conduit Lender designating the CP Rate for its Loans,
or Three-Month LIBOR, in the case of any Committed Lender that has elected the
Alternative Rate for its Loan), for the period from the date of such payment,
prepayment or failure to borrow to the last day of the then applicable Interest
Period (or, in the case of a failure to borrow, the Interest Period for such
Loan which would have been applicable to such Loan on the date of such failure
to borrow) over (ii) the amount of interest (as reasonably determined by such
Protected Party) that would be realized by such Protected Party in reemploying
the funds so paid, prepaid or not borrowed or continued for such period or
Interest Period, as the case may be. For the avoidance of doubt, any amounts
payable under this Section 3.04 shall be calculated on the basis of the
Committed Lender or the Conduit Lender, as

75

--------------------------------------------------------------------------------



applicable, obtaining funds for its Loans based on borrowing for a one-month
period. A certificate of any Protected Party setting forth any amount or amounts
which such Protected Party is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.


SECTION .3.05 Market Disruption.


(a)If a Market Disruption Event (as defined in subsection (b) of this Section
3.05) exists with respect to any Loan bearing interest at the Applicable Rate
for any day during any Interest Period (but not a Loan on which interest is
based on the CP Rate or the Alternative Rate for such Interest Period), then the
portion of such Loan held by each Lender for such Interest Period shall bear
interest on the outstanding principal amount thereof, for each day (excluding
the last day) during each Interest Period applicable thereto, at a rate per
annum (in lieu of the Applicable Rate with respect to such Loan prior to giving
effect to such Market Disruption Event) equal to the sum of:


(1)the Facility Margin; plus


(2)the actual cost of funds of such Lender(s) for such Interest Period; provided
that, if a Market Disruption Event (as defined in subsection (b) of this Section
3.05) exists and the provisions of this Section 3.05 are applicable, then each
affected Lender shall certify, in a statement provided to the Agent and the
Borrower, its actual costs of funds for such Interest Period; plus


(3)at any time after the Revolving Termination Date, the Step-Up Margin.


(b)For purposes of this Section 3.05, “Market Disruption Event” means, with
respect to any Loan bearing interest at the Applicable Rate for any day during
any Interest Period (but not a Loan on which interest is based on the CP Rate or
the Alternative Rate for such Interest Period), one or more Lenders provide
notice to the Agent and the Borrower, not less than three (3) Business Days
prior to the commencement of such Interest Period, that, with respect to such
Interest Period, LIBOR does not accurately reflect the cost to such Lender(s) of
maintaining or funding its Loans for such Interest Period and the actual cost of
funds of such Lender(s) for such Interest Period is greater than LIBOR.


(c)Notwithstanding and in lieu of anything provided herein or in any other
Transaction Document to the contrary, with respect to each Interest Period with
respect to which a Market Disruption Event is applicable, the Borrower shall pay
to each affected Lender interest for such Interest Period at the rate provided
in subsection (a) of this Section 3.05.

76

--------------------------------------------------------------------------------



ARTICLE IV


CONDITIONS


SECTION .4.01 Conditions to Facility Closing. The obligation of each Committed
Lender to make a Loan on the Closing Date is subject to the satisfaction of the
following conditions:


(a)Executed Loan Documents. Receipt by the Agent of duly executed copies of:
(i) this Agreement; (ii) the Notes (if requested under Section 2.04); (iii) the
Collateral Documents (other than the Depository Agreement); and (iv) all other
Loan Documents, each in form and substance satisfactory to the Agent in its sole
discretion.


(b)Management Documents. Receipt by the Agent of a duly executed copy of each
Management Document, in each case in form and substance satisfactory to the
Agent in its sole discretion.


(c)Sale Agreement, etc. Receipt by the Agent of a duly executed copy of the
Asset Contribution and Purchase Agreement, in form and substance satisfactory to
the Agent in its sole discretion.


(d)Organization Documents. After giving effect to the transactions contemplated
by the Transaction Documents, the ownership, capital, corporate, organizational
and legal structure of each Facility Party shall be reasonably satisfactory to
the Lenders, and the Agent shall have received: (i) a copy of the Organizational
Documents of Trinity, each Facility Party and the Marks Company, certified as of
a recent date by the Secretary of State of its respective state of organization,
and a certificate as to the good standing of Trinity, each Facility Party and
the Marks Company, from such Secretary of State, as of a recent date; (ii) a
certificate of the Secretary or Assistant Secretary of Trinity, each Facility
Party and the Marks Company dated the Closing Date and certifying (A) that the
certificate or articles of incorporation or other Organizational Documents, as
applicable, of Trinity, such Facility Party or the Marks Company, as applicable,
have not been amended since the date of the last amendment thereto shown on the
related certificate furnished pursuant to clause (i) above; (B) that attached
thereto is a true and complete copy of the agreement of limited partnership,
operating agreement or by-laws of Trinity, such Facility Party or the Marks
Company, as applicable, as in effect on the Closing Date and at all times since
a date prior to the date of the resolutions described in clause (C) below, (C)
that attached thereto is a true and complete copy of resolutions duly adopted by
the board of directors or other governing body of Trinity, such Facility Party
or the Marks Company, as applicable, authorizing the execution, delivery and
performance of the Transaction Documents to which it is to be a party and, in
the case of the Borrower, the borrowings hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect;
and (D) as to the incumbency and specimen signature of each officer executing
any Transaction Document or any other document delivered in connection herewith
or therewith on behalf of Trinity, such Facility Party or the Marks Company;
(iii) a certificate of another officer as to the incumbency and specimen

77

--------------------------------------------------------------------------------



signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above; and (iv) such other documents as the Agent or
Mayer Brown LLP, counsel for the Agent, may reasonably request.


(e)Officer's Certificate. The Agent shall have received a certificate, dated the
Closing Date and signed by a Responsible Officer of each Facility Party,
confirming compliance with the conditions precedent set forth in paragraphs (b),
(c), (d), (g) and (n) of Section 4.03.


(f)Opinions of Counsel. On the Closing Date, the Agent shall have received:


(i)favorable written opinions (including, without limitation, as to true sale
and nonconsolidation matters) of Winston & Strawn, counsel to the Borrower, the
Manager and Trinity, addressed to the Agent and each Lender, dated the Closing
Date, substantially in the form of each of Exhibits D-1, D‑4 and D‑5 hereto and
covering such additional matters incident to the transactions contemplated
hereby as the Agent or the Required Lenders may reasonably request;


(ii)a favorable written opinion of in house counsel to each of the Borrower, the
Manager and Trinity, addressed to the Agent and each Lender, dated the Closing
Date, substantially in the form of Exhibit D‑2 hereto and covering such
additional matters incident to the transactions contemplated hereby as the Agent
or the Required Lenders may reasonably request


(iii)from special Delaware trust counsel to the Borrower and Wilmington Trust
Company, as Delaware trustee for the Borrower, an opinion addressed to the Agent
and each Lender, dated the Closing Date, substantially in the form of Exhibit
D‑3 hereto and covering such additional matters incident to the transactions
contemplated hereby as the Agent or the Required Lenders may reasonably request;


(iv)from special STB counsel to the Borrower, an opinion addressed to the Agent
and each Lender, dated the Closing Date, substantially in the form of Exhibit
D‑6 hereto and covering such additional matters incident to the transactions
contemplated hereby as the Agent or the Required Lenders may reasonably request;


(v)from special Canadian counsel to the Agent, an opinion addressed to the Agent
and each Lender, dated the Closing Date, substantially in the form of Exhibit
D‑7 hereto and covering such additional matters incident to the transactions
contemplated hereby as the Agent or the Required Lenders may reasonably request;
and


(vi)from special counsel to the Marks Company, an opinion addressed to the Agent
and each Lender, dated the Closing Date, substantially in the form of Exhibit
D‑8 hereto and covering such additional matters incident to the

78

--------------------------------------------------------------------------------



transactions contemplated hereby as the Agent or the Required Lenders may
reasonably request.


(g)Perfection of Security Interests; Search Reports. On or prior to the Closing
Date, the Agent shall have received:


(i)a Perfection Certificate from each Facility Party, each such Perfection
Certificate and all information set forth therein to be correct and complete in
all respects;


(ii)[RESERVED];


(iii)appropriate financing statements (Form UCC-1 or such other financing
statements or similar notices as shall be required by local law) fully executed
for filing under the Uniform Commercial Code or other applicable local law of
each jurisdiction in which the filing of a financing statement or giving of
notice may be required, or reasonably requested by the Agent, to perfect the
security interests intended to be created by the Collateral Documents;


(iv)all of the Marks Company Interests issued or to be issued to the Borrower on
or prior to the Closing Date, which Marks Company Interests shall be in suitable
form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, with signatures appropriately
guaranteed, accompanied in each case by any required transfer tax stamps, all in
form and substance satisfactory to the Agent;


(v)copies of reports from CSC The United States Corporation Company or other
independent search service reasonably satisfactory to the Agent listing all
effective financing statements that name either Facility Party, as such (under
its present name and any previous name and, if requested by the Agent, under any
trade names), as debtor or seller that are filed in the jurisdictions wherein
such filing would be effective to perfect a Lien in the Collateral or any
portion thereof, together with copies of such financing statements (none of
which shall cover the Collateral except to the extent evidencing Permitted Liens
or for which the Agent shall have received termination statements (Form UCC-3 or
such other termination statements as shall be required by local law) fully
executed for filing); and
(vi)evidence of the completion of all other filings and recordings of or with
respect to the Collateral Documents, including, without limitation, all filings
and recordings specified in Schedule 3.02 to the Security Agreement, and of all
other actions as may be necessary or, in the opinion of the Agent, desirable to
perfect the security interests intended to be created by the Collateral
Documents.


(h)Marks Company Documents. The Agent shall have received (i) evidence
satisfactory to the Agent that the UTI Trustee under the Marks Company Trust
Agreement shall have identified and allocated or caused to be identified and
allocated

79

--------------------------------------------------------------------------------



on the books and records of the Marks Company a separate portfolio of trust
assets consisting of all of the Trinity Marks relating to Portfolio Railcars and
all rights of the Marks Company with respect thereto, including, without
limitation, the right to payment of related Railroad Mileage Credits, and that
the Marks Company Delaware Trustee shall have executed and delivered to the
Borrower on behalf of the Marks Company a certificate evidencing such special
unit of beneficial interests, (ii) a supplement to the Marks Company Trust
Agreement, duly executed by TILC and the Marks Company Delaware Trustee, and
certified by a Responsible Officer of the Marks Company Delaware Trustee as a
true and correct copy thereof, creating the special unit of beneficial interests
referred to in clause (i) above and containing such other provisions as the
Agent reasonably may request and (iii) evidence satisfactory to the Agent that
TILC, as servicer of the Marks Company, shall have been instructed, and shall
have agreed, to remit all receipts in respect of the trust assets allocated to
the special unit of beneficial interests referred to in clauses (i) and (ii)
above directly to the Depositary in accordance with the Marks Company Servicing
Agreement.


(i)Evidence of Insurance. Receipt by the Agent of copies of insurance policies
or certificates of insurance of the Borrower evidencing liability and casualty
insurance meeting the requirements set forth in the Loan Documents, including,
but not limited to, naming the Collateral Agent as additional insured and sole
loss payee on behalf of the Lenders.


(j)Consents and Approvals. On the Closing Date, all necessary governmental
(domestic or foreign), regulatory and third party approvals in connection with
the transactions contemplated by the Transaction Documents and otherwise
referred to herein or therein shall have been obtained and remain in full force
and effect.


(k)Material Adverse Effect. There shall not have occurred since December 31,
2001 any development or event relating to or affecting any Trinity Party which
has had or could be reasonably expected to have a Material Adverse Effect.


(l)Litigation; Judgments. On the Closing Date, there shall be no actions, suits,
proceedings or investigations pending or threatened (i) with respect to this
Agreement or any other Transaction Document or the transactions contemplated
hereby or thereby, (ii) against the Borrower or (iii) against Trinity, the
Manager or the Marks Company and which the Agent or the Required Lenders shall
determine could reasonably be expected to have a Material Adverse Effect.
Additionally, there shall not exist any judgment, order, injunction or other
restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting or imposing materially adverse
conditions upon the consummation of the transactions contemplated by the
Transaction Documents and otherwise referred to herein or therein.


(m)Solvency Certificate. On or prior to the Closing Date, the Borrower shall
have delivered or caused to be delivered to the Agent a solvency certificate
executed by a Responsible Officer of the Borrower, in form and substance
satisfactory to the Agent,



80

--------------------------------------------------------------------------------



setting forth the conclusions that, after giving effect to the consummation of
all financings contemplated herein, the Borrower will be Solvent.


(n)Financial Information. The Agent shall be reasonably satisfied that the
financial statements referred to in Section 5.05 are not materially inconsistent
with the financial information most recently delivered to the Agent prior to the
Closing Date.


(o)Due Diligence. The Agent shall have completed, and be satisfied with the
results of, its business and legal due diligence review with respect to the
Trinity Parties and the transactions contemplated hereby, including, without
limitation, a due diligence review of the financial statements of the Trinity
Parties, the tax status of the Trinity Parties and an environmental, employee
benefits and insurance due diligence review.


(p)[RESERVED].


(q)Payment of Fees. All costs, fees and expenses due to the Agent and the
Lenders on or before the Closing Date shall have been paid, in each case to the
extent invoiced or otherwise notified to the Borrower in writing.


(r)Counsel Fees. The Agent shall have received full payment of the fees and
expenses of Mayer Brown LLP described in Section 11.04 which are billed through
the Closing Date.


All corporate and legal proceedings and instruments and agreements relating to
the transactions contemplated by this Agreement and the other Transaction
Documents or in any other document delivered in connection herewith or therewith
shall be satisfactory in form and substance to the Agent and its counsel, and
the Agent shall have received all information and copies of all documents and
papers, including records of corporate proceedings, governmental approvals, good
standing certificates and bring-down telegrams, if any, which the Agent
reasonably may have requested in connection therewith, such documents and papers
where appropriate to be certified by proper corporate or Governmental
Authorities. The documents referred to in this Section shall be delivered to the
Agent no later than the Closing Date. The certificates and opinions referred to
in this Section shall be dated the Closing Date.
The requirement that any document, agreement, certificate or other writing be
satisfactory to the Required Lenders shall be deemed to be satisfied if (i) such
document, agreement, certificate or other writing was delivered to the Lenders
not less than two Business Days prior to the Closing Date, (ii) such document,
agreement, certificate or other writing is satisfactory to the Agent and (iii)
Lenders holding at least 50.00% of the Commitments have not objected in writing
to such document, agreement, certificate or other writing to the Agent prior to
the Closing Date.
Promptly after the Closing Date occurs, the Agent shall notify the Borrower and
the Lenders of the Closing Date, and such notice shall be conclusive and binding
on all parties hereto.

81

--------------------------------------------------------------------------------



SECTION .4.02 Conditions to Second Amendment and Restatement Closing Date. The
Second Amended Loan Agreement as amended on the Second Amendment and Restatement
Closing Date shall become effective upon the receipt by the Agent of the
following:


(a)Executed Amended Loan Documents. The Agent shall have received fully-executed
original copies of the Second Amended Loan Agreement and the other Amended Loan
Documents.


(b)Organization Documents of the Trinity Parties. The Agent shall have received:
(i) a copy of the Organizational Documents of each Trinity Party, certified on
or about the Second Amendment and Restatement Closing Date by the Secretary of
State of its state of organization, to the extent such documents have been
amended, supplemented or modified since June 27, 2002; (ii) a certificate as to
the good standing of each Trinity Party from such Secretary of State, dated on
or about the Second Amendment and Restatement Closing Date; (iii) a certificate
of the Secretary or Assistant Secretary of each Trinity Party dated the Second
Amendment and Restatement Closing Date and certifying (A) that the certificate
or articles of incorporation or other Organizational Documents, as applicable,
of such Trinity Party have not been amended either since the date of the last
amendment thereto shown on the related certificate furnished pursuant to clause
(i) above or since June 27, 2002, if no certificate is required to be furnished
pursuant to clause (i) above; (B) that attached thereto is a true and complete
copy of the agreement of limited partnership, operating agreement or by-laws of
such Trinity Party, as in effect on the Second Amendment and Restatement Closing
Date (or a certification that such documents have not been amended,
supplemented, or otherwise modified since June 27, 2002) and at all times since
a date prior to the date of the resolutions described in clause (C) below, (C)
that attached thereto is a true and complete copy of resolutions duly adopted by
the board of directors or other governing body of such Trinity Party,
authorizing the execution, delivery and performance of the Amended Loan to which
it is to be a party, and that such resolutions have not been modified, rescinded
or amended and are in full force and effect; and (D) as to the incumbency and
specimen signature of each officer executing any Amended Loan Document or any
other document delivered in connection herewith or therewith on behalf of the
such Trinity Party; (iv) a certificate of another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (iii) above; and (v) such other documents as the
Agent or Mayer Brown LLP, counsel for the Agent, may reasonably request.


(c)Organization Documents of the Collateral Agent. The Agent shall have
received: (i) a copy of the Organizational Documents of the Collateral Agent,
certified on or about the Second Amendment and Restatement Closing Date by the
Secretary of State of its state of organization, and a certificate as to the
good standing of the Collateral Agent, from such Secretary of State, dated on or
about the Second Amendment and Restatement Closing Date; (ii) a certificate of
the Secretary or Assistant Secretary of the Collateral Agent dated the Second
Amendment and Restatement Closing Date and certifying (A) that the certificate
or articles of incorporation or other Organizational Documents, as applicable,
of the Collateral Agent

82

--------------------------------------------------------------------------------



have not been amended since the date of the last amendment thereto shown on the
related certificate furnished pursuant to clause (i) above; (B) that attached
thereto is a true and complete copy of the agreement of limited partnership,
operating agreement or by-laws of the Collateral Agent, as in effect on the
Second Amendment and Restatement Closing Date and at all times since a date
prior to the date of the resolutions described in clause (C) below, (C) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors or other governing body of the Collateral Agent authorizing
the execution, delivery and performance of the Amended Loan Documents to which
it is a party, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect; and (D) as to the incumbency and
specimen signature of each officer executing any Amended Loan Document or any
other document delivered in connection herewith or therewith on behalf of the
Collateral Agent; (iii) a certificate of another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above; and (iv) such other documents as the
Agent or Mayer Brown LLP, counsel for the Agent, may reasonably request.


(d)Evidence of Insurance. Receipt by the Agent of copies of insurance policies
or certificates of insurance of the Borrower evidencing liability and casualty
insurance meeting the requirements set forth in the Loan Documents, including
compliance with Section 6.06 of the Second Amended Loan Document.


(e)Perfection of Security Interests; Search Reports. On or prior to the Second
Amendment and Restatement Closing Date, the Agent shall have received:


(i)a Perfection Certificate from each Facility Party, each such Perfection
Certificate and all information set forth therein to be correct and complete in
all respects;


(ii)[RESERVED].


(iii)appropriate financing statements (Form UCC-1, Form UCC-3 or such other
financing statements or similar notices as shall be required by local law) for
filing under the Uniform Commercial Code or other applicable local law of each
jurisdiction in which the filing of a financing statement or giving of notice
may be required, or reasonably requested by the Collateral Agent, to perfect the
security interests intended to be created by the Collateral Documents and the
assignment to the Collateral Agent of any existing security interests in the
Collateral granted to the Agent;


(iv)copies of reports from CT Corporation Service System or other independent
search service reasonably satisfactory to the Agent listing all effective
financing statements that name either Facility Party, as such (under its present
name and any previous name and, if requested by the Agent, under any trade
names), as debtor or seller that are filed in the jurisdictions wherein such
filing would be effective to perfect a Lien in the Collateral or any portion
thereof, together with copies of such financing statements (none of which shall

83

--------------------------------------------------------------------------------



cover the Collateral except to the extent evidencing Permitted Liens or for
which the Agent shall have received termination statements (Form UCC-3 or such
other termination statements as shall be required by local law) fully executed
for filing); and


(v)evidence of the completion of all other filings and recordings of or with
respect to the Collateral Documents, including, without limitation, all filings
and recordings specified in Schedule 3.02 to the Security Agreement, and of all
other actions as may be necessary or, in the opinion of the Agent, desirable to
perfect the security interests intended to be created by the Collateral
Documents.


(f)Opinions of Counsel. On the Second Amendment and Restatement Closing Date,
the Agent shall have received:


(i)a favorable written opinion of Vedder Price P.C., counsel to the Borrower,
the Manager and Trinity, addressed to the Agent and each Lender, dated the
Second Amendment and Restatement Closing Date, and in form and substance
satisfactory to the Agent;


(ii)a favorable written opinion of in house counsel to each of the Borrower, the
Manager and Trinity, addressed to the Agent and each Lender, dated the Second
Amendment and Restatement Closing Date, and in form and substance satisfactory
to the Agent;


(iii)from special Delaware trust counsel to the Borrower and Wilmington Trust
Company, as Delaware trustee for the Borrower, an opinion addressed to the Agent
and each Lender, dated the Second Amendment and Restatement Closing Date, in
form and substance satisfactory to the Agent;


(iv)from special STB counsel to the Borrower, an opinion addressed to the Agent
and each Lender, dated the Second Amendment and Restatement Closing Date, and in
form and substance satisfactory to the Agent;


(v)a favorable written opinion of counsel to the Collateral Agent, dated the
Second Amendment and Restatement Closing Date, and in form and substance
satisfactory to the Agent; and


(vi)from special Canadian counsel to the Agent, an opinion addressed to the
Agent and each Lender, dated the Second Amendment and Restatement Closing Date,
and in form and substance satisfactory to the Agent.


(g)Customer Collections Account Documents. The Agent shall have received a
supplement to the Customer Collections Account Administration Agreement, duly
executed by TILC, the Collateral Agent, the Agent, and the Delaware Trustee of
the Customer Collections Account Administration Agreement, and certified by a
Responsible Officer of the Delaware Trustee as a true and correct copy thereof.

84

--------------------------------------------------------------------------------



(h)Material Adverse Effect. There shall not have occurred since December 31,
2008 any development or event relating to or affecting any Trinity Party which
has had or could be reasonably expected to have a Material Adverse Effect.


(i)Litigation; Judgments. On the Second Amendment and Restatement Closing Date,
there shall have been no actions, suits, proceedings or investigations pending
(i) with respect to the Second Amended Loan Agreement or any other Transaction
Document or the transactions contemplated hereby or thereby, (ii) against the
Borrower or (iii) against Trinity, the Manager or the Marks Company and which
the Agent or the Required Lenders shall determine could reasonably be expected
to have a Material Adverse Effect. Additionally, there shall not have existed
any judgment, order, injunction or other restraint issued or filed or a hearing
seeking injunctive relief or other restraint pending or notified prohibiting or
imposing materially adverse conditions upon the consummation of the transactions
contemplated by the Transaction Documents and otherwise referred to herein or
therein.


(j)Solvency Certificate. On or prior to the Second Amendment and Restatement
Closing Date, the Borrower shall have delivered or caused to be delivered to the
Agent a solvency certificate executed by a Responsible Officer of the Borrower,
in form and substance satisfactory to the Agent, setting forth the conclusions
that, after giving effect to the consummation of all financings contemplated
herein, the Borrower will be Solvent.


(k)Closing Certificate. On or prior to the Second Amendment and Restatement
Closing Date, the Borrower shall have delivered or caused to be delivered to the
Agent certificates executed by a Responsible Officer of each Trinity Party, in
form and substance satisfactory to the Agent, confirming that the
representations and warranties made by such Trinity Party in any Transaction
Document to which it is a party are true and correct in all material respects at
and as if made as of the Second Amendment and Restatement Closing Date except to
the extent they expressly relate to an earlier date.


(l)Financial Information. The Agent shall be reasonably satisfied that the
financial statements referred to in Section 5.05 of the Second Amended Loan
Document are not materially inconsistent with the financial information most
recently delivered to the Agent prior to the Second Amendment and Restatement
Closing Date.


(m)Payment of Fees. All commitment fees and other costs, fees and expenses due
to the Agent and the Lenders on or before the Second Amendment and Restatement
Closing Date shall have been paid, in each case to the extent invoiced or
otherwise notified to the Borrower in writing.


The Agent shall have received all information and copies of all documents and
papers, including records of corporate proceedings, governmental approvals, good
standing certificates and bring-down telegrams, if any, which the Agent
reasonably may have requested in connection therewith, such documents and papers
where appropriate to be certified by proper corporate or Governmental
Authorities. The documents referred to

85

--------------------------------------------------------------------------------



in this Section shall be delivered to the Agent no later than the Second
Amendment and Restatement Closing Date. The certificates and opinions referred
to in this Section shall be dated the Second Amendment and Restatement Closing
Date.
Promptly after the Second Amendment and Restatement Closing Date occurs, the
Agent shall notify the Borrower and the Lenders that this Agreement has become
effective, and such notice shall be conclusive and binding on all parties
hereto.
SECTION .4.03 Conditions to Each Funding Date. The obligation of any Committed
Lender to make a Loan on the occasion of any Borrowing is subject to the prior
approval by the Agent (and the Required Lenders, as applicable) at the
Borrower's request to add the applicable Railcars and Leases to be acquired on
such Funding Date to the Portfolio in accordance with Section 2.02, and to the
satisfaction of the following conditions:


(a)Notice. The Borrower shall have delivered to the Agent an appropriate Notice
of Borrowing, duly executed and completed, by the time specified in Section
2.02.


(b)Representations and Warranties. The representations and warranties made by
each Trinity Party in any Transaction Document to which it is a party are true
and correct in all material respects at and as if made as of the date of such
Borrowing except to the extent they expressly relate to an earlier date.


(c)No Default. No Default, Event of Default, Manager Default, Manager Event of
Default, event listed in Section 3.01(b)(i)-(v), inclusive, of the
Administrative Services Agreement or event listed in Section 6.02(a)-(g),
inclusive, of the Insurance Management Agreement shall exist or be continuing
either prior to or after giving effect thereto.


(d)No Collateral Deficiency. Immediately after giving effect to the making of a
Loan (and the application of the proceeds thereof), there shall not exist any
Collateral Deficiency.


(e)Leases; Additional Collateral Certificate. Subject to the provisions of
Section 3.17(h) of the Asset Contribution and Purchase Agreement, receipt by the
Agent of (i) the originally executed chattel paper counterpart of each Lease
applicable to each Railcar which is to become a Portfolio Railcar on such
Funding Date, in each case bearing the Chattel Paper Legend and marked as
“Counterpart No. 1” or, if the Agent determines in its sole discretion that an
originally executed counterpart of a Lease for any such Railcar with such legend
and marking does not exist and is not necessary to perfect assignment of such
Lease to the Collateral Agent hereunder, an originally executed counterpart of
such Lease without such legend and marking; (ii) (A) with respect to any Lease
not requiring the Lessee to pay all rent and other amounts payable by the Lessee
to the “Lessor” under the Lease to the Customer Payment Account, a Notice of
Lease Assignment with respect to such Lease, substantially in the form of
Exhibit E‑4 hereto, duly executed and delivered by the Borrower, or (B) if the

86

--------------------------------------------------------------------------------



consent of the Lessee is required under the terms of any applicable Lease, a
Lessee Consent, duly executed by the Borrower and the applicable Lessee; and
(iii) an originally executed Additional Collateral Certificate with respect to
each relevant Railcar and Lease.


(f)Recordations and Filings. The Agent shall have received evidence satisfactory
to it in its reasonable discretion from special STB counsel to the Borrower and
from special Canadian counsel to the Borrower, oral or email confirmation that
no Liens exist on the applicable Railcars and Leases to be acquired by the
Borrower on the applicable Funding Date which would have priority over the Liens
granted to the Collateral Agent on such Funding Date (and within three (3)
Business Days of the applicable Funding Date, the Borrower shall procure an
opinion addressed to the Agent and each Lender, dated the applicable Funding
Date, substantially in the form of Exhibits D-6 and D-7 hereto, respectively,
and covering such additional matters incident to the transactions contemplated
hereby as the Agent may reasonably request).


(g)Title to the Collateral. The Borrower shall have good and marketable title to
each applicable Railcar and good title to all other items of applicable
Collateral, free and clear of all Liens created or incurred by it or permitted
to exist by it other than Permitted Liens.


(h)Evidence of Insurance. The Agent shall have received evidence, to the extent
not previously furnished pursuant to Section 4.02(d), that liability and
casualty insurance meeting the requirements set forth in Section 6.06 is in
effect with respect to each applicable Railcar to be added to the Portfolio on
such Funding Date.


(i)Assignment of Leases and Permits. A duly executed counterpart of any
agreement required to establish a perfected first priority Lien in favor of the
Collateral Agent for the benefit of the Lenders relating to the Lease of each
Railcar being funded on such Funding Date, dated as of the applicable Funding
Date, satisfactory in form and substance to the Collateral Agent, and evidence
from the official records of the STB and the Registrar General of Canada (or a
legal opinion in form and substance reasonably acceptable to the Collateral
Agent) that such agreement (or a memorandum thereof) has been registered,
recorded or filed for recordation in accordance with Applicable Law. In
addition, the Agent shall have received satisfactory evidence that any Permits
needed to make all required payments under each such Lease to the Borrower in
Dollars have been obtained and are in full force and effect.


(j)[RESERVED].


(k)Marks Company Matters. The Agent shall have received evidence satisfactory to
it in its reasonable discretion that the Trinity Marks relating to the Railcars
to be funded on such date have been added to the separate portfolio of trust
assets of the Marks Company referred to in Section 4.01(h)(i).


(l)[RESERVED].

87

--------------------------------------------------------------------------------



(m)Funding Package. Receipt of the complete Funding Package for each such
Railcar, including a Bill of Sale and a Physical Inspection Report (if and to
the extent required by Section 6.10), based upon a physical inspection of a
representative sampling of such Railcars conducted not earlier than 90 days
before the proposed Funding Date. The Independent Appraisal (if required)
included within such Funding Package shall be issued and dated within 30 days of
the proposed Funding Date.


(n)Eligibility. A Responsible Officer of the Borrower shall have certified to
the Agent and each Lender that (i) each Railcar which is to become a Portfolio
Railcar on such Funding Date is an Eligible Railcar and (ii) each Lease which is
to become a Portfolio Lease on such Funding Date is an Eligible Lease.


(o)Other Documents. Originals of each of the documents (including all Railcar
Documentation) delivered to the Borrower pursuant to the relevant Lease
Documents shall have been provided to the Agent.


(p)[RESERVED].


(q)[RESERVED].


(r)Payoff Letter. A payoff letter from all Persons (if any) holding Liens of
record (other than Permitted Liens) on or prior to the applicable Funding Date
with respect to any applicable Railcar shall have been delivered to the Agent.


(s)Other Documents and Action. Each Facility Party shall deliver to the Agent
such other instruments, agreements and documents and take such other action as
the Agent may reasonably request in connection with the Loans to be made on such
Funding Date.


The delivery of each Notice of Borrowing shall constitute a representation and
warranty by the Borrower of the correctness of the matters specified in
subsections (b), (c), (d), (g) and (n) above.
ARTICLE V


REPRESENTATIONS AND WARRANTIES


Each Facility Party represents and warrants as of the Amendment Closing Date and
as of each Funding Date that:
SECTION .5.01 Organization and Good Standing. The Borrower is a statutory trust
duly formed, validly existing and in good standing under the laws of the
jurisdiction of its formation, has all trust powers and all material
governmental business authorizations, consents and approvals required to carry
on its business as now conducted and is duly qualified as a foreign trust,
licensed and in good standing in each jurisdiction where qualification or
licensing is required by the nature of its business or the character and
location of its property, business or customers and in which the failure to so
qualify or be licensed or in good standing, as the case may be, in the
aggregate, could have a

88

--------------------------------------------------------------------------------



Material Adverse Effect. The Manager is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
formation, has all corporate powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted and is duly qualified as a foreign corporation, licensed and in good
standing in each jurisdiction where qualification or licensing is required by
the nature of its business or the character and location of its property,
business or customers and in which the failure to so qualify or be licensed or
in good standing, as the case may be, in the aggregate, could have a Material
Adverse Effect.
SECTION .5.02 Power; Authorization; Enforceable Obligations. Each Facility Party
has the corporate or other necessary power and authority, and the legal right to
execute, deliver and perform the Transaction Documents to which it is a party
and, in the case of the Borrower, to obtain extensions of credit hereunder, and
has taken all necessary corporate or other action to authorize the borrowings
and other actions on the terms and conditions of this Agreement and to authorize
the execution, delivery and performance by it of the Transaction Documents to
which it is a party. No consent, approval, licenses, validation or authorization
of, filing, recording or registration with, notice to, exemption by or other
similar act by or in respect of, any Governmental Authority or any other Person
(including, without limitation, any stockholder, certificateholder or creditor
of any Facility Party or any of their respective Subsidiaries) is required to be
obtained or made by or on behalf of any Facility Party in connection with the
borrowings or other extensions of credit hereunder, the execution, delivery,
performance, validity or enforceability by or against it of the Transaction
Documents or the exercise of the rights and remedies of the Agent, the
Collateral Agent or any other Protected Party pursuant to this Agreement or any
other Loan Document, except for (i) consents, authorizations, notices and
filings disclosed in Schedule 5.02, all of which have been obtained or made,
(ii) filings to perfect and maintain the perfection of the Liens created by the
Collateral Documents and (iii) consents, authorizations, notices and filings in
connection with the disposal of Collateral required by laws affecting the
offering and sale of securities. This Agreement has been, and each other
Transaction Document to which any Facility Party is a party will be, duly
executed and delivered on behalf of such Person. This Agreement constitutes, and
each other Transaction Document to which any Facility Party is a party when
executed and delivered will constitute, a legal, valid and binding obligation of
each Facility Party party thereto, enforceable against such Person in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally and by equitable principles of
general applicability (regardless of whether enforcement is sought by
proceedings in equity or at law).
SECTION .5.03 No Conflicts. Neither the execution and delivery by the Facility
Parties of the Transaction Documents to which each is a party, nor the
consummation of the transactions contemplated therein, nor performance of and
compliance with the terms and provisions thereof by the Borrower, nor the
exercise of remedies by the Agent, the Collateral Agent or the Lenders under the
Loan Documents, will (i) violate or conflict with any provision of the
Organization Documents of any Facility Party, (ii) violate,

89

--------------------------------------------------------------------------------



contravene or conflict with any Applicable Law (including Regulation U or
Regulation X), (iii) violate, contravene or conflict with any Contractual
Obligation to which any Facility Party is a party or by which any Facility Party
may be bound, or (iv) result in or require the creation of any Lien (other than
the Lien of the Collateral Documents) upon or with respect to the properties of
any Facility Party.


SECTION .5.04 No Default. No Facility Party is in default in any respect under
any Contractual Obligation to which it is a party or by which any of its
properties is bound, in each case which default has had or could reasonably be
expected to have a Material Adverse Effect. No Default, Manager Default, Manager
Event of Default or Event of Default has occurred and is continuing. Trinity is
not in default with respect to its obligations under the Performance Guaranty.


SECTION .5.05 Financial Condition.


(a)Audited Financial Statements. The consolidated balance sheet of each of
Trinity and TILC and their respective consolidated Subsidiaries as of December
31, 2012 and the related consolidated statements of income and cash flows for
the fiscal year then ended, reported on by Trinity and TILC's independent
auditors, copies of which have been delivered to each of the Lenders, fairly
present, in conformity with GAAP, the consolidated financial position of each of
Trinity and TILC and their respective consolidated Subsidiaries as of such date
and their consolidated results of operations and cash flows for such fiscal
year.


(b)Interim Financial Statements. The unaudited consolidated balance sheet of
each of Trinity and TILC and their respective consolidated Subsidiaries as of
March 31, 2013 and the related unaudited consolidated statements of income and
cash flows for the three months then ended, copies of which have been delivered
to each of the Lenders, fairly present, in conformity with GAAP applied on a
basis consistent with the financial statements referred to in subsection (a) of
this Section, the consolidated financial position of each of Trinity and TILC
and their respective consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such three-month period
(subject to normal year-end audit adjustments). During the period from March 31,
2013 to and including the Amendment Closing Date, there has been no sale,
transfer or other disposition by Trinity or TILC or any of their respective
consolidated Subsidiaries of any material part of the business or property of
Trinity or TILC and their respective consolidated Subsidiaries, in each case
taken as a whole, and no purchase or other acquisition by them of any business
or property (including any Equity Interests of any other Person) material in
relation to the consolidated financial condition of Trinity or TILC and their
respective consolidated Subsidiaries, as applicable, taken as a whole, which is
not reflected in the foregoing financial statements or in the notes thereto. The
balance sheets and the notes thereto included in the financial statements
referred to in this subsection (b) and in subsection (a) above disclose all
liabilities, actual or contingent, of Trinity or TILC and their respective
consolidated Subsidiaries as of the date thereof required to be disclosed
therein in accordance with GAAP.

90

--------------------------------------------------------------------------------



(c)Post-Closing Financial Statements. The financial statements to be delivered
to the Lenders pursuant to Section 6.01(a) and (b), if any, (i) will have been
prepared in accordance with GAAP (except as may otherwise be permitted under
Section 6.01(a) and (b)) and (ii) will present fairly (on the basis disclosed in
the footnotes to such financial statements, if any) the consolidated financial
condition, results of operations and cash flows of each of Trinity and TILC and
their respective consolidated Subsidiaries as of the respective dates thereof
and for the respective periods covered thereby.


(d)No Undisclosed Liabilities. Except as set forth in the financial statements
described in subsections (a) and (b) above or in any public disclosure filed by
Trinity with the United States Securities and Exchange Commission, the Debt
incurred under this Agreement and the Debt incurred under the Bank Credit
Facility, (i) there were as of the Closing Date (and after giving effect to any
Loans made on such date) and the Amendment Closing Date, no liabilities or
obligations (excluding current obligations incurred in the ordinary course of
business) with respect to any Trinity Party of any nature whatsoever (whether
absolute, accrued, contingent or otherwise and whether or not due and including
obligations or liabilities for taxes, long-term leases and unusual forward or
other long-term commitments), and (ii) no Facility Party knows of any basis for
the assertion against any Trinity Party of any such liability or obligation
which, either individually or in the aggregate, are or could reasonably be
expected to have, a Material Adverse Effect.


SECTION .5.06 No Material Change. Since December 31, 2012 there has been no
Material Adverse Effect, and no event or development has occurred which could
reasonably be expected to result in a Material Adverse Effect.


SECTION .5.07 Title to Properties. On the Closing Date and during the term of
this Agreement, the Borrower shall be the sole legal and beneficial owner of and
shall have good and marketable title to each Portfolio Railcar and Portfolio
Lease and all of its other material properties and assets, except, in the case
of assets other than Portfolio Railcars and Portfolio Leases, for minor defects
in title that do not interfere with its ability to conduct its business as
currently conducted. All such Portfolio Railcars and Portfolio Leases and other
material properties and assets are and will be free and clear of Liens other
than Permitted Liens.


SECTION .5.08 Litigation. There are no actions, suits, investigations or legal,
equitable, arbitration or administrative proceedings pending or overtly
threatened (or any basis therefor known to any Facility Party) against or
affecting any Facility Party that (i) involve any Transaction Document or (ii)
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.


SECTION .5.09 Taxes. Each Facility Party has filed, or caused to be filed, all
tax returns (including federal, state, local and foreign tax returns) the
failure of which to be filed could reasonably be expected to result in a
Material Adverse Effect and paid (i) all amounts of taxes shown thereon to be
due (including interest and penalties) and (ii) all other material taxes, fees,
assessments and other governmental charges (including

91

--------------------------------------------------------------------------------



mortgage recording taxes, documentary stamp taxes and intangible taxes) owing by
it, except for such taxes (A) which are not yet delinquent or (B) that are being
contested in good faith and by proper proceedings diligently pursued, and
against which adequate reserves are being maintained in accordance with GAAP. No
Facility Party knows of any pending investigation of any Facility Party by any
taxing authority or proposed tax assessments against any Facility Party.


SECTION .5.10 Compliance with Law. (a) Each Facility Party is in compliance with
all requirements of Applicable Law (including the Prohibited Nations Acts and
Environmental Laws) applicable to it or to its properties, except where such
failures to comply could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. Neither any Facility Party
nor any of their respective material properties or assets is subject to or in
default with respect to any judgment, writ, injunction, decree or order of any
court or other Governmental Authority, except where such defaults could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. No Facility Party has received any written
communication from any Governmental Authority that alleges that any of them is
not in compliance in any material respect with any Applicable Law, except for
allegations that have been satisfactorily resolved and are no longer
outstanding.


(b)      To the Borrower's knowledge, after making due inquiry, the Borrower is
not under investigation by any Governmental Authority for, or has been charged
with, or convicted of, money laundering, drug trafficking, terrorist-related
activities or other money laundering predicate crimes under any Applicable Law
(collectively, “Anti-Money Laundering Laws”). The Borrower has taken reasonable
measures appropriate to the circumstances (in any event as required by
Applicable Law) to ensure that the Borrower is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws and
the Prohibited Nations Acts.
SECTION .5.11 ERISA. (a)  Each Pension Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Applicable
Laws. Each Pension Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Facility Parties, nothing has
occurred which would prevent, or cause the loss of such qualification. The
Borrower and each ERISA Affiliate have made all required contributions to each
Pension Plan subject to Section 412 of the Code, and no application for a
funding waiver or an extension of any amortization period pursuant to Section
412 of the Code has been made with respect to any Pension Plan.


(b)    There are no pending or, to the best knowledge of the Facility Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Pension Plan that could be reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Pension Plan that has
resulted or could be reasonably expected to result in a Material Adverse Effect.

92

--------------------------------------------------------------------------------



(c)    (i)    No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.


SECTION .5.12 Subsidiaries. The Borrower has no Subsidiaries.


SECTION .5.13 Governmental Regulations, Etc. (a) The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock” within the
meaning of Regulation U. No proceeds of the Loans will be used, directly, or
indirectly, for the purpose of purchasing or carrying any “margin stock” within
the meaning of Regulation U. If requested by any Lender or the Agent, the
Borrower will furnish to the Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form U-1 referred to in
Regulation U. “Margin stock” within the meaning of Regulation U does not
constitute more than 25.00% of the value of the assets of the Borrower. None of
the transactions contemplated by this Agreement (including the direct or
indirect use of the proceeds of the Loans) will violate or result in a violation
of the Securities Act, as amended, the Exchange Act or regulations issued
pursuant thereto, or Regulation T, U or X.
(b)    The Borrower is not subject to regulation under the Public Utility
Holding Company Act of 1935, the Federal Power Act or the Investment Company Act
of 1940, each as amended. In addition, the Borrower is not (i) an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, (ii) controlled by such a company, or (iii) a “holding
company”, a “subsidiary company” of a “holding company”, or an “affiliate” of a
“holding company” or of a “subsidiary” of a “holding company”, within the
meaning of the Public Utility Holding Company Act of 1935, as amended.


(c)    No director, executive officer or principal holder of any Equity Interest
of any Facility Party is a director, executive officer or principal shareholder
of any Lender. For the purposes hereof, the terms “director”, “executive
officer” and “principal shareholder” (when used with reference to any Lender)
have the respective meanings assigned thereto in Regulation O.


SECTION .5.14 Purpose of Loans. The proceeds of the Loans made on each Funding
Date will be used solely to fund the Purchase Price of Eligible Railcars and
related Eligible Leases added to the Portfolio on such Funding Date and to pay
fees and expenses incurred in connection therewith.



93

--------------------------------------------------------------------------------



SECTION .5.15 Labor Matters. There are no strikes against any Facility Party,
other than any strikes that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The hours worked
and payments made to employees of each Facility Party have not been in violation
in any material respect of the Fair Labor Standards Act or any other Applicable
Law dealing with such matters. All payments due from any Facility Party, or for
which any claim may be made against any Facility Party, on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of the applicable Facility Party. The
consummation of the transactions contemplated by the Transaction Documents
and/or Lease Documents will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which each Facility Party is a party or by which it (or any predecessor) is
bound, other than collective bargaining agreements which, individually or in the
aggregate, are not material to any Facility Party.


SECTION .5.16 Environmental Matters. Each Facility Party has complied in all
respects with all applicable Environmental Laws, except where the failure to
comply could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. No Facility Party has received written
notice of any actual or claimed or asserted failure so to comply with
Environmental Laws which alone, or together with any other such liability or
notices which have been previously or concurrently received, could reasonably be
expected to result in a Material Adverse Effect, other than in connection with
failures which have been corrected. No hazardous wastes, hazardous substances,
hazardous materials, toxic substances or toxic pollutants, as those terms are
used in any Environmental Laws, are managed on any property of any Facility
Party in violation of any regulations promulgated pursuant thereto or any other
Applicable Law, except as could not reasonably be expected to result in a
Material Adverse Effect.


SECTION .5.17 Intellectual Property. Each Facility Party owns, or possesses the
right to use, all of the Trinity Marks, trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other rights that
are reasonably necessary for the operation of its business, without conflict
with the rights of any other Person. To the best knowledge of the Facility
Parties, no slogan or other advertising devise, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Facility Party infringes upon any rights held by any other
Person. No claim or litigation regarding any of the foregoing is pending or
overtly threatened, and no patent, invention, device, application, principle or
any statute, law, rule, regulation, standard or code is pending or, to the
knowledge of any Facility Party, proposed, which, in either case, could
reasonably be expected to have a Material Adverse Effect.
SECTION .5.18 Solvency. The Borrower is and, after consummation of the
transactions contemplated hereby and by the other Transaction Documents and
Lease Documents, will be Solvent.


SECTION .5.19 Disclosure. No statement, information, report, representation, or
warranty made by any Facility Party in any Transaction Document or furnished to
the Agent or any Lender by or on behalf of any Facility Party in connection

94

--------------------------------------------------------------------------------



with any Transaction Document (considered together with all other such
information so furnished) contains any untrue statement of a material fact or
omits any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.


SECTION .5.20 Security Documents.


(a)The Security Agreement is effective to create in favor of the Collateral
Agent, for the ratable benefit of the Protected Parties, a legal, valid and
enforceable security interest in the Collateral and, when the filings,
recordations or other actions described in Section 3.02 of the Security
Agreement shall have been completed, the Security Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the grantors thereunder in the Collateral, in each case to the extent
provided in such Section 3.02.


(b)The Collateral Agent, for the ratable benefit of the Protected Parties, will
at all times have the Liens provided for in the Collateral Documents and,
subject to the filing by the Agent of continuation statements to the extent
required by the Uniform Commercial Code, the Collateral Documents will at all
times constitute valid and continuing liens of record and first priority
perfected security interests in all the Collateral referred to therein, except
as priority may be affected by Permitted Liens.


SECTION .5.21 Ownership. Trinity owns good, valid and marketable title to all
the outstanding common stock of TILC. TILC owns good, valid and marketable title
to all outstanding beneficial interests of the Borrower, free and clear of all
Liens of every kind, whether absolute, matured, contingent or otherwise, and
TILC owns good, valid and marketable title to all outstanding beneficial
interests of the Marks Company, free and clear of all Liens of every kind (other
than Liens encumbering SUBI Certificates issued by the Marks Company which do
not relate to Marks applicable to any Portfolio Railcar), whether absolute,
matured, contingent or otherwise.


SECTION .5.22 Lease Documents. The Borrower has delivered or caused to be
delivered (i) to the Agent, to the extent required under Section 4.03(e), the
original executed counterpart bearing the Chattel Paper Legend and marked as
“Counterpart No. 1” of the Portfolio Leases (or such other original executed
counterpart as is accepted by the Agent) and any other Lease Document to which
the Borrower is a party and (ii) to the Lenders true and complete copies of the
Lease Documents and any amendments or supplements thereto to which the Borrower
is a party, and, except for amendments so disclosed to the Agent and the
Lenders, such documents have not been amended or modified.


SECTION .5.23 Sole Business of the Borrower. The sole business of the Borrower
is the ownership, leasing and financing of Railcars. The Borrower has not
engaged in any activities since its organization (other than those incidental to
its organization and other appropriate steps and arrangement for the payment of
fees to, and director's and officer's insurance for, the officers and directors
of the Borrower, the acquisition and leasing of the Portfolio Railcars and the
funding of the Purchase Price

95

--------------------------------------------------------------------------------



thereof, the authorization and issuance of the Notes, the execution of this
Agreement, and the other Transaction Documents and the Lease Documents to which
it is a party and the activities referred to in or contemplated by such
agreements), and the Borrower has not paid any dividends or other distributions
since its organization, except as permitted pursuant to Section 7.07 hereof.


SECTION .5.24 Separate Corporate Structure; No Employees. At all times since the
Closing Date:
(i)The Borrower is operated as a separate legal entity from Trinity, the Manager
and their Affiliates and will observe all corporate formalities necessary to
remain a legal entity separate and distinct from, and independent of, Trinity,
the Manager and their Affiliates.


(ii)The Borrower has satisfied the minimum capitalization requirements under the
laws of the State of Delaware for purposes of conducting its business.


(iii)The Borrower has complied in all respects with the requirements set forth
in its Organization Documents.


(iv)The Borrower currently corresponds with all third parties with regard to the
business of the Borrower on stationery with letterhead identifying the Borrower
and containing no reference to Trinity, the Manager or their Affiliates (other
than the Borrower).


(v)The Borrower keeps complete and accurate entity records, books, accounts and
minutes separate from those of Trinity, the Manager and any of their Affiliates
(other than the Borrower) or any other Person.


(vi)The Borrower has held itself out to the public (including to creditors of
the Borrower, Trinity, the Manager and their Affiliates) under the Borrower's
own name as a separate and distinct entity.


(vii)The Borrower has not directly or indirectly entered into any transaction
with Trinity, the Manager or any of their Affiliates except as expressly
permitted by the Loan Documents and then in an arm's-length bargain.


(viii)The Borrower has not loaned funds to, guaranteed or become obligated with
respect to claims against, Trinity, the Manager or any of their Affiliates or
any other Person or entity except as expressly permitted by the Loan Documents
or as provided by operation of consolidated group principles of U.S. federal
income tax and ERISA laws.


(ix)The Borrower has kept its assets and liabilities as reflected in its books
and records separate from those of Trinity, the Manager and their Affiliates and
has not and at all times will not commingle such assets and liabilities (except
as expressly permitted pursuant to this Agreement).

96

--------------------------------------------------------------------------------



(x)The Borrower has kept adequate records to permit the segregation of its
assets and liabilities from those of Trinity, the Manager and their Affiliates.


(xi)The Borrower has not held itself out to the public as a division of Trinity
or the Manager, or Trinity or the Manager as a division of the Borrower.


(xii)The Borrower has not induced third parties to rely on the creditworthiness
of Trinity (other than in standard parent guarantees of lessor obligations) or
the Manager in order to have third parties enter into contracts with the
Borrower.


(xiii)The Borrower has and will pay its obligations in the ordinary course of
business as a legal entity separate and distinct from Trinity, the Manager and
their Affiliates.


(xiv)The Borrower has and will keep its funds separate and distinct from any
funds of Trinity, the Manager and their Affiliates (except as contemplated by
the use of the Customer Payments Account and except for misdirected Lease
payments), and will receive, deposit, withdraw and disburse such funds separate
from any funds of Trinity, the Manager and their Affiliates.


(xv)The Borrower has no employees.


(xvi)The Borrower is otherwise in compliance with the corporate governance and
other factual assumptions applicable to it set forth in the “nonconsolidation”
opinion delivered by Winston & Strawn on the Closing Date and Vedder Price P.C.
on May 29, 2009.


SECTION .5.25 Leases. (i) Each Lease shown as an Eligible Lease on the Monthly
Report most recently delivered to the Agent and the Lenders in accordance with
Section 6.01(f) was an Eligible Lease as of the date of such Monthly Report,
(ii) except as otherwise disclosed in writing by the Borrower to the Agent, no
Lease Default or Lease Event of Default known to the Borrower or the Manager
after due inquiry is in existence under any Portfolio Lease and each Portfolio
Lease is in full force and effect, (iii) except as otherwise disclosed in
writing by the Borrower to the Agent and to each Lender, no Lease Event of
Default due to failure to pay rent or Lessee insolvency known to either Facility
Party after due inquiry is in existence under any Portfolio Lease and no
Portfolio Lease has been terminated due to a Lease Event of Default and (iv) the
description of Lease Defaults or Lease Events of Default occurring under a
Lease, if any, included in a Request and any supplement thereto accurately
describes in all material respects Lease Defaults or Lease Events of Default
during the periods described of which any Facility Party is aware after due
inquiry as of the relevant Funding Date.


SECTION .5.26 Railcars. Each Railcar shown as an Eligible Railcar on the Monthly
Report most recently delivered to the Agent and the Lenders in accordance with
Section 6.01(f) was an Eligible Railcar as of the date of such Monthly Report.

97

--------------------------------------------------------------------------------



SECTION .5.27 Sanctioned Person. (a) None of the Borrower, any Subsidiary or any
Person that owns or Controls the Borrower or such Subsidiary is a Sanctioned
Person, and (b) none of the proceeds of the Loans will be used in support of
transactions with any Sanctioned Person.


ARTICLE VI


AFFIRMATIVE COVENANTS


Each Facility Party agrees that so long as any Lender has any Commitment
hereunder or any Obligation or other amount payable hereunder or under any Note
or other Loan Document remains unpaid:
SECTION .6.01 Information. The Borrower will furnish, or cause to be furnished,
to the Agent and each of the Lenders:


(a)Annual Financial Statements.


(i)As soon as available, and in any event within 150 days after the end of each
fiscal year of TILC, a consolidated balance sheet and income statement of TILC
and its consolidated Subsidiaries, as of the end of such fiscal year, and the
related consolidated statements of operations and retained earnings and cash
flows for such fiscal year, and


(ii)As soon as available, and in any event within 90 days after the end of each
fiscal year of Trinity, a consolidated balance sheet and income statement of
Trinity and its consolidated Subsidiaries, as of the end of such fiscal year,
and the related consolidated statements of operations and retained earnings and
cash flows for such fiscal year,


in each case setting forth in comparative form figures for the preceding fiscal
year, all such financial statements to be in reasonable form and detail and
audited by Ernst & Young, LLP or other independent certified public accountants
of recognized national standing reasonably acceptable to the Agent and
accompanied by an opinion of such accountants (which shall not be qualified or
limited in any material respect) to the effect that such financial statements
have been prepared in accordance with GAAP and present fairly the consolidated
financial position and results of operations and cash flows of Trinity or TILC,
as applicable, and their respective consolidated Subsidiaries in accordance with
GAAP consistently applied (except for changes with which such accountants
concur).
(b)Quarterly Financial Statements.


(i)As soon as available, and in any event within 90 days after the end of each
of the first three fiscal quarters in each fiscal year of TILC, a consolidated
balance sheet of TILC and its consolidated Subsidiaries as of the

98

--------------------------------------------------------------------------------



end of such fiscal quarter, together with related consolidated statements of
operations and retained earnings and cash flows for such fiscal quarter and the
then elapsed portion of such fiscal year, and


(ii)As soon as available, and in any event within 45 days after the end of each
of the first three fiscal quarters in each fiscal year of Trinity, a
consolidated balance sheet of Trinity and its consolidated Subsidiaries as of
the end of such fiscal quarter, together with related consolidated statements of
operations and retained earnings and cash flows for such fiscal quarter and the
then elapsed portion of such fiscal year,


in each case setting forth in comparative form figures for the corresponding
periods of the preceding fiscal year, all such financial statements to be in
form and detail and reasonably acceptable to the Agent, and accompanied by a
certificate of the chief financial officer of Trinity or TILC, as applicable, to
the effect that such financial statements have been prepared in accordance with
GAAP and present fairly in all material respects the consolidated financial
position and results of operations and cash flows of Trinity or TILC, as
applicable, in accordance with GAAP consistently applied, subject to changes
resulting from normal year-end audit adjustments and the absence of footnotes
required by GAAP.
(c)Officer's Certificate. At the time of delivery of the financial statements
provided for in Sections 6.01(a) and 6.01(b) above, a certificate of a
Responsible Officer of the Borrower (i) demonstrating compliance with the
financial covenant contained in Section 7.12 by calculation thereof as of the
end of the fiscal period covered by such financial statements and (ii) stating
that no Default, Manager Default, Manager Event of Default or Event of Default
exists, or if any Default, Manager Default, Manager Event of Default or Event of
Default does exist, specifying the nature and extent thereof and what action
each Facility Party proposes to take with respect thereto.


(d)Borrowing Base Certificates. Not later than the second Business Day prior to
each Settlement Date, a Borrowing Base Certificate as of the end of the
immediately preceding calendar month, substantially in the form of Exhibit A-6
hereto and certified by a Responsible Officer of each Facility Party to be true
and correct as of the date thereof.


(e)Notices Regarding Collateral. Promptly upon receipt from any Manufacturer,
the Manager, any Lessee or any Lessee's insurance carrier or broker, copies of
any material notice, communication, document or agreement related to any
Portfolio Railcar or other Collateral. Promptly upon a Responsible Officer of
any Facility Party obtaining knowledge thereof, notice of Liens with respect to
any Portfolio Railcar other than Permitted Liens.


(f)Monthly Report. Not later than the second Business Day prior to each
Settlement Date a Monthly Report setting forth the information contained in such
Monthly Report for the Measuring Period ending most recently prior to such date

99

--------------------------------------------------------------------------------



(provided that if and to the extent such information is available only from a
Lessee or the Agent, the Borrower's obligation to provide such information shall
be limited to providing such information as the Facility Parties are able to
obtain from the Agent and such Lessee through commercially reasonable efforts to
enforce applicable provisions of the applicable Lease), including a complete
list showing the Manufacturer, type, car number, date of manufacture and Mark of
each Portfolio Railcar and each Lease with respect thereto, together with an
executed and fully completed officer's certificate substantially in the form of
Exhibit M hereto (if expenses are to be reimbursed to the Manager as described
in such certificate). The Agent shall review the Monthly Report and, in its sole
discretion, provide the Borrower with any corrections or supplemental
information regarding the Loans or amounts paid into or held in the Accounts,
which corrections and/or information the Borrower shall include in a revised
Monthly Report. Not later than the second Business Day after receipt of any
corrections or supplemental information provided by the Agent (or, absent any
such corrections or supplemental information, not later than the second Business
Day after such Settlement Date), the Borrower shall provide the Lenders with a
copy of the Monthly Report, as revised pursuant to the preceding sentence.


(g)Auditor's Reports. Promptly upon receipt thereof, a copy of any other report
or “management letter” submitted by independent accountants to any Trinity Party
in connection with any annual, interim or special audit of the books of such
Trinity Party.


(h)Notices. Prompt notice of: (i) the occurrence of any Default, Manager
Default, Manager Event of Default or Event of Default; (ii) the occurrence of
any Lease Default or Lease Event of Default; and (iii) any matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect,
including: (A) breach or non-performance of, or any default under, a Contractual
Obligation of any Trinity Party; (B) any dispute, litigation, investigation or
proceeding between any Trinity Party and any Governmental Authority; (C) any
litigation, investigation or proceeding affecting any Trinity Party in which the
amount involved exceeds $0, in the case of the Borrower, or $10,000,000, in the
case of the Trinity Parties, or in which injunctive relief or similar relief is
sought, which relief, if granted, could be reasonably expected to have a
Material Adverse Effect; (D) the occurrence of any ERISA Event; and (E) any
material change in accounting policies or financial reporting practice by
Trinity or TILC. Each notice pursuant to this Section 6.01(h) shall (i) be
accompanied by a statement of a Responsible Officer of the Borrower (or the
Manager on its behalf) setting forth details of the occurrence referred to
therein and stating what action each Facility Party has taken and proposes to
take with respect thereto and (ii) if applicable, describe with particularity
any and all provisions of this Agreement or the other Loan Documents that have
been breached.


(i)Domestication in Other Jurisdiction. As soon as reasonably practicable after
resolving to effect a change in the form or jurisdiction of organization of any
Facility Party, written notice of such intent, and in any event not less than 30
days prior to any change in the form or jurisdiction of organization of any
Facility Party, a copy of

100

--------------------------------------------------------------------------------



all documents and certificates intended to be filed or otherwise executed to
effect such change.


(j)Agreed-Upon Procedures Report. With reasonable promptness after the receipt
thereof by any Trinity Party, a copy of any report produced by FTI Consulting,
Inc. in connection with an Agreed-Upon Procedures Audit conducted pursuant to
Section 6.10(b).


(k)Other Information. With reasonable promptness upon request therefor, such
other information regarding the business, properties or financial condition of
any Trinity Party as the Agent or any Lender may reasonably request.


SECTION .6.02 Preservation of Existence and Franchises; Authorizations,
Approvals and Recordations. Each Facility Party will do all things necessary to
preserve the legality, validity, binding effect or enforceability of this
Agreement, the Notes or any other Lease Document or Transaction Document, or
permit the making of any payment or the transfer or remittance of any funds by
the Borrower under this Agreement, the Notes or any other Lease Document or
Transaction Document.


SECTION .6.03 Books and Records. The Borrower will keep complete and accurate
books and records of its transactions in accordance with good accounting
practices on the basis of GAAP (including the establishment and maintenance of
appropriate reserves) and shall keep full and accurate books relating to the
Collateral, including, but not limited to, the originals of all documentation
with respect thereto (other than original executed copies of the Portfolio
Leases delivered to the Agent or its nominee under the Loan Documents), all
credits granted thereon, all merchandise returned and all other dealings
therewith, and the Borrower will make the same available to the Agent for
inspection, at the Borrower's own cost and expense, as provided in Section
6.10(a). Upon direction of the Agent, the Borrower shall stamp or otherwise mark
such books and records in such manner as the Agent may reasonably require in
order to reflect the Security Interests. The Borrower will keep, or, with
respect to the Portfolio Railcars and the Portfolio Leases, cause the Manager to
keep, at all times books of record and account adequate to identify the
Portfolio Railcars and Portfolio Leases and to locate the Portfolio Railcars and
Portfolio Leases and, to the extent that the Lessee is required to provide such
information pursuant to the applicable Portfolio Lease, to disclose its use,
maintenance, condition and the income generated to the Borrower through the use
thereof, in which full, true and correct entries will be made.


SECTION .6.04 ERISA. The Borrower will not maintain or otherwise be or become
liable or contingently liable in respect of any Pension Plan or Multiemployer
Plan.


SECTION .6.05 Payment of Taxes and Other Debt. Each Facility Party will pay and
discharge (i) all material taxes, assessments and other governmental charges or
levies imposed upon it, or upon its income or profits, or upon any of its
properties, before they shall become delinquent, (ii) all lawful claims
(including claims for labor, materials and supplies) which, if unpaid, might
give rise to a Lien upon any of the Collateral and

101

--------------------------------------------------------------------------------



(iii) all of its other Debt as it shall become due; provided, however, that no
Facility Party shall be required to pay any such tax, assessment, charge, levy,
claim or Debt which is being contested or negotiated in good faith by
appropriate proceedings diligently pursued and as to which adequate reserves
have been established in accordance with GAAP, unless the failure to make any
such payment could reasonably be expected to have a Material Adverse Effect.


SECTION .6.06 Insurance; Certain Proceeds. (a) The Borrower will at all times
maintain in full force and effect insurance in such amounts, covering such risk
and liabilities and with such deductibles or self-insurance retentions as are in
accordance with normal industry practice (or as are otherwise required by the
Collateral Documents), and in any event in compliance with the requirements of
Schedule 6.06 hereof. Notwithstanding the generality of the foregoing, (i) with
respect to any Portfolio Railcar subject to a Lease, the Borrower agrees that it
(or the Manager acting on its behalf) shall enforce the provisions of the Lease
against the applicable Lessee as to all required insurance pursuant to the terms
thereof, (ii) with respect to any Portfolio Railcar not subject to a Net Lease,
in addition to its covenants with respect to the Collateral described herein and
of Schedule 6.06 hereof, the Borrower shall comply with the provisions of the
Management Documents regarding insurance for such Portfolio Railcar, and (iii)
the Borrower shall ensure that at all times insurances against physical damage
of the Portfolio Railcars shall be in effect (which may be accomplished pursuant
to a contingent physical damage policy) in an amount not less than the
replacement cost of such Portfolio Railcars, subject to an aggregate limit of
not less than $2,500,000 per occurrence; provided that such coverage may provide
for deductible amounts of not more than $50,000 per occurrence (or $100,000, in
the event that (i) coverage providing for a $50,000 deductible amount is not
then available on commercially reasonable terms or (ii) a deductible amount of
$100,000 is then customary in the railcar leasing industry with respect to such
coverage). The Collateral Agent shall be named as loss payee or mortgagee, as
its interest may appear, with respect to all such property and casualty policies
and additional insured with respect to all such other policies (other than
workers' compensation and employee health policies, if any), and each provider
of property damage insurance shall agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the Collateral
Agent, (i) that the insurance carrier shall pay all proceeds otherwise payable
to the Borrower under such policies jointly to the Borrower and the Collateral
Agent (which agreement shall be evidenced by a “standard” or “New York” lender's
loss payable endorsement in the name of the Collateral Agent), (ii) to waive all
claims for insurance premiums against the Collateral Agent and the Protected
Parties, (iii) to provide coverage to the Collateral Agent for the benefit of
the Protected Parties regardless of the breach by the Borrower of any warranty
or representation made therein, (iv) that no such policy is subject to
co-insurance, and (v) that it will give the Collateral Agent thirty days' prior
written notice before any such policy or policies shall be materially altered,
terminated or canceled, and that no act or default of any Facility Party or any
other Person (other than non payment of premiums) shall affect the rights of the
Collateral Agent or the Lenders under such policy or policies. The Borrower
assumes all liability and responsibility in connection with the Portfolio and
other property and assets acquired by it and the liability of the Borrower to
pay the Obligations shall in no way be affected or diminished by reason of the
fact that any such

102

--------------------------------------------------------------------------------



property may be lost, destroyed, stolen, damaged or for any reason whatsoever
unavailable to the Borrower.


(a)Any cash receipts from a Casualty or Condemnation (whether by way of Casualty
Proceeds or Lessee indemnity payments or otherwise) received by either of the
Borrower or the Collateral Agent shall be deposited into the Modifications and
Improvements Account and, subject to Section 2.07(c)(iii), applied pursuant to
Section 2.07(c)(i) or Section 2.07(c)(ii), as applicable (except for (i)
Excepted Payments, which shall be payable to the Persons for whose benefit any
such payment is made and (ii) in respect of an Event of Loss, which shall be
applied in the same manner as Net Cash Proceeds).


Upon the request of the Collateral Agent from time to time, the Borrower will
promptly and duly execute and deliver any and all such further instruments and
documents as may be specified in such request which are reasonably necessary to
perfect, preserve or protect the security interests created or intended to be
created for the Replacement Railcars referred to herein, or to establish that
the Borrower has title to such Railcars.
(b)The Borrower shall not operate any Portfolio Railcar or suffer any Portfolio
Railcar to be operated in violation of any provision of any insurance policy in
effect with respect to such Railcar or in any jurisdiction where all of the
insurance required hereunder shall not remain in full force and effect or in
violation of any law, treaty, statute, rule, directive, regulation or order of
any Governmental Authority having jurisdiction over such Portfolio Railcar or in
violation of any applicable certificate, license or registration relating to
such Portfolio Railcar issued by any such Governmental Authority.


(c)In connection with the covenants set forth in this Section 6.06, it is
understood and agreed that:


(i)none of the Collateral Agent, the Agent, the Lenders or their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 6.06, it being
understood that (A) the Borrower shall look solely to its insurance companies or
any other parties other than the aforesaid parties for the recovery of such loss
or damage and (B) such insurance companies shall have no rights of subrogation
against the Collateral Agent, the Agent, the Lenders or their agents or
employees; provided, however, that if the insurance policies do not provide
waiver of subrogation rights against such parties, as required above, then the
Borrower hereby agrees to waive its right of recovery, if any, against the
Collateral Agent, the Agent, the Lenders and their agents and employees, to the
extent permitted by law;


(ii)the Borrower will permit an insurance consultant retained by the Agent, at
the expense of the Borrower, to review from time to time the insurance

103

--------------------------------------------------------------------------------



policies maintained by or on behalf of the Borrower annually or upon the
occurrence of an Event of Default; and


(iii)the Required Lenders shall have the right from time to time to require the
Borrower to keep other insurance in such form and amount as the Agent or the
Required Lenders may reasonably request; provided that such insurance shall be
obtainable on commercially reasonable terms; and provided, further, that the
designation of any form, type or amount of insurance coverage by the Agent or
the Required Lenders under this Section 6.06 shall in no event be deemed a
representation, warranty or advice by the Agent or the Lenders that such
insurance is adequate for the purposes of the business of the Borrower or the
protection of its properties.


SECTION .6.07 Operation, Use and Maintenance.


(a)Operation and Use. The Borrower will and will require each Lessee to use the
Portfolio Railcars only for lawful purposes and shall use and operate and
require each Lessee to use and operate the Portfolio Railcars in compliance in
all material respects with Applicable Law, except for so long as the Borrower or
a Lessee is contesting in good faith by appropriate proceedings diligently
conducted the validity or application of such Applicable Law in any reasonable
manner. The Portfolio Railcars may not be located or used in any country other
than the United States, Canada or Mexico.


(b)Maintenance. The Borrower will and will require each Lessee to keep, repair
and maintain the Portfolio Railcars (i) in good order and operating condition
according to industry practice for Railcars of similar age and vintage, ordinary
wear and tear excepted, (ii) in compliance in all material respects with
Applicable Law, except for so long as the Borrower or a Lessee is contesting in
good faith by appropriate proceedings diligently conducted the validity or
application of such Applicable Law in any reasonable manner, (iii) suitable for
use in interchange in accordance with the Interchange Rules and (iv) at least as
well in all material respects as it would for other similar equipment owned or
operated by the Borrower. In addition to (but without limitation of) the
foregoing obligation of the Borrower,


(i)with respect to any Portfolio Railcar subject to a Net Lease, the Borrower
will use reasonable commercial efforts to cause the Lessee of such Railcar to
comply with the maintenance requirements set forth in such Lease, and


(ii)with respect to any Portfolio Railcar not subject to a Net Lease, the
Borrower will cause the Railcar to comply with the maintenance requirements set
forth in the Management Agreement.


(c)Identification Numbers. The Borrower may change or permit to be changed the
identifying number of any Portfolio Railcar in accordance with its or the
Manager's normal business practices at the time applied in a nondiscriminatory
manner.

104

--------------------------------------------------------------------------------



Concurrently with the delivery of each Monthly Report or promptly upon request
of the Collateral Agent if there exists an Event of Default, the Borrower (or
the Manager on its behalf) shall deliver to the Collateral Agent a list of the
identifying numbers of all Portfolio Railcars that have been changed within the
period covered by such Monthly Report and prior thereto to the extent not
previously disclosed by the Borrower and evidence of the filing, recording or
depositing in such public offices where the Security Agreement (or memoranda or
notices thereof) have been filed, recorded or deposited reflecting any changes
in identifying numbers which have occurred within such period and prior thereto
to the extent not previously disclosed by the Borrower as may be necessary to
preserve and perfect the interest of the Collateral Agent and the Lenders in the
Portfolio Railcars whose identifying numbers have changed.


(d)Insignia. Except as provided in Section 6.07(c), the Borrower will not allow
the name of any Person to be placed on any Railcar as a designation that might
be interpreted as a claim of ownership; provided, however, that the Borrower may
permit any of the Portfolio Railcars to be lettered with the names, trademarks,
initials or other insignia customarily used by the Borrower or its Affiliates
(including the Marks Company), or any Lessee or its Affiliates, on railroad
equipment used or leased by such Person of the same or a similar type for
convenience of identification of its right to use such Portfolio Railcar under
any applicable Lease, and any of the Portfolio Railcars may be lettered in an
appropriate manner for convenience of identification of the interest of the
Borrower or any Lessee therein.


SECTION .6.08 Replacement of Parts; Modifications and Improvements.


(a)Replacement of Parts. The Borrower, at its sole cost and expense (whether
from the Maintenance Reserve Account, by reimbursement of expenses incurred by
the Manager, approved by the Agent and paid pursuant to Section 2.07(c) or
otherwise), will as promptly as practicable replace, or cause any Lessee to
replace, all Parts with respect to Portfolio Railcars that may from time to time
become worn out, obsolete, lost, stolen, destroyed, seized, confiscated, damaged
beyond repair or permanently rendered unfit for use for any reason whatsoever.
In addition, in the course of maintenance, service, repair, overhaul or testing,
the Borrower, or a Lessee, at its sole cost and expense, may remove any Part,
whether or not worn out, obsolete, lost, stolen, destroyed, seized, confiscated,
damaged beyond repair or permanently rendered unfit for use. All replacement
Parts shall be selected and installed in accordance with the Borrower's or the
Manager's normal business practices at that time applied in a nondiscriminatory
manner, and shall be free and clear of all Liens except Permitted Liens and
shall be in good operating condition.


(b)Modifications and Improvements. The Borrower, at its expense (whether from
the Modifications and Improvements Account, by reimbursement of expenses
incurred by the Manager, approved by the Agent and paid pursuant to Section
2.07(c) or otherwise), shall make or cause to be made such modifications and
improvements to each Portfolio Railcar: (i) to the extent required of the
Borrower by the terms of the applicable Lease or (ii) as may be (A) set forth as
requiring present compliance in any mandatory directives adopted by any
Governmental Authority or (B) required from time

105

--------------------------------------------------------------------------------



to time to meet the applicable standards of the Governmental Authority having
jurisdiction over it or the appropriate Railcar or the standards of any
applicable maintenance program, unless the validity of such standard is being
contested in good faith by appropriate proceedings.


(c)Except as expressly provided in this Section 6.08, the Borrower shall not
make or permit to be made any modifications and improvements to any Portfolio
Railcar without the prior written consent of the Agent, which consent may be
granted or withheld in the Agent's reasonable discretion.


SECTION . 6.09 Use of Proceeds. The Borrower will use the proceeds of the Loans
solely for the purposes set forth in Section 5.14, which comply in all respects
with Applicable Law, including Anti-Money Laundering Laws and Prohibited Nations
Acts.


SECTION .6.10 Audits/Inspections/Appraisals.


(a)Audits and Inspections. Upon reasonable notice and during normal business
hours, each Facility Party will permit representatives appointed by the Agent or
any Lender (at the expense of the Agent or such Lender, as applicable, except as
set forth in the proviso hereto), including independent accountants, agents,
employees, attorneys and appraisers, to visit, audit and inspect its property
and operations, including its books, records, reports and other papers related
to the Collateral or to its accounts receivable and inventory, its facilities
and its other business assets, and to make photocopies or photographs thereof
and to write down and record any information such representatives obtain and
shall permit the Agent or any Lender or such representatives to investigate and
verify the accuracy of information provided to the Agent or Lenders and to
discuss all such matters with the officers and independent accountants and
representatives of each Facility Party; provided that (i) so long as no Event of
Default or Manager Event of Default or Manager Default has occurred and is
continuing, the Borrower shall pay the costs and expenses incurred in connection
with one such audit or inspection a year conducted at the request of the Agent
or the Required Lenders and (ii) if an Event of Default or a Manager Event of
Default or Manager Default shall have occurred and be continuing, the Borrower
shall pay the costs and expenses of any and all such inspections conducted at
the request of the Agent or the Required Lenders. The Borrower will cooperate
with the Agent to resolve, in a commercially-reasonable manner, all issues, if
any, discovered in the course of such audit or inspection or in the course of
any Agreed-Upon Procedures Audit. The Borrower will from time to time upon the
reasonable request of the Agent, permit the Agent, the Collateral Agent or
professionals (including investment bankers, consultants, attorneys, accountants
and appraisers) retained by the Agent to (x) conduct evaluations and appraisals
of (A) the Borrower's practices in the computation of the Borrowing Base and
(B) subject to the provisions of Section 6.10(c) below, in the case of Railcars,
the assets included in the Collateral and (y) subject to restrictions and
procedures on inspection of the Portfolio Railcars in any applicable Lease,
conduct a physical inspection of any Portfolio Railcar or otherwise obtain a
Physical Inspection Report with respect thereto at any time after the occurrence
and during the continuance of an Event of Default, and the Borrower will pay the
reasonable fees and expenses of such

106

--------------------------------------------------------------------------------



professionals in accordance with Section 11.04. In addition to the foregoing,
the Borrower agrees that (x) not later than the 60th day after the Closing Date,
the Borrower will deliver to the Agent a Physical Inspection Report with respect
to a representative sampling of not less than five percent and up to ten percent
of the Railcars intended to become Portfolio Railcars on the Closing Date and
(y) thereafter, (A) a copy of any Physical Inspection Report obtained by the
Borrower (or by the Manager on its behalf) with respect to any Portfolio Railcar
or proposed Portfolio Railcar and (B) in the event the Borrower acquires a group
of Railcars from a seller other than the relevant Manufacturer thereof, a
Physical Inspection Report with respect to a representative sampling of 10.00%
or such higher percentage of such group of Railcars as may be agreed by the
Borrower and the Agent.


(b)Agreed-Upon Procedures Audit. Annually, upon reasonable notice and during
normal business hours, each Facility Party will permit representatives from FTI
Consulting, Inc. or such other auditing firm reasonably acceptable to the
Facility Parties (at the expense of the Borrower) to visit, audit and inspect
its property and operations and conduct an agreed-upon procedures audit, which
will be limited to the scope set forth on Schedule 6.10 (each, an “Agreed-Upon
Procedures Audit”); provided that, such Agreed-Upon Procedures Audit will not be
counted for purposes of the limit set forth in clause (i) of Section 6.10(a)
above. The Facility Parties intend that the next such Agreed-Upon Procedures
Audit will be completed on or before March 1, 2014, and on an annual basis
thereafter.


(c)Appraisals. The Borrower shall at its expense provide an Independent
Appraisal with respect to all of the Portfolio Railcars
(i)on the Amendment Closing Date,
(ii)on the Revolving Termination Date,
(iii)six months after the Revolving Termination Date and every sixth Settlement
Date thereafter,
(iv)at the request of the Agent, not more frequently than twice in any calendar
year, and
(v)at any time after the occurrence and during the continuation of any Event of
Default or Manager Event of Default, following the request of the Agent acting
at the reasonable request of any Lender.


The Agent also may at any time and from time to time obtain an Independent
Appraisal of any Railcar (in addition to the Independent Appraisal required
pursuant to this Section 6.10(c)) at its own expense. Each Independent Appraisal
delivered pursuant to this Section 6.10(c) shall be in form and substance
reasonably satisfactory to the Agent; provided that with respect to any Railcar,
when appropriate and acceptable to the Agent, any such Independent Appraisal may
be in the form of a letter from an Independent Appraiser confirming the
Independent Appraisal previously delivered by such Independent Appraiser with
respect to such Railcar; provided further that, Independent



107

--------------------------------------------------------------------------------



Appraisals of any Railcar shall be based on the most recent Physical Inspection
Report (if any) of such Railcar.
SECTION .6.11 Stamp Tax. If any jurisdiction in which any Portfolio Railcar is
registered, operated or located, from time to time, requires the payment of a
stamp tax, fee or its equivalent in order to perfect the Collateral Agent's
security interest in such Railcar or otherwise to allow the Agent to realize
upon the Collateral, the Borrower shall pay the amount of such stamp tax, fee or
its equivalent in accordance with Section 2.07(c).
SECTION .6.12 Follow-On Leases. Any Portfolio Lease which was not in place as of
the applicable Funding Date (and described in the applicable Notice of
Borrowing) (a “Follow-On Lease”) (i) will be an Eligible Lease, (ii) will only
be a lease of Eligible Railcars and (iii) will have satisfied the conditions
precedent described in Section 4.03 hereof. If any of clause (i), (ii) or (iii)
of this Section 6.12 shall not have been satisfied prior to the execution of the
applicable Follow-On Lease, the Borrower (or the Manager on its behalf) shall
forward the proposed Follow-On Lease to the Agent, together with all related
Lease Documents, financial and credit information regarding the proposed Lessee,
for approval, which approval, in each case, shall be determined in the Agent's
sole and exclusive discretion.


SECTION .6.13 Accounts.


(a)The Borrower shall cause to be established one or more accounts with the
Depositary pursuant to the Depository Agreement in the name of the Borrower. The
Borrower shall cause the Depositary to create the Collection Account, the
Custody Account, the Depository Account, the Liquidity Reserve Account, the
Maintenance Reserve Account, the Discretionary Account and the Modifications and
Improvements Account, in each case in accordance with the terms of the
Depository Agreement. The Borrower shall notify (and the Borrower hereby
authorizes the Collateral Agent so to notify), in each case following the
occurrence and during the continuation of a Manager Default or an Event of
Default, each Lessee and other account debtors of the Borrower in writing that
each Lease and other accounts receivable of the Borrowers has been assigned to
the Collateral Agent under the Loan Documents for the benefit of the Protected
Parties. The Borrower also shall notify and instruct each Lessee that all
payments due or to become due under each Portfolio Lease (except for Excepted
Payments (which shall be payable to the Persons for whose benefit any such
payment is made)) or otherwise in respect of amounts and other receivables of
the Borrower are to be made directly to the Customer Payments Account (or, after
the occurrence of the Customer Collections Account Administration Agreement
Severance, the Collection Account).


(b)Any amounts from time to time held in the Collection Account, the Maintenance
Reserve Account, the Modifications and Improvements Account, the Discretionary
Account and the Liquidity Reserve Account may be invested in Cash Equivalents
(subject to the provisions of the Depository Agreement), at the Borrower's risk
as directed in writing by the Borrower, until the application thereof in
accordance

108

--------------------------------------------------------------------------------



with Section 2.07(c) hereof. Upon the occurrence and during the continuance of
an Event of Default, the Agent may direct by notice the Depositary to pay to the
Agent the amount specified in such notice from the Account(s) specified in such
notice, and the Agent shall apply such amounts received from the Depositary to
the repayment of the Obligations in accordance with the applicable provisions of
Section 2.07(c).


(c)Subject to the provisions of the Depository Agreement, the Agent may from
time to time in its sole discretion (and, to the extent such application would
have the effect of curing a Default under Section 9.01(a) hereof or if the Loans
have become or been declared immediately due and payable pursuant to Section
9.02, shall) instruct the Depositary to pay into the Collection Account any
amounts from time to time on deposit in the Liquidity Reserve Account; provided
that, so long as no Event of Default shall have occurred and then be continuing,
(i) the Agent shall have consulted with the Borrower prior to giving such
instruction and (ii) if and to the extent determined by the Agent and the
Borrower that a reserve is required to be held in the Accounts in respect of
anticipated claims by a Lessee for payment of deposit, maintenance reserves or
insurance or indemnity payments, such reserve shall be retained in the Accounts.


(d)Any amounts deposited into the Collection Account pursuant to this Section
6.13 shall be applied by the Agent in accordance with Section 2.07(c).


(e)The Manager hereby agrees to allocate all Cash Flow from the Customer
Payments Account to the Collections Account in accordance with the Customer
Collections Account Administration Agreement.


SECTION .6.14 Manager.


(a)The Borrower acknowledges and agrees that, subject to the provisions of the
next sentence, while any Obligation remains outstanding, TILC shall remain the
Manager. The Borrower, the Manager and the Agent further agree that, upon the
occurrence and continuance of an Event of Default or a Manager Event of Default
and as otherwise provided in the Management Documents, the Agent (acting at the
direction of the Required Lenders), without the consent of any Facility Party,
shall have the right (and on the direction of the Required Lenders, the
obligation) to remove the Manager, terminate any Management Document(s) and/or
cause a Customer Collections Account Administration Agreement Severance to
occur, appoint a new Manager that is reasonably satisfactory to both the Agent
and the Required Lenders, in accordance with Section 8.04 or Section 8.06 of the
Management Agreement, deliver the Payment Notice/Lessor Rights Notice to any and
all Lessees with respect to any and all of the Portfolio Leases and enter into
new Management Document(s) with such new Manager; provided that, as a condition
precedent to the Agent removing and replacing the Manager, the Agent shall
request from each Rating Agency, a determination whether, as a result of such
removal or replacement, it would cause the rating of the Notes to be reduced or
withdrawn.


(b)The Borrower, the Manager and the Agent agree that upon the occurrence and
continuance of an Event of Default, a Manager Default, a Manager Event of

109

--------------------------------------------------------------------------------



Default or any event set forth in clauses (i) through (viii) of Section 6(a) of
the Customer Collections Account Administration Agreement, the Agent shall, at
the direction of the Required Lenders, take all other actions necessary to
appoint a successor to the Manager in its duties thereunder in accordance with
Section 6(a) thereof.


SECTION .6.15 Action after an Event of Default. Following the occurrence and
during the continuance of an Event of Default, each Facility Party shall, in
connection with taking any action or exercising any rights or remedies under any
Lease Document or Management Document, comply with all applicable written
instruction from the Agent (it being understood that such Facility Party will
not be considered in breach of this Section 6.15 or any other provision of any
Transaction Document solely by virtue of complying with such written
instructions).


SECTION .6.16 Compliance with Separate Corporate Structure; Employees. The
Borrower will comply with Section 5.24 on an ongoing basis.


SECTION .6.17 Required Disclosures. Promptly, following a request by the Agent
or any Lender, the Borrower shall provide all documentation and other
information the Agent or any Lender reasonably requests about the Borrower or
any Affiliate thereof in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.


ARTICLE VII


NEGATIVE COVENANTS


Each Facility Party agrees that so long as any Lender has any Commitment
hereunder or any Obligations or other amount payable hereunder or under any Note
or other Loan Document remains unpaid:
SECTION .7.01 Limitation on Debt. The Borrower will not incur, create, assume or
permit to exist any Debt, including, without limitation, Derivatives Obligations
except:
(i)Debt of the Borrower under this Agreement and the other Loan Documents; and
(ii)Derivatives Obligations of the Borrower under Derivatives Agreements to the
extent entered into after the Closing Date with the express written consent of
the Agent to manage interest rate risks and not for speculative purposes;
provided, however, that, for the avoidance of doubt, (A) no such Derivatives
Agreement shall require the posting of collateral and (B) the Borrower shall not
post any collateral in respect of any Derivatives Agreement, in each case other
than collateral which is subject or which is purported to be subject to the
Liens granted by the Collateral Documents.


SECTION .7.02 Restriction on Liens. The Borrower will not create, incur, assume
or permit to exist any Lien on any property or assets now owned or hereafter

110

--------------------------------------------------------------------------------



acquired by it or on any income or rights in respect of any thereof, except
Permitted Liens.
SECTION . Nature of Business. The Borrower will not alter the character or
conduct of the business conducted by it as of the Closing Date and activities
directly related thereto.


SECTION .7.03 Consolidation, Merger and Dissolution. The Borrower will not enter
into any transaction of merger or consolidation or liquidate, wind up or
dissolve itself or its affairs (or suffer any liquidations or dissolutions).


SECTION .7.04 Asset Dispositions. The Borrower will not make or permit or
consent to any Asset Disposition; provided that (i) the Borrower may make or
permit or consent to any Asset Disposition by way of Event of Loss or
Condemnation, so long as the Net Cash Proceeds of such Asset Disposition shall
have or upon receipt shall be delivered to the Depositary in accordance with
Section 6.06 for application in accordance with Section 2.07, (ii) the Borrower
may make or permit or consent to any Asset Disposition to a Lessee pursuant to a
purchase option in the applicable Lease if (A) the consideration therefore is
cash or Cash Equivalents; (B) no Collateral Deficiency shall result or shall be
increased as a result of such Asset Disposition and (C) the Net Cash Proceeds of
such Asset Disposition shall have or simultaneously therewith be delivered to
the Depositary for deposit to the Collection Account for application in
accordance with Section 2.07 and (iii) with the prior written consent of the
Agent, to be granted or withheld in the Agent's sole discretion, the Borrower
may make or permit or consent to any other Asset Disposition (including in
connection with a Securitization) if (A) the consideration therefor is cash or
Cash Equivalents; (B) no Collateral Deficiency shall exist immediately before or
immediately after giving effect to such transaction, (C) no Default or Event of
Default shall have occurred and be continuing immediately before or immediately
after giving effect to such transaction and (D) the Net Cash Proceeds of such
Asset Disposition equal to the amount required to be paid into the Collection
Account pursuant to Section 2.07(b)(iv) or Section 2.07(b)(v), as applicable,
shall have or simultaneously therewith be delivered to the Depositary for
deposit to the Collection Account. Upon consummation of an Asset Disposition
permitted under and application of the proceeds thereof in accordance with this
Section 7.05, the Collateral Agent shall (to the extent applicable) deliver to
the Borrower, upon the Borrower's request and at the Borrower's expense, such
documentation as is reasonably necessary to evidence the release of the
Collateral Agent's security interests, if any, in the assets being disposed of,
including amendments or terminations of Uniform Commercial Code Financing
Statements, if any.


SECTION .7.05 Investments. The Borrower will not hold, make or acquire, any
Investment in any Person, except that:


(i)the Borrower may invest in cash and Cash Equivalents pursuant to this
Agreement and the Depository Agreement;



111

--------------------------------------------------------------------------------



(ii)the Borrower may acquire and hold receivables owing to it, if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;
(iii)the Borrower may acquire and own Investments (including Debt obligations)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business; and
(iv)the Borrower may purchase Eligible Railcars, Eligible Leases and other
related inventory, machinery and equipment in the ordinary course of business.


SECTION .7.07 Restricted Payments, etc. The Borrower will not declare or pay any
Restricted Payments (other than Restricted Payments payable solely in Equity
Interests (exclusive of Disqualified Stock) of the Borrower), except that, so
long as no Manager Default, Default or Event of Default has occurred and is
continuing, the Borrower may make Restricted Payments from time to time to the
extent cash is made available to the Borrower pursuant to Section 2.07(c).


SECTION .7.08 Transactions with Affiliates. The Borrower will not engage in any
transaction or series of transactions with (i) any officer, director, holder of
any Equity Interest in or other Affiliate of the Borrower or (ii) any Affiliate
of any such officer, director, holder or Affiliate, other than (A) the payment
of the Manager's Fees as provided in Section 2.07(c), (B) Manager Advances
pursuant to the Management Agreement and Section 2.07(c), (C) transfers of
assets permitted by Section 7.05, (D) as otherwise expressly provided for or
contemplated in any Loan Document and (E) so long as no Default or Event of
Default has occurred and is continuing, other transactions (including the
purchase of Railcars) which are engaged in by the Borrower in the ordinary
course of its business on terms and conditions as favorable to it as would be
obtainable by it in a comparable arms'-length transaction with an independent,
unrelated third party.


SECTION .7.09 Fiscal Year; Organization and Other Documents. The Borrower will
not (i) change its fiscal year, (ii) except with the consent of the Agent and
the Required Lenders, enter into any amendment, modification or waiver to its
Organization Documents, (iii) except with the consent of the Agent, amend,
modify, extend, renew, cancel or terminate the Asset Contribution and Purchase
Agreement, any Bill of Sale, any other Sale Document, any Management Document,
any Lease Document or any other Assigned Agreement (as defined in the Security
Agreement), waive any default under or breach of any such agreement, compromise
or settle any material dispute, claim, suit or legal proceeding relating to any
such agreement, sell or assign any such agreement or interest therein, consent
to or permit or accept any prepayment of amounts to become due under or in
connection with any such agreement, except as expressly provided therein, or
take any other action in connection with any such agreement which would impair
the value of the interests or rights of the Borrower thereunder or which would
impair the



112

--------------------------------------------------------------------------------



interests or rights of the Agent under this Agreement, except that, unless the
Agent shall have notified the Borrower upon the occurrence of an Event of
Default that this exception is no longer available or if the same would
otherwise be adverse in any material respect to the interests of the Agent and
the Lenders, the Borrower may (or may permit the Manager to) modify, make
adjustments with respect to, extend or renew any Assigned Agreements in the
ordinary course of business, and except that Sections 7.13 and 7.14 shall govern
the right of the Borrower to waive or permit the waiver of a Lease Default or
Lease Event of Default or (iv) enter into any amendment, modification or waiver
to any Management Document or the Asset Contribution and Purchase Agreement, in
each case as in effect on the Amendment Closing Date which is in any manner
adverse to the interests of the Agent, the Collateral Agent or the Lenders. The
Borrower will promptly provide the Lenders with copies of all amendments to the
foregoing documents and instruments as in effect as of the Amendment Closing
Date.


SECTION .7.10 Additional Negative Pledges. The Borrower will not enter into,
assume or become subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien upon its properties or assets, whether
now owned or hereafter acquired, or requiring the grant of any security for an
obligation if security is given for some other obligation, except pursuant to
this Agreement and the other Loan Documents.


SECTION .7.11 Impairment of Security Interests. No Facility Party will take or
omit to take any action which action or omission might or would materially
impair the security interests in favor of the Collateral Agent with respect to
the Collateral.


SECTION .7.12 Debt Service Coverage Ratio. The Debt Service Coverage Ratio as of
any Settlement Date will not be less than 1.10 to 1.00.


SECTION .7.13 No Amendments to the Lease Documents. Without prior written
consent of the Agent or as expressly provided by the terms of this Agreement, no
Facility Party will amend, modify, consent to or permit any change in the terms
or otherwise alter or grant any consent or approval under any Lease Document in
a manner which would materially and adversely affect the Agent, the Collateral
Agent or Lenders.


SECTION .7.14 Lease Default. Without the prior written consent of the Agent,
which consent may be granted or withheld at the Agent's sole discretion, no
Facility Party will waive (or permit the waiver of) a Lease Default or Lease
Event of Default under a Lease; provided, however, that unless a Default arising
from the failure to make a payment when due hereunder or an Event of Default has
occurred and is continuing, the Borrower may elect, in its reasonable discretion
and upon written notice to the Agent, to give such waiver (or permit such
waiver), so long as such waiver is limited to the particular facts giving rise
to such Lease Default or Lease Event of Default and does not prejudice the
Borrower's (or Collateral Agent's, by assignment) rights under the relevant
Lease to exercise remedies with respect to any other or future Lease Defaults or
Lease Events of Default; provided, further, that any such waiver without the
prior written consent of the Agent shall not (i) cause a Lease which otherwise
would cease or

113

--------------------------------------------------------------------------------



fail to be an Eligible Lease to be an Eligible Lease or (ii) affect the
determination of the Excluded Assets Amount.


SECTION .7.15 Consolidation with Any Other Person. The Borrower will not operate
in a manner that would result in substantive consolidation of the “estate” (as
defined in Section 541(c) of the Bankruptcy Code) of the Borrower with the
“estate” of any other Person, and in such connection the Borrower shall observe
all corporate formalities, and maintain records separately and independently
from those of any other Person.


SECTION .7.16 Limitations on Employees, Subsidiaries. The Borrower will not
employ or maintain any employees other than as required by Applicable Law;
provided that officers and directors shall not be deemed to be employees for
purposes of this Section 7.16.


SECTION .7.17 Independence of Covenants. All covenants contained herein shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that such action or condition would
be permitted by an exception to, or otherwise be within the limitations of,
another covenant shall not avoid the occurrence of a Default if such action is
taken or condition exists.


SECTION .7.18 Funds to Repay Loans. The Borrower will not permit any part of the
funds used in repayment of the Loans to be derived from a transaction with a
Sanctioned Person.


SECTION .7.19 Sanctioned Person. The Borrower shall not, nor shall it permit any
Subsidiary to, become a Sanctioned Person nor shall the Borrower permit any
Person that owns or Controls the Borrower to become a Sanctioned Person.


ARTICLE VIII


OTHER COVENANTS


SECTION . Quiet Enjoyment. The Agent, the Collateral Agent and each Lender
hereby covenant and agree that so long as no Event of Default or Lease Event of
Default has occurred and is continuing, it shall not take or cause to be taken
any action contrary to any Lessee's or any permitted sublessee's right to quiet
enjoyment of, and the continuing possession, use and operation of, the relevant
Portfolio Railcar during the term of such Lease and in accordance with the terms
of such Lease. To the extent reasonably requested by a Lessee in connection with
a Funding Date, the Agent, the Collateral Agent and each Lender shall confirm
this Section 8.01.


ARTICLE IX


DEFAULTS



114

--------------------------------------------------------------------------------



SECTION . Events of Default. An Event of Default shall exist upon the occurrence
of any of the following specified events or conditions (each an “Event of
Default”):


(a)Payment.
(i)(A)     On any date on which any interest is payable hereunder, whether by
scheduled payment, acceleration or otherwise, all accrued and unpaid interest as
of such date (other than Aggregate Default Interest and accrued and interest
based on the Step-Up Margin) shall not be paid in full; or


(B)     On any date on which any principal of the Loans is due, whether by
scheduled maturity, required prepayment, acceleration or otherwise (other than
any principal constituting part of an Interim Repayment due before but not on or
after the Legal Final Maturity Date or payments of principal required under
Section 2.07(b)(iii) or 2.07(c)(i) to cause a Collateral Deficiency not to
exist) such principal shall not be paid in full;
in the case of each of clause (i)(A) or (i)(B) hereof, without regard to whether
sufficient Cash Flow or Net Cash Proceeds are available for such payment on such
date; or
(ii)any default (not otherwise described in clauses (i)(A) or (i)(B) of this
Section 9.01(a) or in Section 9.01(b) below) shall occur (other than failure to
pay any principal constituting part of an Interim Repayment due before but not
on or after the Legal Final Maturity Date), which default shall continue for 15
days after notice thereof has been given to the Borrower by the Agent, in the
payment when due of any fees or other amounts owing hereunder, under any of the
Loan Documents or in connection herewith or therewith.


(b)Out of Formula. A Collateral Deficiency shall exist on any two consecutive
Settlement Dates (after giving effect to all Loans made pursuant to Section 2.01
and all amounts applied to repay the Loans pursuant to Section 2.07(c) on each
such Settlement Date), unless such Collateral Deficiency exists solely as a
result of a designation by the Agent of any Designated Ineligible Type of
Railcar or Lease or as a result of an exclusion of one or more Eligible Railcars
pursuant to clause (xviii) of the definition of “Excluded Assets Amount”, in
which case such Collateral Deficiency shall exist on any three consecutive
Settlement Dates (after giving effect to all Loans made pursuant to Section 2.01
and all amounts applied to repay the Loans pursuant to Section 2.07(c) on each
such Settlement Date).


(c)Representations. Any representation, warranty or statement made or deemed to
be made by any Trinity Party herein, in any of the other Loan Documents or in
any Management Document, or in any statement or certificate delivered or
required to be delivered pursuant hereto or thereto shall prove untrue in any
material respect on the date as of which it was made or deemed to have been
made; provided, that with



115

--------------------------------------------------------------------------------



respect to any of the foregoing as to which rescission of transfer is a remedy
available under Section 4.11 of the Asset Contribution and Purchase Agreement,
no Event of Default shall exist as a result of such event unless and until there
has been a failure by TILC (or the Performance Guarantor) to make the rescission
payment described in said Section 4.11.


(d)Covenants. Any Trinity Party shall:


(i)default in the due performance or observance by it of any term, covenant or
agreement contained in Sections 6.01(a), 6.01(b), 6.02 (with respect only to
such Facility Party's existence), 6.06, 6.09, 6.12, 6.13, 6.14, 6.15 or Article
VII of this Agreement or in the Performance Guaranty;


(ii)default in the due performance or observance by it of any term, covenant or
agreement contained in Section 6.01(d) or 6.01(f) and such default shall
continue unremedied for a period of 2 Business Days; or


(iii)default in the due performance or observance by it of any term, covenant or
agreement contained in Article VI (other than those referred to in subsections
(a), (b), (c), (d)(i) or (d)(ii) of this Section 9.01) and such default shall
continue unremedied for a period of 15 days after the earlier of an executive
officer of any Trinity Party becoming aware of such default or notice thereof
given by the Agent; or


(iv)default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in subsections (a), (b), (c) or (d)(i),
(d)(ii), (d)(iii), or (l) of this Section 9.01) contained in this Agreement or
in any other Transaction Document and such default shall continue unremedied for
a period of 30 days after the earlier of an executive officer of a Facility
Party becoming aware of such default or notice thereof given by the Agent.


(e)Loan Documents. Except pursuant to the terms thereof, any Loan Document shall
(i) fail to be in full force and effect or any Trinity Party shall so assert or
(ii) fail to give the Collateral Agent and/or the Lenders the security
interests, liens, rights, powers and privileges purported to be created thereby.


(f)Cross-Default.


(i)[RESERVED].


(ii)There occurs under any Derivatives Agreement an Early Termination Date (as
defined in such Derivatives Agreement) resulting from (A) any event of default
under such Derivatives Agreement as to which the Borrower is the Defaulting
Party (as defined in such Derivatives Agreement) or (B) any Termination Event
(as so defined) as to which the Borrower is an Affected Party (as so defined),
and, in either event, the Derivatives Termination Value owed by the Borrower as
a result thereof is greater than $10,000,000.

116

--------------------------------------------------------------------------------



(g)Insolvency Events. (i) Any Trinity Party shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the foregoing
or (ii) an involuntary case or other proceeding shall be commenced against any
Trinity Party seeking liquidation, reorganization or other relief with respect
to it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days, or any order for relief shall
be entered against any Trinity Party under the federal bankruptcy laws as now or
hereafter in effect.


(h)Judgments. One or more judgments, orders, decrees or arbitration awards is
entered against any Trinity Party involving in the aggregate a liability (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), as to any single or related series of transactions,
incidents or conditions, of $100,000 (in the case of the Borrower) or
$10,000,000 (in the case of the Trinity Parties) or more, and the same shall
remain undischarged, unvacated and unstayed pending appeal for a period of 30
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of
Trinity, the Manager or the Borrower to enforce any such judgment or Borrower
shall enter into any agreement to settle or compromise any pending or threatened
litigation, as to any single or related series of claims, involving payment of
$100,000 or more by the Borrower, or any non-monetary judgment, order or decree
is entered against any Trinity Party which has or would reasonably be expected
to have a Material Adverse Effect, and there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect.


(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of $0, in
the case of the Borrower, or $10,000,000, in the case of any other ERISA
Affiliate.


(j)Impairment of Collateral. Any security interest purported to be created by
any Collateral Document shall cease to be, or shall be asserted by any Trinity
Party not to be, a valid, perfected, first-priority (except as otherwise
expressly provided in such

117

--------------------------------------------------------------------------------



Collateral Document) security interest in the securities, assets or properties
covered thereby.


(k)Ownership. There shall occur a Borrower Change of Control.


(l)Manager Event of Default; No Back-up Manager. A Back-up Manager shall be
required to be appointed under Section 8.06 of the Management Agreement and such
appointment shall not be made within the time period specified in such Section
8.06.


(m)Required Asset Disposition. The Borrower shall fail to make (or cause to be
made) any Asset Disposition required under Section 2.07(b)(vii) within six
months of receiving direction from the Agent to make any such Asset Disposition,
in each case in accordance with the terms set forth in such direction.


SECTION . Acceleration; Remedies. Upon the occurrence of an Event of Default,
and at any time thereafter unless and until such Event of Default has been
waived in writing by the Required Lenders (or all of the Lenders as may be
required pursuant to Section 11.03), the Collateral Agent, or the Agent upon the
request and direction of the Required Lenders, as applicable, shall by written
notice to the Borrower take any or all of the following actions without
prejudice to the rights of the Collateral Agent, the Agent or any Lender to
enforce its claims against any of the Trinity Parties except as otherwise
specifically provided for herein:


(a)Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.


(b)Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans and any and all other indebtedness or
obligations of any and every kind owing by the Borrower to any of the Lenders
hereunder to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.


(c)Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Loan Documents, including, without limitation, directing the
Collateral Agent to enforce all rights and remedies existing under the
Collateral Documents (including, without limitation, the seizure and liquidation
of any Collateral) and all rights of set-off.


(d)Replacement of TILC as Manager. Remove TILC as Manager and appoint a Back-up
Manager (as such term is defined in the Management Agreement) in accordance with
the terms of Section 8.06 of the Management Agreement.


(e)Payment Notice/Lessor Rights Notice. Deliver the Payment Notice/Lessor Rights
Notice to the applicable Lessees with respect to any and all of the Portfolio
Leases.

118

--------------------------------------------------------------------------------



(f)Customer Collections Account Administration Agreement Severance. Within three
(3) Business Days after receiving direction from the Required Lenders, each of
the Agent and the Borrower (acting at the direction of the Agent) shall sever
itself as a “Beneficiary” under the Customer Collections Account Administration
Agreement (the “Customer Collections Account Administration Agreement
Severance”) in accordance with Section 11(c) thereof and deliver the Payment
Notice/Lessor Rights Notice to any and all Lessees with respect to any and all
of the Portfolio Leases.


Notwithstanding the foregoing, if an Event of Default specified in Section
9.01(g) shall occur, then the Commitments shall automatically terminate and all
Loans, all accrued interest in respect thereof and all accrued and unpaid fees
and other indebtedness or obligations owing to the Lenders hereunder and under
the other Loan Documents shall immediately become due and payable without the
giving of any notice or other action by the Collateral Agent, the Agent or the
Lenders, which notice or other action is expressly waived by the Borrower.
Upon the exercise of any action pursuant to this Section 9.02 arising from a
failure to make payment when due on any Scheduled Payment Date, the Agent shall
as soon as reasonably practicable thereafter notify each Rating Agency of the
exercise of such action.
Notwithstanding the fact that enforcement powers reside primarily with the
Collateral Agent and the Agent, each Lender has, to the extent permitted by law,
a separate right of payment and shall be considered a separate “creditor”
holding a separate “claim” within the meaning of Section 101(5) of the
Bankruptcy Code or any other insolvency statute.
In case any one or more of the covenants and/or agreements set forth in this
Agreement or any other Loan Document shall have been breached by any Facility
Party, then the Collateral Agent and the Agent may proceed to protect and
enforce the Lenders' rights either by suit in equity and/or by action at law,
including an action for damages as a result of any such breach and/or an action
for specific performance of any such covenant or agreement contained in this
Agreement or such other Loan Document. Without limitation of the foregoing, the
Borrower agrees that failure to comply with any of the covenants contained
herein may cause irreparable harm and that specific performance shall be
available as a remedy in the event of any breach thereof. Each of the Agent and
the Collateral Agent acting pursuant to this paragraph shall be indemnified by
the Borrower against all liability, loss or damage, together with all reasonable
costs and expenses related thereto (including reasonable legal and accounting
fees and expenses) in accordance with Section 11.05.
In the event a required rescission payment is received in the Collection
Account, then the Collateral Agent agrees to release to the Borrower, free and
clear of the lien of the Security Agreement, the relevant Lease(s) and
Railcar(s) the subject of such rescission payment, to enable the Borrower to
comply with its obligation to return such



119

--------------------------------------------------------------------------------



assets to TILC as described in Section 4.11 of the Asset Purchase and
Contribution Agreement.
ARTICLE X


AGENCY PROVISIONS


SECTION .10.01 Appointment; Authorization.
(a)Appointment. Each Lender hereby designates and appoints Credit Suisse AG, New
York Branch, as Agent of such Lender to act as specified herein and in the other
Loan Documents, and each such Lender hereby authorizes the Agent, as the agent
for such Lender, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated by the terms hereof and of the other Loan
Documents, together with such other powers as are reasonably incidental thereto,
including but not limited to the appointing of the Collateral Agent under the
Security Agreement. Notwithstanding any provision to the contrary elsewhere
herein and in the other Loan Documents, the Agent shall not have any duties or
responsibilities, except those expressly set forth herein and therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any of the other Loan Documents, or shall otherwise exist against
the Agent. In performing its functions and duties under this Agreement and the
other Loan Documents, the Agent shall act solely as an agent of the Lenders and
does not assume and shall not be deemed to have assumed any obligation or
relationship of agency or trust with or for any Facility Party. Without limiting
the generality of the foregoing two sentences, the use of the term “agent”
herein and in the other Loan Documents with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties. The
provisions of this Article X (other than Section 10.09) are solely for the
benefit of the Agent and the Lenders and none of the Facility Parties nor the
Collateral Agent shall have any rights as a third party beneficiary of the
provisions hereof (other than Section 10.09).


(b)[RESERVED].


(c)Collateral Documents. Without limiting the generality of clause (a) of this
Section 10.01, each Lender hereby further authorizes the Agent to appoint
Wilmington Trust Company as Collateral Agent and Depositary to enter into any
Collateral Document as secured party on behalf of and for the benefit of such
Lender or otherwise and to require the delivery of any Collateral Document which
the Agent determines is necessary or advisable to protect or perfect the
interests of the Protected Parties in any Collateral and agrees to be bound by
the terms of each of the Collateral Documents. Anything contained in any of the
Loan Documents to the contrary notwithstanding, but subject to Section 11.08,
each Lender agrees that no Lender shall have any right



120

--------------------------------------------------------------------------------



individually to realize upon any of the Collateral under any Collateral Document
or Loan Document, it being understood and agreed that all powers, rights and
remedies under the Collateral Documents may be exercised solely by the Agent (or
its designee, including the Collateral Agent and the Depositary) for the benefit
of Protected Parties in accordance with the terms thereof. Each Lender hereby
authorizes the Agent (or, at the Agent's discretion, its designee, including the
Collateral Agent and the Depositary) (i) to release Collateral as permitted or
required under this Agreement or the Collateral Documents or by Applicable Laws,
and agrees that a certificate or other instrument executed by the Agent or the
Collateral Agent evidencing such release of Collateral shall be conclusive
evidence of such release as to any third party, and (ii) except as otherwise
expressly provided in Section 11.03 hereof, to enter into any amendments or
waivers of the Collateral Documents which the Agent determines are necessary or
advisable, including, without limitation, those Collateral Documents the form of
which are exhibits to this Agreement


SECTION .10.02 Delegation of Duties. The Agent and the Collateral Agent may
execute any of their respective duties hereunder or under the other Loan
Documents by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Neither the Agent nor the Collateral Agent
shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it in the absence of gross negligence or willful
misconduct.


SECTION .10.03 Exculpatory Provisions. Neither the Agent, the Collateral Agent
nor any of their respective directors, officers, employees or agents shall be
(i) liable for any action lawfully taken or omitted to be taken by any of them
under or in connection herewith or in connection with any of the other Loan
Documents or the transactions contemplated hereby or thereby (except for its own
gross negligence or willful misconduct in connection with its duties expressly
set forth herein) or (ii) responsible in any manner to any of the Lenders or
participants for any recitals, statements, representations or warranties made by
any of the Facility Parties contained herein or in any of the other Loan
Documents or in any certificate, report, document, financial statement or other
written or oral statement referred to or provided for in, or received by the
Agent or the Collateral Agent under or in connection herewith or in connection
with the other Loan Documents, or enforceability or sufficiency therefor of any
of the other Loan Documents, or for any failure of any Facility Party to perform
its obligations hereunder or thereunder or be required to ascertain or inquire
as to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default or to inspect the properties, books or records of the
Facility Parties.


SECTION .10.04 Reliance on Communications. Each of the Agent and the Collateral
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex, teletype or e-mail message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or

121

--------------------------------------------------------------------------------



made by the proper Person or Persons and upon advice and statements of legal
counsel (including, without limitation, counsel to any of the Facility Parties,
independent accountants and other experts selected by the Agent in the absence
of gross negligence or willful misconduct). The Agent may deem and treat each
Lender as the owner of its interests hereunder for all purposes unless a written
notice of assignment, negotiation or transfer thereof shall have been filed with
the Agent in accordance with Section 11.06(b). Each of the Collateral Agent and
the Agent shall be fully justified in failing or refusing to take any action
under this Agreement or under any of the other Loan Documents unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each of the Agent and the
Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or under any of the other Loan Documents in
accordance with a request of the Required Lenders (or to the extent specifically
provided in Section 11.03, all the Lenders) and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
(including their successors and assigns). Where this Agreement expressly permits
or prohibits an action unless the Required Lenders (or to the extent
specifically provided in Section 11.03, all the Lenders) otherwise determine,
each of the Agent and the Collateral Agent shall, and in all other instances the
Agent and the Collateral Agent may, but shall not be required to, initiate any
solicitation for the consent or vote of the Lenders.


SECTION .10.05 Notice of Default. The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, Manager Event of Default
or Event of Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Agent for the accounts
of the Lenders, unless the Agent has received notice from a Lender, the Manager
or the Borrower referring to this Agreement or the Management Agreement, as
applicable, describing such Default, the Manager Event of Default or Event of
Default and stating that such notice is a “notice of default”. If the Agent
receives such a notice, the Agent shall give prompt notice thereof to the
Lenders. Each of the Agent and the Collateral Agent shall take such action with
respect to such Default, Manager Event of Default or Event of Default as shall
be reasonably directed by the Required Lenders; provided, however, that unless
and until the Agent or the Collateral Agent, as the case may be, has received
any such direction, the Agent or the Collateral Agent, as the case may be, may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default, Manager Event of Default or Event of
Default or it shall deem advisable or in the best interest of the Lenders.


SECTION .10.06 Credit Decision; Disclosure of Information by the Agent or
Collateral Agent. Each Lender expressly acknowledges that neither the Agent nor
the Collateral Agent has made any representations or warranties to it and that
no act by the Agent or Collateral Agent hereinafter taken, including any consent
to and acceptance of any assignment or review of the affairs of any Facility
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by the Agent or Collateral Agent to any Lender as to any matter,
including whether the Agent or Collateral Agent has disclosed material
information in its possession. Each Lender represents to the Agent and

122

--------------------------------------------------------------------------------



Collateral Agent that it has, independently and without reliance upon the Agent,
the Collateral Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, assets, operations, property, financial and
other condition, prospects and creditworthiness of the Facility Parties, and all
requirements of Applicable Law, and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Agent, the Collateral Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of each Facility Party. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Agent or Collateral Agent hereunder, neither the Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
assets, property, financial or other conditions, prospects or creditworthiness
of any Facility Party or their respective Affiliates which may come into the
possession of the Agent or Collateral Agent, as the case may be.


SECTION .10.07 Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Lenders agree, severally but not jointly and subject
to the provisions of Section 11.06(h), to indemnify the Agent and the Collateral
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Commitments (or if the Commitments have expired or been terminated, in
accordance with the respective principal amounts of outstanding Loans of the
Lenders), from and against any and all Indemnified Liabilities which may at any
time (including without limitation at any time following payment in full of the
Obligations) be imposed on, incurred by or asserted against the Agent or the
Collateral Agent in each of their respective capacities as such in any way
relating to or arising out of this Agreement or the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the Agent or
Collateral Agent under or in connection with any of the foregoing; provided that
no Lender shall be liable for the payment to the Agent or Collateral Agent of
any portion of such Indemnified Liabilities resulting from such Person's gross
negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
If any indemnity furnished to the Agent or Collateral Agent for any purpose
shall, in the opinion of the Agent or Collateral Agent, as the case may be, be
insufficient or become impaired, each of the Agent or Collateral Agent may call
for additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished. Without limitation of the
foregoing, each Lender shall reimburse each of the Agent and Collateral Agent
upon demand for its ratable share of any costs or out‑of‑pocket expenses
(including fees and disbursements of counsel) incurred by each of the Agent and
Collateral Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether

123

--------------------------------------------------------------------------------



through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Agent or Collateral Agent is not reimbursed for such expenses by or on
behalf of the Borrower. The agreements in this Section shall survive the payment
of the Obligations and all other obligations and amounts payable hereunder and
under the other Loan Documents.


SECTION .10.08 Agent and Collateral Agent in Their Individual Capacities. The
Agent, the Collateral Agent and their respective Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire Equity
Interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting and other business with either Facility Party as though
the Agent or Collateral Agent were not the Agent or Collateral Agent hereunder
or under another Loan Document. The Lenders acknowledge that, pursuant to any
such activities, the Agent or its Affiliates may receive information regarding
any Facility Party or its Affiliates (including information that may be subject
to confidentiality obligations in favor of such Facility Party or such
Affiliate) and acknowledge that neither the Agent nor the Collateral Agent shall
not be under any obligation to provide such information to them. With respect to
the Loans made by and all obligations owing to it, each of the Agent and the
Collateral Agent shall have the same rights and powers under this Agreement as
any Lender and may exercise the same as though it was not the Agent or
Collateral Agent, and the terms “Lender” and “Lenders” shall include the Agent
or Collateral Agent, as the case may be, in their respective individual
capacities.


SECTION .10.09 Successor Agents. The Agent may, at any time, resign upon 30
days' written notice to the Lenders. If the Agent resigns under a Loan Document,
the Required Lenders shall appoint from among the Lenders a successor Agent,
which successor Agent, if other than a Committed Lender, shall be consented to
by the Borrower at all times other than during the existence of an Event of
Default (which consent of the Borrower shall not be unreasonably withheld or
delayed). If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment prior to the effective date of
the resignation of the resigning Agent, then the resigning Agent shall have the
right, after consulting with the Lenders and the Borrower, to appoint a
successor Agent; provided such successor Agent is a Lender hereunder or a
commercial bank organized under the laws of the United States and has a combined
capital and surplus of at least $500,000,000. If no successor Agent is appointed
prior to the effective date of the resignation of the resigning Agent, the
resigning Agent may appoint, after consulting with the Lenders and the Borrower,
a successor Agent from among the Lenders. Upon the acceptance of any appointment
as an Agent hereunder by a successor, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations as an Agent, as appropriate, under this Agreement and the
other Loan Documents and the provisions of this Section 10.09 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Agent under this Agreement. If no successor Agent has accepted appointment as
Agent within 60 days after the retiring Agent's giving notice of

124

--------------------------------------------------------------------------------



resignation, the retiring Agent's resignation shall nevertheless become
effective and the Lenders shall perform all duties of the Agent hereunder until
such time, if any, as the Required Lenders appoint a successor Agent as provided
for above.


SECTION .10.10 Request for Documents. Each of the Agent and the Collateral Agent
shall from time to time upon reasonable request therefor furnish each Lender
with copies of Funding Packages, Railcar Documentation, Lease Documents and/or
Loan Documents (to the extent such Funding Packages, Railcar Documentation,
Lease Documents and/or Loan Documents are provided by the Borrower or other
third parties, in the form and to the extent provided to the Agent or the
Collateral Agent by the Borrower or such third parties).


ARTICLE XI


MISCELLANEOUS


SECTION .11.01 Notices and Other Communications.


(a)General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or electronic mail address specified for notices as set forth
on Schedule 11.01 or at such other address as shall be designated by such party
in a notice to the Borrower and the Agent. All such notices and other
communications shall be deemed to be given or made upon the earlier to occur of
(i) actual receipt by the intended recipient and (ii) (A) if delivered by hand
or by courier, when signed for by the intended recipient; (B) if delivered by
mail, four Business Days after deposit in the mails, postage prepaid; (C) if
delivered by facsimile, when sent and receipt has been confirmed by telephone;
and (D) if delivered by electronic mail, when sent and confirmed by a copy sent
by the methods described in (A), (B) or (C) above; provided, however, that
notices and other communications to the Agent pursuant to Article II shall not
be effective until actually received by such Person. Any notice or other
communication permitted to be given, made or confirmed by telephone hereunder
shall be given, made or confirmed by means of a telephone call to the intended
recipient at the number specified on Schedule 11.01, it being understood and
agreed that a voicemail message shall in no event be effective as a notice,
communication or confirmation hereunder.


(b)Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to requirements of Applicable Law, have the same
force and effect as manually-signed originals and shall be binding on all
Facility Parties, the Agent and the Lenders. The Agent may also require that any
such documents and signatures be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.


(c)[RESERVED].

125

--------------------------------------------------------------------------------



(d)Reliance by Agent, Collateral Agent and Lenders. The Agent, the Collateral
Agent and the Lenders shall be entitled to rely and act upon any notices
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein or (ii) the terms thereof,
as understood by the recipient, varied from any confirmation thereof. The
Borrower shall indemnify the Agent, Collateral Agent and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other communications with the Agent may be recorded by
the Agent, and each of the parties hereto hereby consents to such recording.


SECTION .11.02 No Waiver; Cumulative Remedies. No failure or delay on the part
of the Agent, Collateral Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between the Agent, Collateral Agent or any Lender and any of the Facility
Parties shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights and remedies
provided herein are cumulative and not exclusive of any rights or remedies which
the Agent, Collateral Agent or any Lender would otherwise have. No notice to or
demand on any Facility Party in any case shall entitle the Facility Parties to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Agent, Collateral Agent or the Lenders
to any other or further action in any circumstances without notice or demand.


SECTION .11.03 Amendments, Waivers and Consents. Neither this Agreement nor any
other Loan Document nor any of the terms hereof or thereof may be amended,
changed, waived, discharged or terminated except, (a) in the case of this
Agreement, upon the Agent (x) requesting from each Rating Agency (if any) a
determination whether, as a result of any such amendment (except for changes to
the definition of “Committed Amount,” “Scheduled Payment Date” or the dates on
which any Interim Repayment is due pursuant to Section 2.06, or other changes or
agreements in respect of the subject matter herein which are, in the judgment of
the Agent, ministerial or address mechanical matters not raising any substantive
credit‑related concerns, including in respect of such repayment and release
matters associated with Asset Dispositions under Section 7.05), it would cause
the rating of the Notes to be reduced or withdrawn, and providing notice of such
determination to the Borrower and each of the Lenders or (y) giving written
notice to each Rating Agency (if any) of any such amendment (except for changes
to the definition of “Committed Amount,” “Scheduled Payment Date” or the dates
on which any Interim Repayment is due pursuant to Section 2.06, or other changes
or agreements in respect of the subject matter herein which are, in the judgment
of the Agent, ministerial or address mechanical matters not raising any
substantive credit‑related concerns, including in respect of such repayment and
release matters associated with Asset Dispositions under Section 7.05) at least
ten days prior to the effective date with respect thereto and, prior to the
expiration of such ten day period, no such Rating Agency shall have issued any
written notice that such amendment would

126

--------------------------------------------------------------------------------



cause the rating of the Notes to be reduced or withdrawn, and (b) in the case of
this Agreement or any other Loan Document, pursuant to an agreement or
agreements or a consent or consents in writing entered into by the Borrower, the
Manager, to the extent it is a party thereto, the Required Lenders, and the
Agent; provided that the foregoing shall not restrict the ability of the
Required Lenders to waive any Event of Default prior to the time the Agent shall
have declared, or the Required Lenders shall have requested the Agent to
declare, the Loans immediately due and payable pursuant to Article IX; provided,
however, that:


(i)no such amendment, change, waiver, discharge or termination shall, without
the consent of each Lender affected thereby:


(A)extend the Revolving Termination Date (other than in accordance with the
procedures sets forth in Section 2.08), or the Legal Final Maturity Date or
extend or waive any Scheduled Payment Date or any payment of the Loans due
thereon; provided that this clause (A) shall not restrict the ability of the
Required Lenders to waive any Event of Default (other than an Event of Default
the waiver of which would effectively result in any such extension or waiver),
prior to the time the Agent shall have declared, or the Required Lenders shall
have requested the Agent to declare, the Loans immediately due and payable
pursuant to Article IX;


(B)reduce the rate, or extend the time of payment, of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) thereon or fees hereunder


(C)reduce or waive the principal amount of any Loan;


(D)increase the Commitment of a Lender over the amount thereof in effect (it
being understood and agreed that a waiver of any Default, Manager Default,
Manager Event of Default or Event of Default or a mandatory reduction in the
Commitments shall not constitute a change in the terms of any Commitment of any
Lender);


(E)release all or substantially all of the Collateral securing the Credit
Obligations hereunder (provided that the Collateral Agent may, without consent
from any other Lender, release any Collateral that is sold or transferred by the
Borrower in compliance with Section 7.05);


(F)release any Facility Party from its respective obligations under the Loan
Documents and/or the Management Documents;
(G)amend, modify or waive any provision of this Section 11.03 or reduce any
percentage specified in, or otherwise modify, the definition of Required
Lenders;
(H)amend or modify or, if applicable, waive the effects of the definition of
“Advance Rate”, “Borrowing Base ”, “Collateral

127

--------------------------------------------------------------------------------



Deficiency”, “Eligible Lease”, “Eligible Railcar”, “Excluded Assets Amount”,
“Liquidity Reserve Target Amount” or any term that is a component of any such
definition; or


(I)consent to the assignment or transfer by either Facility Party of any of its
rights and obligations under (or in respect of) the Loan Documents and the
Management Agreement, except as permitted thereby.


(ii)no provision of Article X may be amended without the consent of the Agent.


Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (i) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersede the unanimous consent provisions set forth herein
and (ii) the Required Lenders may consent to allow the Borrower to use cash
collateral in the context of a bankruptcy or insolvency proceeding.
The various requirements of this Section 11.03 are cumulative. Each Lender and
each holder of a Note shall be bound by any waiver, amendment or modification
authorized by this Section 11.03 regardless of whether its Note shall have been
marked to make reference therein, and any consent by any Lender or holder of a
Note pursuant to this Section 11.03 shall bind any Person subsequently acquiring
a Note from it, whether or not such Note shall have been so marked.



128

--------------------------------------------------------------------------------



SECTION .11.04 Expenses. The Borrower shall pay promptly on demand, but in any
event by the next Settlement Date following demand, all out-of-pocket expenses
(including, without limitation, all reasonable attorneys' fees and expenses of
the Lenders) incurred by the Agent (and its Affiliates), the Collateral Agent
and the Committed Lenders: (i) in connection with the preparation, execution,
delivery, administration, modification and amendment of the Loan Documents
including, without limitation, (A) due diligence, collateral review,
syndication, transportation, computer, duplication, audit, insurance,
consultant, search, filing and recording fees and expenses and (B) the
reasonable fees and expenses of counsel for each of the Agent and the Collateral
Agent with respect thereto, with respect to advising the Agent or the Collateral
Agent as to its rights and responsibilities, or the perfection, protection or
preservation of rights and interests, under the Loan Documents and Lease
Documents, (ii) in connection with wire transfers to be made by the Agent or the
Collateral Agent in connection with the distribution of proceeds under this
Agreement and (iii) in connection with any amendment, refinancing, modification,
supplement (or, if related to a request by any Facility Party or any Lessee,
interpretation), or waiver under any of the Notes or other Loan Documents and
Lease Documents whether or not such amendment, refinancing, modification,
supplement, interpretation or waiver is obtained or becomes effective, and in
connection with the consideration of any potential, actual or proposed
restructuring or workout of the transactions contemplated hereby or by the other
Loan Documents.


The Borrower shall pay promptly on demand, but in any event by the next
Settlement Date following demand, (i) all reasonable filing fees and attorneys'
fees and expenses incurred by the Collateral Agent, the Agent and the Lenders
and all reasonable fees and expenses of special STB or other collateral or
regulatory counsel (and other local counsel reasonably engaged by the Collateral
Agent or the Agent), as the case may be, in connection with the preparation and
review of the Collateral Documents and the other Loan Documents and Lease
Documents from time to time entered into or reviewed pursuant to this Agreement
and all documents related thereto, the search of railcar conveyance and Lien
records, the recordation of documents with the STB or other applicable
Governmental Authority, inspection and appraisal fees and the making of the
Loans hereunder, whether or not any Funding Date or other transaction
contemplated hereby closes and (ii) all taxes which the Collateral Agent or any
Protected Party may be required to pay by reason of the security interests
granted in the Collateral (including any applicable transfer taxes) or to free
any of the Collateral from the lien thereof.
In addition, the Borrower shall pay promptly on demand, but in any event by the
next Settlement Date following demand, all reasonable out of pocket expenses
(including, without limitation, reasonable attorneys' fees and expenses and fees
and expenses of any expert witnesses) incurred by the Agent, the Collateral
Agent and the Lenders in connection with the enforcement and protection of the
rights of the Agent, the Collateral Agent and the Lenders under any of the Loan
Documents and any amendments thereto and waivers thereof and any Manager Event
of Default, Default or Event of Default, including without limitation, the
performance by the Agent or the Lenders of any act any Facility Party has
covenanted to do under the Loan Documents and/or the Management Documents to the
extent such Facility Party fails to comply with any such covenant.

129

--------------------------------------------------------------------------------



The Borrower shall pay all fees and expenses in connection with the Depository
Agreement including, without limitation, all fees (including any annual fee
payable to the Depositary pursuant to the Depository Agreement), expenses and
any indemnity payments to the Depositary and all fees and expenses in creating,
maintaining and administrating the Accounts.
Notwithstanding the foregoing, in the event that the Borrower does not pay any
amounts described in this Section 11.04 when due, TILC shall be liable for and
shall pay such amounts on demand of the party entitled thereto.
SECTION 11.05 Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Facility Parties, jointly and severally, agree to
indemnify, save and hold harmless the Agent, the Collateral Agent, each Lender,
each other Protected Party and their respective Affiliates, directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against (and without duplication of amounts payable or
the provisions which relate to such payment under the other provisions of the
Loan Documents): (i) any and all claims, demands, actions or causes of action
that are asserted against any Indemnitee by any Person (other than the Agent,
the Collateral Agent or any Lender) relating directly or indirectly to a claim,
demand, action or cause of action that such Person asserts or may assert against
any Trinity Party, any Affiliate of any Trinity Party or any of their respective
officers or directors; (ii) any and all claims, demands, actions or causes of
action that may at any time (including at any time following repayment of the
Obligations and the resignation or removal of the Agent or the Collateral Agent
or the replacement of any Lender) be asserted or imposed against any Indemnitee,
arising out of or relating to, the Loan Documents, any predecessor Loan
Documents, the Commitments, the use of or contemplated use of the proceeds of
any Loan, or the relationship of any Trinity Party, the Agent, the Collateral
Agent and the Lenders under this Agreement or any other Loan Document; (iii) any
administrative or investigative proceeding by any Governmental Authority arising
out of or related to a claim, demand, action or cause of action described in
clause (i) or (ii) above; (iv) any Loan Document, Lease Document, other
Transaction Document or any document contemplated hereby or thereby and payments
made pursuant hereto or thereto or any transaction contemplated hereby or
thereby or the exercise of rights and remedies hereunder or thereunder, any
breach by any Trinity Party of any Transaction Document or Lease Document or a
Lessee of any Lease Document, (v) any Railcar, any Part or the Borrower's
acquisition or ownership of, or the selection, design, financing, lease,
control, operation, condition, location, storage, modification, repair, sale,
use, maintenance, possession, registration, delivery, nondelivery,
transportation, transfer or disposition of, any Railcar or Part; (vi) any
liability arising under or in respect of any Environmental Law, in each case
relating to any Railcar or the use, operation or ownership thereof, whether by
any Trinity Party, any Lessee or any other Person; (vii) any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
suits, judgments, costs and expenses of any kind, including, without limitation,
the reasonable fees and disbursements of counsel, which may be incurred by,
imposed on or asserted against such Indemnitee in connection with any
investigation or administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) brought or threatened relating
to or arising out of any Collateral Document or in

130

--------------------------------------------------------------------------------



any other way connected with the enforcement of any of the terms of, or the
presentation of any rights under, or in any way relating to or arising out of
the manufacture, ownership, ordering, purchasing, delivery, control, acceptance,
lease, financing, possession, operation, condition, sale, return or other
disposition or use of the Collateral (including, without limitation, intent or
other defects, whether or not discoverable), the violation of any laws of any
country, state or other governmental body or unit, or any tort (including,
without limitation, any claims, arising or imposed under the doctrine of strict
liability, or for or on account of injury to or the death of any Person
(including any Indemnities)), or property damage or contract claim; and (viii)
any and all liabilities (including liabilities under indemnities), losses, costs
or expenses (including fees and disbursements of counsel) that any Indemnitee
suffers or incurs as a result of the assertion of any foregoing claim, demand,
action, cause of action or proceeding, or as a result of the preparation of any
defense in connection with any foregoing claim, demand, action, cause of action
or proceeding, in all cases, and whether or not an Indemnitee is a party to such
claim, demand, action, cause of action, or Proceeding (all the foregoing,
collectively; the “Indemnified Liabilities”). THE FOREGOING INDEMNIFICATION
SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND COSTS ARE IN ANY WAY OR TO ANY
EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY
OR CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY
ANY INDEMNITEE; provided that no Indemnitee shall be entitled to indemnification
for any claim caused by its own gross negligence or willful misconduct and
provided further, that no Indemnitee shall be entitled to indemnification for
any claim arising solely out of (i) the bankruptcy, insolvency or other
financial inability of one or more Lessees to make payments under a related
Lease or (ii) the decline in market value of a Portfolio Railcar, to the extent
not attributable to the failure of a Facility Party to perform an obligation
with respect to such Portfolio Railcar under a Transaction Document. In the case
of an investigation, litigation or other proceeding to which the indemnity in
this Section 11.05 applies, such indemnity shall be effective whether or not
such investigation, litigation or proceeding is brought by any Trinity Party,
their respective directors, shareholders or creditors or an Indemnitee or any
other Person or any Indemnitee is otherwise a party thereto and whether or not
the transactions contemplated hereby are consummated. Each Facility Party agrees
not to assert any claim against the Agent, the Collateral Agent, any Lender, any
other Protected Party, any of their Affiliates or any of their respective
directors, officers, employees, attorneys, agents and advisers, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the Loan Documents, any of the transactions
contemplated herein or therein or the actual or proposed use of the proceeds of
the Loans. Without prejudice to the survival of any other agreement of the
Facility Parties hereunder and under the other Loan Documents, the agreements
and obligations of the Facility Parties contained in this Section 11.05 shall
survive the repayment of the Loans and other obligations under the Loan
Documents and the termination of the Commitments hereunder.


The Facility Parties shall, no later than 20 days following demand, reimburse
any Indemnitee for any Indemnified Liability referred to above or, upon request
from any Indemnitee, shall pay such amounts directly. Any payment made to or on
behalf of any

131

--------------------------------------------------------------------------------



Indemnitee pursuant to this Section 11.05 shall be adjusted to such amount as
will, after taking into account all Taxes imposed with respect to the accrual or
receipt of such payment (as the same may be increased pursuant to this
sentence), equal the amount of the payment. To the extent that any Facility
Party in fact indemnifies any Indemnitee pursuant to the provisions of this
Section 11.05 (other than in respect of Taxes), such Facility Party shall be
subrogated to such Indemnitee's rights in the affected transaction and shall
have a right to determine the settlement of claims therein.
If a claim of the type described above is made against an Indemnitee and such
Indemnitee has notice thereof, such Indemnitee shall promptly, upon receiving
such notice, give notice of such claim to the Borrower; provided that the
failure to provide such notice shall not release any Facility Party from any of
its obligations hereunder except if and to the extent that such failure results
in an increase in any Facility Party's indemnification obligations hereunder.
The Facility Parties shall be entitled, in each case at their sole cost and
expense, acting through counsel reasonably acceptable to the relevant
Indemnitee: (i) in any judicial or administrative proceeding that involves
solely a claim of the type described above, to assume responsibility for and
control thereof, (ii) in any judicial or administrative proceeding involving a
claim of the type described above and other claims related or unrelated to the
transactions contemplated by this Agreement or any other Loan Document (other
than with respect to Taxes), to assume responsibility for and control of such
claim, to the extent that the same may be and is severed from such other claims
(and such Indemnitee shall use its best efforts to obtain such severance), and
(iii) in any other case, to be consulted by such Indemnitee with respect to
judicial proceedings subject to the control of such Indemnitee. Notwithstanding
anything in the foregoing to the contrary, no Facility Party shall be entitled
to assume responsibility for and control of any such judicial or administrative
proceedings: (A) while an Event of Default shall have occurred and be
continuing; (B) if such proceedings will involve any risk of criminal liability
or a material risk of the sale, forfeiture or loss of any part of the
Collateral; or (C) to the extent that the Indemnitee has defenses available to
it which are not available to any Trinity Party and allowing such Trinity Party
to assert such defenses will be prejudicial to the interests of such Indemnitee;
provided that the limitation on the Facility Parties' ability to control such
judicial or administrative proceeding shall apply only to those aspects of such
proceeding which address issues with respect to which such defenses are
available.
The relevant Indemnitee shall supply the Borrower with such information
reasonably requested by the Borrower as is necessary or advisable for either
Facility Party to control or participate in any proceeding to the extent
permitted by this Section 11.05. Such Indemnitee shall not enter into a
settlement or other compromise with respect to any covered claim without the
prior written consent of the Borrower, which consent shall not be unreasonably
withheld or delayed, unless such Indemnitee waives its right to be protected
with respect to such covered claim.
SECTION .11.06 Successors and Assigns.


(a)Generally. This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the respective successors and assigns of the parties
hereto;

132

--------------------------------------------------------------------------------



provided that no Facility Party may assign or transfer any of its interests and
obligations without the prior written consent of either the Required Lenders or
the Lenders, as the terms set forth in Section 11.03 may require;


(b)Assignments. Any Lender may assign all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Loans and its Commitments); provided, however, that


(i)each such assignment shall be to an Eligible Assignee who, unless otherwise
consented to by the Borrower, is not a Competitor of the Borrower;


(ii)except in the case of an assignment to another Lender, an Affiliate of an
existing Lender or any Approved Fund (A) the aggregate amount of the Commitment
of the assigning Lender subject to such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Agent) shall not, without the consent of the Borrower and the Agent, be less
than $5,000,000 and an integral multiple of $1,000,000 (or such other amount as
shall equal the assigning Lender's entire Commitment) and (B) after giving
effect to such assignment, unless otherwise consented to by the Borrower, the
aggregate amount of the Commitment and/or Loans of the assigning Lender shall
not be less than $2,500,000 (unless the assigning Lender shall have assigned its
entire Commitment and/or the entire balance of the outstanding Loans); and


(iii)the parties to such assignment shall execute and deliver to the Agent for
its acceptance an Assignment and Acceptance in the form of Exhibit C, together
with any Note subject to such assignment and a processing fee of $3,500, payable
or agreed between the assigning Lender and the assignee.


(c)Assignment and Acceptance. By executing and delivering an Assignment and
Acceptance in accordance with this Section 11.06, the assigning Lender
thereunder and the assignee thereunder shall be deemed to confirm to and agree
with each other and the other parties hereto as follows: (i) such assigning
Lender warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and the assignee warrants
that it is an Eligible Assignee; (ii) except as set forth in clause (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, any of the other Loan Documents or
any other instrument or document furnished pursuant hereto or thereto, or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, any of the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto or the financial condition of the
Facility Parties or the performance or observance by any Facility Party of any
of its obligations under this Agreement, any of the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (iii) such
assignee represents and warrants that it is legally authorized to enter into
such assignment agreement; (iv) such assignee confirms that it has received a
copy of this Agreement, the other Loan Documents, together with

133

--------------------------------------------------------------------------------



copies of the most recent financial statements delivered pursuant to Section
6.01 and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into such Assignment and
Acceptance; (v) such assignee will independently and without reliance upon the
Agent, the Collateral Agent, such assigning Lender or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Loan Documents; (vi) such assignee appoints
and authorizes each of the Agent and the Collateral Agent to take such action on
its behalf and to exercise such powers under this Agreement or any other Loan
Document as are delegated to each of the Agent and the Collateral Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement and the
other Loan Documents are required to be performed by it as a Lender. Upon
execution, delivery, and acceptance of such Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Agreement. Upon the
consummation of any assignment pursuant to this Section 11.06(c), the assignor,
the Agent and the Facility Parties shall make appropriate arrangements so that,
if required, new Notes are issued to the assignor and the assignee. If the
assignee is not a United States person under Section 7701(a)(30) of the Code, it
shall deliver to the Borrower and the Agent certification as to exemption from
deduction or withholding of Taxes in accordance with Section 3.01.


(d)Register. The Borrower hereby designates the Agent to serve as the Borrower's
agent, solely for purposes of this Section 11.06(d), to (i) maintain a register
(the “Register”) on which the Agent will record the Commitments from time to
time of each Lender, the Loans made by each Lender and each repayment in respect
of the principal amount of the Loans of each Lender and to (ii) retain a copy of
each Assignment and Acceptance delivered to the Agent pursuant to this Section.
Failure to make any such recordation, or any error in such recordation, shall
not affect the Borrower's obligation in respect of such Loans. The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Agent and the Lenders shall treat each Person in whose name a Loan
and the Note evidencing the same is registered as the owner thereof for all
purposes of this Agreement, notwithstanding notice or any provision herein to
the contrary. With respect to any Lender, the assignment or other transfer of
the Commitments of such Lender and the rights to the principal of, and interest
on, any Loan made and any Note issued pursuant to this Agreement shall not be
effective until such assignment or other transfer is recorded on the Register
and, except to the extent provided in this Section 11.06(d), otherwise complies
with Section 11.06, and prior to such recordation all amounts owing to the
transferring Lender with respect to such Commitments, Loans and Notes shall
remain owing to the transferring Lender. The registration of assignment or other
transfer of all or part of any Commitments, Loans and Notes for a Lender shall
be recorded by the Agent on the Register only upon the acceptance by the Agent
of a properly executed and delivered Assignment and Acceptance and payment of
the

134

--------------------------------------------------------------------------------



administrative fee referred to in Section 11.06(b)(iii). The Register shall be
available at the offices where kept by the Agent for inspection by the Borrower
and any Lender at any reasonable time upon reasonable prior notice to the Agent.


(e)Participations. Each Lender may, without the consent of the Borrower or the
Agent, sell participations to one or more Persons in all or a portion of its
rights, obligations or rights and obligations under this Agreement (including
all or a portion of its Commitment or the Loans owing to it and any Notes held
by it); provided, however, that (i) such Lender's obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participant shall be entitled to the benefit of right of setoff
contained in Section 11.08 and the yield protection provisions contained in
Sections 3.01, 3.03 and 3.04 to the same extent that the Lender from which such
participant acquired its participation would be entitled to the benefits of such
yield protections; provided that the Borrower shall not be required to reimburse
any participant pursuant to Sections 3.01, 3.03 or 3.04 in an amount which
exceeds the amount that would have been payable thereunder to such Lender had
such Lender not sold such participation and (iv) the Facility Parties, the Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Facility Parties relating to the Obligations owing to such
Lender and to approve any amendment, modification or waiver of any provision of
this Agreement (other than amendments, modifications or waivers decreasing the
amount of principal of or the rate at which interest is payable on such Loans or
Notes, extending any scheduled principal payment date or date fixed for the
payment of interest on such Loans or Notes or extending its Commitment). Each
Lender that sells a participating interest in any Loan, Commitment or other
interest to a participant shall, as agent of the Borrower solely for the purpose
of this Section 11.06(e), record in book entries maintained by such Lender the
name and the amount of the participating interest of each participant entitled
to receive payments in respect of such participating interests.


(f)Other Assignments. Any Lender may at any time (i) assign all or any portion
of its rights under this Agreement and any Loans or Notes to a Federal Reserve
Bank, (ii) pledge or assign a security interest in all or any portion of its
interest and rights under this Agreement (including all or any portion of its
Loans or Notes, if any) to secure obligations of such Lender and (iii) grant to
a Conduit Lender referred to in subsection (h) below identified as such in
writing from time to time by such Lender to the Agent and the Borrower the
option to provide to the Borrower all or any part of any Loans that such Lender
would otherwise be obligated to make to the Borrower pursuant to the Agreement;
provided that no such assignment, option, pledge or security interest shall
release a Lender from any of its obligations hereunder or substitute any such
Federal Reserve Bank or other person to which such option, pledge or assignment
has been made for such Lender as a party hereto.


(g)Information. Any Lender may furnish any information concerning any Facility
Party in the possession of such Lender from time to time to assignees and

135

--------------------------------------------------------------------------------



participants (including prospective assignees and participants), subject,
however, to the provisions of Section 11.07.


(h)Conduit Lenders, etc. Notwithstanding anything to the contrary contained
herein, any Committed Lender, (a “Granting Lender”) may grant to a conduit
lender, identified as such in writing from time to time by the Granting Lender
to the Agent and the Borrower (a “Conduit Lender”) the option to fund all or any
part of any Loan that such Granting Lender would otherwise be obligated to fund
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any Conduit Lender to fund any Loan and (ii) if a Conduit Lender
elects not to exercise such option or otherwise fails to fund all or any part of
such Loan, the Granting Lender shall be obligated to fund such Loan pursuant to
the terms hereof. The funding of a Loan by a Conduit Lender hereunder shall
utilize the Commitment of the Granting Lender to the same extent that, and as
if, such Loan were funded by such Granting Lender. Each party hereto hereby
agrees that no Conduit Lender shall be liable for any indemnity or payment under
this Agreement for which a Lender would otherwise be liable for so long as, and
to the extent, the Granting Lender provides such indemnity or makes such
payment. Notwithstanding anything to the contrary contained in this Agreement,
any Conduit Lender may disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee to such Conduit Lender. This
subsection (h) may not be amended without the prior written consent of each
Granting Lender, all or any part of whose Loan is being funded by a Conduit
Lender at the time of such amendment. Credit Suisse AG, New York Branch hereby
designates Alpine Securitization Corp. as a “Conduit Lender” for all purposes of
this Agreement and the other Loan Documents and grants to each such Conduit
Lender the option to fund all or any portion of the Loans contemplated to be
made hereunder by Credit Suisse AG, New York Branch. Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank International”, New York Branch hereby
designates Nieuw Amsterdam Receivables Corporation as a “Conduit Lender” for all
purposes of this Agreement and the other Loan Documents and grants to such
Conduit Lender the option to fund all or any portion of the Loans contemplated
to be made hereunder by Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank International”, New York Branch. Gresham Receivables (No. 3) Limited,
which is a Committed Lender, hereby also designates itself as a “Conduit Lender”
(without liming its rights and obligations as a Committed Lender hereunder) and
thereby exercises the option to fund all or any portion of the Loans
contemplated to be made hereunder in such capacity as a Conduit Lender. Each
Conduit Lender shall be permitted, without the consent of the Borrower or the
Agent, to assign any or all of its interests or obligations under this Agreement
to its liquidity provider pursuant to the terms of the related liquidity asset
purchase agreement, and for the avoidance of doubt, such assignment shall not be
subject to the provisions of Section 11.06(b); provided, however, that (i) such
Conduit Lender's related Granting Lender's obligations under this Agreement
shall remain unchanged and (ii) such Granting Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations.



136

--------------------------------------------------------------------------------



SECTION .11.07 Confidentiality. Subject to the provisions of Section 11.06(h),
each of the Agent, the Collateral Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates' directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (ii) to the extent requested by any regulatory
authority with jurisdiction over the Agent, the Collateral Agent or Lender, as
applicable; (iii) to the extent required by Applicable Laws or regulations or by
any subpoena or similar legal process; (iv) to any other party to this
Agreement; (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan
Documents or the enforcement of rights hereunder or thereunder; (vi) subject to
an agreement containing provisions substantially the same as those of this
Section, to (A) any Eligible Assignee of or participant in, or any prospective
Eligible Assignee of or participant in, any of its rights or obligations under
this Agreement, (B) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty's or prospective
counterparty's professional advisor) to any credit derivative transaction
relating to obligations of the Borrower or (C) any Support Party or any managing
agent of a Lender that is a commercial paper conduit; (vii) with the written
consent of the Borrower; (viii) to the extent such information (A) becomes
publicly available other than as a result of a breach of this Section or (B)
becomes available to the Agent, the Collateral Agent or any Lender on a
nonconfidential basis from a source other than the Borrower; or (ix) to the
National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender's or its Affiliates' investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates.
For the purposes of this Section, “Information” means all information received
from or on behalf of any Facility Party relating to any Facility Party or its
respective business, other than any such information that is available to the
Agent, the Collateral Agent or any Lender on a nonconfidential basis prior to
disclosure by or on behalf of a Facility Party; provided that, in the case of
information received from or on behalf of a Facility Party after the date
hereof, such information is clearly identified in writing at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


SECTION .11.08 Set-off. In addition to any rights now or hereafter granted under
Applicable Law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, each
Lender (and each of its Affiliates) is authorized at any time and from time to
time, without presentment, demand, protest or other notice of any kind (all of
such rights being hereby expressly waived), to set-off and to appropriate and
apply any and all deposits (general or specific) and any other indebtedness at
any time held or owing by such Lender (including, without limitation, branches,
agencies or Affiliates of such Lender wherever located) to or for the credit or
the account of the Borrower against obligations and liabilities of the Borrower
to

137

--------------------------------------------------------------------------------



the Lenders hereunder, under the Loans and Notes, under the other Loan Documents
or otherwise, irrespective of whether the Agent or the Lenders shall have made
any demand hereunder and although such obligations, liabilities or claims, or
any of them, may be contingent or unmatured, and any such set-off shall be
deemed to have been made immediately upon the occurrence of an Event of Default
even though such charge is made or entered on the books of such Lender
subsequent thereto. The Borrower hereby agrees that to the extent permitted by
law any Person purchasing a participation in the Loans and Commitments hereunder
may exercise all rights of set-off with respect to its participation interest as
fully as if such Person were a Lender hereunder and any such set-off shall
reduce the amount owed by the Borrower to the Lender.


SECTION .11.09 Interest Rate Limitation. The Agent, the Lenders and the Facility
Parties and any other parties to the Loan Documents intend to contract in strict
compliance with applicable usury law from time to time in effect. In furtherance
thereof such Persons stipulate and agree that none of the terms and provisions
contained in the Loan Documents shall ever be construed to create a contract to
pay, for the use, forbearance or detention of money, interest in excess of the
maximum amount of interest permitted to be charged by Applicable Law from time
to time in effect. Neither any Facility Party nor any present or future
guarantors, endorsers, or other Persons hereafter becoming liable for payment of
any Credit Obligation shall ever be liable for unearned interest thereon or
shall ever be required to pay interest thereon in excess of the maximum amount
that may be lawfully charged under Applicable Law from time to time in effect,
and the provisions of this Section 11.09 shall control over all other provisions
of the Loan Documents which may be in conflict or apparent conflict herewith.
The Lenders and the Agent expressly disavow any intention to charge or collect
excessive unearned interest or finance charges in the event the maturity of any
Credit Obligation is accelerated. If (i) the maturity of any Credit Obligation
is accelerated for any reason, (ii) any Credit Obligation is prepaid and as a
result any amounts held to constitute interest are determined to be in excess of
the legal maximum, or (iii) any Lender of any other holder of any or all of the
Credit Obligations shall otherwise collect moneys which are determined to
constitute interest which would otherwise increase the interest on any or all of
the Credit Obligations to an amount in excess of that permitted to be charged by
Applicable Law then in effect, then all sums determined to constitute interest
in excess of such legal limit shall, without penalty, be promptly applied to
reduce the then outstanding principal of the related Credit Obligations or, at
such Lender's or holder's option, promptly returned to the Borrower or the other
payor thereof upon such determination. In determining whether or not the
interest paid or payable, under any specific circumstance, exceeds the maximum
amount permitted under Applicable Law, the Agent, the Lenders and the Facility
Parties (and any other payors thereof) shall to the greatest extent permitted
under Applicable Law, (i) characterize any non-principal payment as an expense,
fee or premium rather than as interest, (ii) exclude voluntary prepayments and
the effects thereof, and (iii) amortize, prorate, allocate, and spread the total
amount of interest throughout the entire contemplated term of the instruments
evidencing the Credit Obligations in accordance with the amounts outstanding
from time to time thereunder and the maximum legal rate of interest from time to
time in effect under Applicable Law in order to lawfully charge the maximum
amount of interest permitted under Applicable Law. In the event Applicable Law
provides for an interest ceiling under Chapter 303 of the Texas Finance

138

--------------------------------------------------------------------------------



Code (the “Texas Finance Code”) as amended, for that day, the ceiling shall be
the “weekly ceiling” as defined in the Texas Finance Code; provided that if any
Applicable Law permits greater interest, the Law permitting the greatest
interest shall apply. As used in this Section 11.09 the term “Applicable Law”
includes, without limitation the laws of the State of Texas, the laws of the
State of New York or the laws of the United States of America, whichever laws
allow the greatest interest, as such laws now exist or may be changed or amended
or come into effect in the future.


SECTION .11.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.


SECTION .11.11 Integration. THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT OF THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agent, the Collateral Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement. Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.


SECTION .11.12 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof and any subsequent
making or deemed making thereof. Such representations and warranties have been
or will be relied upon by the Agent, the Collateral Agent and each Lender,
regardless of any investigation made by the Agent, the Collateral Agent or any
Lender or on their behalf and notwithstanding that the Agent, the Collateral
Agent or any Lender may have had notice or knowledge of any Default or Event of
Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation shall remain unpaid or
unsatisfied.


SECTION .11.13 Severability. Any provision of this Agreement and the other Loan
Documents to which any Facility Party is a party that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

139

--------------------------------------------------------------------------------



SECTION .11.14 Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.


SECTION .11.15 Marshalling; Payments Set Aside. None of the Agent, the
Collateral Agent or any Lender shall be under any obligation to marshal any
assets in favor of the Borrower or any other party or against or in payment of
any or all of the Obligations. To the extent that the Borrower makes a payment
or payments to the Agent or the Collateral Agent (or to the Agent for the
benefit of the Lenders or the Collateral Agent for the benefit of the Protected
Parties), or the Agent or the Collateral Agent enforces any security interests
or exercises its rights of set-off, and such payment or payments or the proceeds
of such enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or set-off had not occurred.


SECTION .11.16 Performance by the Agent. If any Facility Party fails to perform
any of its obligations under this Agreement or any other Loan Document or any
Management Document in a timely fashion, the Agent shall be entitled, but not
obliged, to perform such obligation at the expense of the Borrower and without
waiving any rights that it may have with respect to such breach.


SECTION .11.17 Third Party Beneficiaries. Each Protected Party, including
without limitation each Support Party, is an express third party beneficiary
hereof.


SECTION .11.18 No Proceedings. (a) Each party hereto hereby agrees that it will
not institute against any Conduit Lender, or join any other Person in
instituting against any Conduit Lender, any bankruptcy, insolvency,
receivership, liquidation or similar proceeding from the Closing Date until one
year plus one day following the last day on which all commercial paper notes and
other publicly or privately placed indebtedness for borrowed money of such
Conduit Lender together with all related derivative or other hedging obligations
shall have been indefeasibly paid in full.


(a)No recourse under any obligation, covenant or agreement of Conduit Lender as
contained in any Loan Document shall be had against any incorporator,
stockholder, affiliate, officer, employee or director of the Conduit Lender, by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that the agreements of each Conduit Lender contained in any Loan Document are
solely corporate obligations of such Conduit Lender and that no personal
liability whatsoever shall attach to or be incurred by the incorporators,
stockholders, affiliates, officers, employees or directors of such Conduit
Lender, under or by reason of any of the respective obligations, covenants or
agreements of such Conduit Lender contained in any Loan Document, or

140

--------------------------------------------------------------------------------



implied therefrom, and that any and all personal liability of every such
incorporator, stockholder, affiliate, officer, employee or director of such
Conduit Lender for breaches by such Conduit Lender of any such obligation,
covenant or agreement, which liability may arise either at common law or in
equity, by statute or constitution, or otherwise, is hereby expressly waived as
a condition of and in consideration for the execution of this Agreement.


(c)    Notwithstanding anything contained in this Agreement to the contrary, no
Conduit Lender shall have any obligation to pay any amount required to be paid
by it hereunder or thereunder to any party hereto, in excess of any amount
available to such Conduit Lender after paying or making provision for the
payment of its commercial paper notes. All payment obligations of each Conduit
Lender hereunder are contingent upon the availability of funds in excess of the
amounts necessary to pay commercial paper notes; and each of the parties hereto
agree that they shall not have a claim under Section 101(5) of the United States
Bankruptcy Code if and to the extent that any such payment obligation exceeds
the amount available to such Conduit Lender to pay such amounts after paying or
making provision for the payment of its commercial paper notes and its other
publicly or privately placed indebtedness and all related derivative or other
hedging obligations to or on which such Conduit Lender is an express party.


(d)    The provisions of this Section 11.18 shall survive the termination of
this Agreement.


SECTION .11.19 Governing Law; Submission to Jurisdiction. (a) THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit loan accounts and
revolving tri-party accounts) does not apply to this Agreement or to any other
Loan Document. Any legal action or proceeding with respect to this Agreement or
any other Loan Document may be brought in the courts of the State of New York in
New York County, or of the United States for the Southern District of New York
and, by execution and delivery of this Agreement, each Facility Party hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditional, the nonexclusive jurisdiction of such courts. Each Facility Party
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such court and any claim that any such proceeding brought in any such
court has been brought in an inconvenient forum.


(a)[RESERVED].


SECTION .11.20 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY

141

--------------------------------------------------------------------------------



JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


SECTION .11.21 Binding Effect. This Agreement (as amended on the Amendment
Closing Date) shall become effective at such time when it shall have been
executed by the Facility Parties, the Collateral Agent and the Agent, and the
Agent shall have received copies hereof (telefaxed or otherwise) which, when
taken together, bear the signatures of each Committed Lender, and thereafter
this Agreement shall be binding upon and inure to the benefit of the Facility
Parties, the Agent, the Collateral Agent and each Lender and their respective
successors and assigns. For the avoidance of doubt, any amendment or amendment
and restatement of this Agreement is not intended to be and should not be
construed as a novation of any of the obligations of any Facility Party in
existence on the date of such amendment or amendment and restatement.


SECTION .11.22 The Patriot Act. The Agent and each Lender hereby notifies the
Borrower that pursuant to the requirements of the Patriot Act and any comparable
law applicable to any Lender, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow the Agent
and/or any Lender to identify the Borrower in accordance with the Patriot Act.


[Signature Pages Follow]





142

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
TRINITY INDUSTRIES LEASING COMPANY


By:    
Name:    
Title:    


TRINITY RAIL LEASING WAREHOUSE TRUST (formerly known as Trinity Rail Leasing
Trust II)


By:         
Name:    
Title:    

143

--------------------------------------------------------------------------------



CREDIT SUISSE AG, NEW YORK BRANCH (formerly known as Credit Suisse, New York
Branch), as Agent


By:     
Name:
Title:


By:             
Name:
Title:




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Committed Lender


By:
    

Name:
Title:


By:
    

Name:
Title:




ALPINE SECURITIZATION CORP.,
as a Conduit Lender




By: Credit Suisse AG, New York Branch, as its administrative agent


By:
    

Name:
Title:


By:
    

Name:
Title:









144

--------------------------------------------------------------------------------



COÖPERATIEVE CENTRALE RAIFFEISEN- BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH,
as a Committed Lender
By:         
Name:
Title:


By:         
Name:
Title:


NIEUW AMSTERDAM RECEIVABLES CORPORATION,
as a Conduit Lender


By:         
Name:
Title:



145

--------------------------------------------------------------------------------



CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK (formerly known as Calyon New York
Branch), as a Committed Lender


By:
    

Name:
Title:


By:
    

Name:
Title:



146

--------------------------------------------------------------------------------



WELLS FARGO CAPITAL FINANCE, LLC (formerly known as Wells Fargo Foothill, LLC),
as a Committed Lender


By:         
Name:
Title:



147

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as a Committed Lender
By:         
Name:
Title:









148

--------------------------------------------------------------------------------



WILMINGTON TRUST COMPANY,
as Collateral Agent and Depositary


By:         
Name:
Title:







149